Case 21-10527-JTD   Doc 533-2   Filed 05/28/21   Page 1 of 157




                        EXHIBIT 2
             Case 21-10527-JTD       Doc 533-2      Filed 05/28/21     Page 2 of 157

                                                                               Execution Version


                                AMENDMENT NO. 1 TO
                           CREDIT AGREEMENT AND WAIVER

       THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER (this
“Amendment”), effective as of March 30, 2020, is among CarbonLite Holdings, LLC (the
“Borrower”), certain Subsidiaries of the Borrower as guarantors (the “Guarantors”), the existing
lenders party hereto (the “Existing Lenders”), Orion Energy Partners Investment Agent, LLC, as
Administrative Agent (“Administrative Agent”) and Orion Energy Partners Investment Agent,
LLC, as Collateral Agent (“Collateral Agent”) and relates to that certain Credit Agreement, dated
as of August 2, 2019, (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”; and as amended hereby, the
“Credit Agreement”), among the Borrower, the Guarantors, the Lenders, Administrative Agent,
Collateral Agent and the other persons party thereto.

                                      WITNESSETH

        WHEREAS, the Borrower has issued senior subordinated promissory notes in an aggregate
principal amount of $6,000,000 the (“Subordinated Notes”) to Windmill Realty Advisors, Inc.
(“Windmill Realty”), KRT Trust (“KRT”) and Emil Halimi, an individual (“Halimi”), as holders
of the Subordinated Notes (each, together with their successors and assigns in such capacity, the
“Subordinated Creditors” and collectively, the “Subordinated Creditors”) pursuant to that (i)
Promissory Note, dated February 6, 2020, by and between the Borrower and Windmill Realty, in
an aggregate principal amount of $1,000,000 (ii) Promissory Note, dated February 6, 2020, by and
between the Borrower and KRT, in an aggregate principal amount of $2,000,000 and (iii)
Promissory Note, dated February 6, 2020, by and between the Borrower and Halimi, in an
aggregate principal amount of $3,000,000;

         WHEREAS, on January 23, 2020 CL P formed Pinnpack P, LLC, a Delaware limited
liability company (“Pinnpack P”), as a wholly owned Subsidiary of CL P, which CL P and
Borrower desire to be treated as a Non-Guarantor Subsidiary;

       WHEREAS, Borrower caused approximately $2,500,000 of the proceeds received from
issuance of the Subordinated Notes to be contributed as equity to Borrower’s wholly owned
subsidiary CarbonLite Sub-Holdings, LLC which, in turn, contributed such amount to CarbonLite
Recycling Holdings LLC (the “Investment”)

        WHEREAS, the Events of Default have occurred (or will occur following the expiration
of applicable cure periods) pursuant to (i) Section 7.01(e) of the Existing Credit Agreement as a
result of the issuance of the Additional Subordinated Notes without compliance with Section 6.02
of the Existing Credit Agreement, (ii) Section 7.01(e) of the Existing Credit Agreement as a result
of the formation of Pinnpack P without compliance with Section 6.01 of the Existing Credit
Agreement and, (iii) Section 7.01(d) of the Existing Credit Agreement as a result of Borrower’s
failure to comply with Section 5.11(j) of the Existing Credit Agreement with respect to the
foregoing Events of Default, (iv) Section 7.01(e) of the Existing Credit Agreement as a result of
the Borrower’s (and CarbonLite Sub-Holdings LLC’s) making of the Investment in a manner
inconsistent with Section 6.04 of the Existing Credit Agreement (collectively, the “Specified
Events of Default”); and


US-DOCS\114054394.14
             Case 21-10527-JTD            Doc 533-2      Filed 05/28/21     Page 3 of 157




       WHEREAS, pursuant to and in accordance with Section 10.02(b) of the Existing Credit
Agreement, and, subject to the satisfaction of the conditions set forth herein, the Administrative
Agent and the Lenders signatory hereto have agreed to make certain amendments to the Existing
Credit Agreement.

        NOW, THEREFORE, in consideration of the premises contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:


       Section 1.    Definitions. Unless otherwise defined in this Amendment, each capitalized
term used in this Amendment has the meaning assigned to such term in the Credit Agreement.

       Section 2.    Amendments to the Credit Agreement. Effective as of the Amendment No.
1 Effective Date (as defined below), each of the Administrative Agent, the Lenders and the
Borrower hereby agree to amend or waive the Existing Credit Agreement as follows:

                 (a)     Section 1.01 of the Existing Credit Agreement is hereby amended by
        amending and restating the following definitions:

                       “Additional Equity Raise Amount” means the net cash proceeds received by the
                       Loan Parties in connection with (a) the issuance of additional shares of Capital
                       Stock in the Borrower and/or (b) subordinated notes of the Loan Parties
                       permitted to be incurred under this Agreement and which are subordinated
                       pursuant to agreements reasonably satisfactory to the Administrative Agent
                       (provided that any subordination agreement having terms similar to the
                       Additional Subordinated Note Subordination Agreement is satisfactory to the
                       Administrative Agent).
                       “Financing Documents” means (a) this Agreement, (b) each Note (if requested
                       by a Lender), (c) the Loan Discount Letter, (d) the Agent Reimbursement Letter,
                       (e) the Security Documents, (f) the Subordination Agreements, (g) the Side
                       Letter and (e) each certificate, agreement, instrument, waiver, consent or
                       document executed by a Loan Party and delivered to Agent or any Lender in
                       connection with or pursuant to any of the foregoing and designated as a
                       “Financing Document”.
                       “Non-Guarantor Subsidiaries” means, collectively, (i) the Pennsylvania Facility
                       Group, (ii) the Texas Facility Group. (iii) Pinnpack P, and (iv) any other Person
                       approved in writing by Administrative Agent as a Non-Guarantor Subsidiary
                       (not to be unreasonably withheld, conditioned or delayed in the case of
                       Subsidiaries to be subject to Indebtedness permitted in reliance on Section
                       6.02(m)).
                       “Shareholder Notes” means, collectively, the 7% Notes, the 10% Notes, the
                       Additional Subordinated Notes.
                       “Subordination Agreements” means, individually and collectively, (i) the 7%
                       Shareholder Note Subordination Agreement, (ii) the 10% Shareholder Note

                                                     2
US-DOCS\114054394.14
             Case 21-10527-JTD            Doc 533-2       Filed 05/28/21    Page 4 of 157




                       Subordination Agreement, (iii) the Additional Subordinated Note Subordination
                       Agreement and (iv) any other subordination agreements under which Additional
                       Subordinated Notes are subordinated with respect to the Obligations.
                   (b)     Section 1.01 of the Existing Credit Agreement is hereby amended by
        inserting in appropriate alphabetical order the following new definitions:

                       “Additional Subordinated Notes” means those certain Subordinated Notes in an
                       original aggregate principal amount of $6,000,000, issued by the Borrower in
                       connection with (i) that Promissory Note, dated February 6, 2020, by and
                       between the Borrower and Windmill Realty Advisors, Inc., in an aggregate
                       principal amount of $1,000,000 as disclosed on Schedule 1.01(c) (ii) Promissory
                       Note, dated February 6, 2020, by and between the Borrower and KRT Trust, in
                       an aggregate principal amount of $2,000,000 as disclosed on Schedule 1.01(c),
                       (iii) Promissory Note, dated February 6, 2020, by and between the Borrower and
                       Emil Halimi, in an aggregate principal amount of $3,000,000 as disclosed on
                       Schedule 1.01(c) and (iv) any other subordinated notes issued by the Borrower
                       on or following the First Amendment Effective Date; provided that such notes
                       (1) are subordinated to the Obligations on terms reasonably satisfactory to the
                       Administrative Agent (provided that any subordination agreement having terms
                       similar to the Additional Subordinated Note Subordination Agreement is
                       satisfactory to the Administrative Agent), (2) do not exceed an aggregate
                       principal amount of $6,000,000 and (3) the proceeds for such other subordinated
                       notes are used solely to repay in their entirety the notes in clause (iii) of this
                       definition.
                       “Additional Subordinated Note Subordination Agreement” means that certain
                       Subordination Agreement, dated March 30, 2020, by and among the
                       Administrative Agent, the Collateral Agent, the Subordinated Creditors (as
                       defined therein), the Obligors (as defined therein) and the Borrower, which
                       agreement shall be substantially in the form of Exhibit G.
                       “First Amendment Effective Date” means March 30, 2020.
                       “Pinnpack P” means Pinnpack P, LLC, a Delaware limited liability company.
                       “Side Letter” means that certain Side Letter, dated March 30, 2020, by and
                       between Mr. Leon Farahnik and Agent.
                   (c)       Section 2.07(e) of the Existing Credit Agreement is hereby amended
        and restated in its entirety as follows:

                       (e) Payment in Kind. On each Quarterly Payment Date, the Borrower shall pay
                       all of the accrued interest on each Loan at the Interest Rate in full in cash;
                       provided that the Borrower may, in its sole discretion by sending written notice
                       to the Administrative Agent no later than the applicable Quarterly Payment Date,
                       without penalty, pay a portion of the accrued interest due and payable on each
                       Loan equal to up to (i) 4.85% per annum or (ii) in the case of the fiscal quarter
                       ending March 31, 2020, 14.85% per annum, in each case, of the outstanding
                       principal amount of such Loan (including any Accrued Interest previously added

                                                      3
US-DOCS\114054394.14
             Case 21-10527-JTD            Doc 533-2       Filed 05/28/21    Page 5 of 157




                       to principal on a prior Quarterly Payment Date) in kind; provided further, that
                       the Borrower shall pay all of the accrued interest on each Loan at the Interest
                       Rate in cash following the Initial Funding and through the end of the fiscal
                       quarter ending December 31, 2019, pro-rated for any partial quarterly period for
                       the applicable Quarterly Payment Date based on the number of days in such
                       period, without the option of making any such payment of interest in kind. The
                       aggregate outstanding principal amount of the Loans shall be automatically
                       increased on each such Quarterly Payment Date by the amount of such interest
                       paid in kind (and such increased principal shall bear interest at a rate per annum
                       equal to the Interest Rate).

                   (d)       Section 5.18(c)(ii)(C) of the Existing Credit Agreement is hereby
        deleted in its entirety and replaced with the following text: “[Reserved].”

                   (e)       Section 6.02(l) of the Existing Credit Agreement is hereby amended and
        restated in its entirety as follows:

                       (l)          (i) in the case of the Non-Guarantor Subsidiaries, Indebtedness of a
                       Non-Guarantor Subsidiary under the Bond Documents to which it is a party as
                       of the date hereof, (ii) in the case of the Non-Guarantor Subsidiaries, additional
                       industrial revenue bond transactions of a nature similar to those subject to the
                       Bond Documents following the date hereof so long as (1) the aggregate
                       outstanding principal amount of the Indebtedness under the foregoing clauses (i)
                       and (ii) does not exceed $140,000,000, (2) neither Borrower nor any Guarantor
                       has any direct liability therefor and (3) the Administrative Agent has approved
                       (in its sole discretion) the documentation related thereto in writing (it being
                       acknowledged that the forms attached hereto as Exhibit L shall be pre-approved)
                       and (iii) additional industrial revenue bond transactions of a nature similar to
                       those subject to the Bond Documents not involving any of the Borrower Group
                       Members in existence as of the Closing Date; and
                   (f)       Section 6.06(e) of the Existing Credit Agreement is hereby amended
        and restated in its entirety as follows:

                       (e)         the Loan Parties may make payments on (i) the Shareholder Notes,
                       so long as (A) the amount of such payments under Shareholder Notes (other
                       than any DSR Released Funds and any Additional Equity Raise Amounts) do
                       not exceed $200,000 per year, (B) except in the case of any DSR Released
                       Funds or any Additional Equity Raise Amounts, such amounts are paid
                       quarterly, (C) except in the case of any DSR Released Funds or any Additional
                       Equity Raise Amounts, such payment amounts do not exceed 25% of the annual
                       interest outstanding on such Indebtedness, (D) except in the case of any DSR
                       Released Funds or any Additional Equity Raise Amounts, the full amount of
                       the Interest Rate payable hereunder that is payable in cash (subject to the
                       Borrower's rights to pay in kind in Section 2.07) has been paid in cash through
                       the date of such payment and (E) no Default, Event of Default or Material
                       Adverse Effect has occurred and is continuing or would result from such
                       Restricted Payment (provided, that the foregoing shall not restrict payment on
                                                      4
US-DOCS\114054394.14
             Case 21-10527-JTD          Doc 533-2      Filed 05/28/21   Page 6 of 157




                       any Shareholder Notes (including Additional Shareholder Notes) using
                       Additional Equity Raise Amounts), and (ii) the Loan Parties may make
                       payments on the Pennsylvania Intercompany Indebtedness and the Texas
                       Intercompany Indebtedness from Additional Equity Raise Amounts, so long as
                       no Default, Event of Default or Material Adverse Effect has occurred and is
                       continuing or would result from such Restricted Payment;

                  (g)      The Existing Credit Agreement is hereby amended by adding the exhibit
        attached hereto as Exhibit A as new Exhibit L to the Existing Credit Agreement.

                  (h)     Schedule 1.01(c) of the Existing Credit Agreement is hereby amended
        by deleting such Schedule in its entirety and replacing it with the Schedule attached hereto
        as Schedule 1.

       Section 3.    Waiver. The Existing Lenders, the Collateral Agent and the Administrative
Agent hereby waive the Specified Events of Default for all purposes under the Credit Agreement
and each other

        Section 4.  Effectiveness of Amendment. This Amendment shall become effective on
the date (the “Amendment No. 1 Effective Date”) on which each of the following conditions is
satisfied:

               (a)     the Administrative Agent shall have received counterparts of this
        Amendment executed by the Administrative Agent, the Borrower and each Lender; and

                   (b)     the Administrative Agent, the Lenders and their counsel shall have been
        paid or reimbursed by the Borrower for all reasonable and documented out-of-pocket costs
        and expenses associated with the preparation, negotiation and execution of this Agreement
        and the other instruments and documents to be delivered hereunder and the transactions
        contemplated hereby.

        Section 5.      Ratification of Obligations. Each of the Borrower and Guarantors each
hereby (a) ratifies and confirms all of their respective Obligations under the Credit Agreement and
the other Financing Documents related thereto, (b) affirms that, after giving effect to this
Amendment, all of its pledges, grants of security interests and Liens and other obligations under
the Security Documents are reaffirmed and remain in full force and effect on a continuous basis,
(c) reaffirms each Lien granted by it to the Collateral Agent and (d) acknowledges and agrees that
the grants of security interests and Liens by it contained in the Security Documents are, and shall
remain, in full force and effect on and after the Amendment No. 1 Effective Date.

     Section 6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT (INCLUDING ANY CLAIM
OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.
                                                   5
US-DOCS\114054394.14
             Case 21-10527-JTD         Doc 533-2      Filed 05/28/21      Page 7 of 157




        Section 7.     Miscellaneous.

                   (a)     On and after the Amendment No. 1 Effective Date, each reference in the
        Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
        referring to the Credit Agreement, and each reference in each other Financing Document
        to “the Credit Agreement”, “thereunder”, “thereof” or words of like import referring to the
        Credit Agreement, shall mean and be a reference to the Credit Agreement as amended or
        otherwise modified by this Amendment. This Amendment shall constitute a Financing
        Document for purposes of the Credit Agreement.

                  (b)     The execution, delivery and effectiveness of this Amendment shall not
        operate as a waiver of any default of the Borrower or any right, power or remedy of the
        Administrative Agent or the Lenders under any of the Financing Documents, nor constitute
        a waiver of any provision of any of the Financing Documents.

        Section 8.    Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or invalidate the remainder
of this Amendment and the effect thereof shall be confined to the provisions so held to be invalid.

        Section 9.    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and the Borrower and their respective
successors and permitted assigns.

        Section 10.      Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by facsimile or other
electronic transmission, i.e. a “pdf” or a “tif”), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this Amendment signed
by all parties shall be lodged with the Borrower and the Administrative Agent.

       Section 11.   Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of this Amendment or
any other Financing Document.

       Section 12.     Integration. This Amendment represents the agreement of the Borrower,
the Administrative Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Borrower, any Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to herein.

                                     [Signature Pages Follow]




                                                  6
US-DOCS\114054394.14
Case 21-10527-JTD   Doc 533-2   Filed 05/28/21   Page 8 of 157
Case 21-10527-JTD   Doc 533-2   Filed 05/28/21   Page 9 of 157
Case 21-10527-JTD   Doc 533-2    Filed 05/28/21    Page 10 of 157




                            ORION ENERGY PARTNERS INVESTMENT
                            AGENT, LLC,
                            as Administrative Agent and Collateral Agent


                            By: _______________________________
                                 Name: Gerrit J. Nicholas
                                 Title: Managing Partner


                            ORION ENERGY CREDIT OPPORTUNITIES
                            FUND II, L.P.,
                            as a Lender

                            By: Orion Energy Credit Opportunities Fund II GP,
                            L.P.
                            Its: General Partner

                            By: Orion Energy Credit Opportunities Fund II
                            Holdings, LLC
                            Its: General Partner


                            By: _______________________________________
                                Name: Gerrit J. Nicholas
                                Title: Managing Partner


                            ORION ENERGY CREDIT OPPORTUNITIES
                            FUND II PV, L.P.,
                            as a Lender

                            By: Orion Energy Credit Opportunities Fund II GP,
                            L.P.
                            Its: General Partner

                            By: Orion Energy Credit Opportunities Fund II
                            Holdings, LLC
                            Its: General Partner


                            By: _______________________________________
                                Name: Gerrit J. Nicholas
                                Title: Managing Partner




       [CarbonLite – First Amendment to Credit Agreement]
Case 21-10527-JTD   Doc 533-2    Filed 05/28/21    Page 11 of 157




                            ORION ENERGY CREDIT OPPORTUNITIES
                            FUND II GPFA, L.P.,
                            as a Lender

                            By: Orion Energy Credit Opportunities Fund II GP,
                            L.P.
                            Its: General Partner

                            By: Orion Energy Credit Opportunities Fund II
                            Holdings, LLC
                            Its: General Partner


                            By: _______________________________________
                                Name: Gerrit J. Nicholas
                                Title: Managing Partner


                            ORION ENERGY CREDIT OPPORTUNITIES
                            CARBONLITE CO-INVEST, L.P.,
                            as a Lender

                            By: Orion Energy Credit Opportunities Fund II GP,
                            L.P.
                            Its: General Partner

                            By: Orion Energy Credit Opportunities Fund II
                            Holdings, LLC
                            Its: General Partner


                            By: _______________________________________
                                Name: Gerrit J. Nicholas
                                Title: Managing Partner




       [CarbonLite – First Amendment to Credit Agreement]
             Case 21-10527-JTD   Doc 533-2   Filed 05/28/21   Page 12 of 157




                                     EXHIBIT A

                                   NEW EXHIBIT J

                                     EXHIBIT J
                                         TO
                                 CREDIT AGREEMENT



                          [Form of Approved Bond Documents]




US-DOCS\114054394.14
           Case 21-10527-JTD     Doc 533-2       Filed 05/28/21   Page 13 of 157

                                                              REED SMITH DRAFT 3/20/20




                      FIRST AMENDMENT TO LOAN AGREEMENT



                                         between



        PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY



                                           and



                                 CARBONLITE P, LLC



                               Dated as of [______] 1, 2020



                                     RELATING TO



                               $[_______]
        PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
                 SOLID WASTE DISPOSAL REVENUE BONDS
                       (CARBONLITE P, LLC PROJECT)
                              SERIES 2020




DMEAST #39795123 v3
               Case 21-10527-JTD                   Doc 533-2            Filed 05/28/21           Page 14 of 157




                                                 TABLE OF CONTENTS
                                                                                                                                 Page


ARTICLE 1 CONFIRMATION OF ORIGINAL LOAN AGREEMENT; AMENDMENT
     TO ORIGINAL LOAN AGREEMENT ............................................................................. 2
     Section 1.1. Confirmation of Original Loan Agreement ................................................ 2
     Section 1.2. Amendments to Original Loan Agreement ................................................. 3

ARTICLE 2 SERIES 2020 LOAN AND SERIES 2020 NOTE .................................................... 3
     Section 2.1. Series 2020 Loan and Series 2020 Note ..................................................... 3
     Section 2.2. Agreement to Issue the Series 2020 Bonds; Application of Proceeds
                  ..................................................................................................................... 4

ARTICLE 3 MISCELLANEOUS .................................................................................................. 4
     Section 3.1. Successors and Assigns............................................................................... 4
     Section 3.2. Severability ................................................................................................. 4
     Section 3.3. Applicable Law ........................................................................................... 4
     Section 3.4. Counterparts ................................................................................................ 4



Exhibit A – Revised Description of the Project
Exhibit B – Form of Note




DMEAST #39795123 v3                                                 i
           Case 21-10527-JTD          Doc 533-2       Filed 05/28/21     Page 15 of 157




       THIS FIRST AMENDMENT TO LOAN AGREEMENT, dated as of [______] 1, 2020, by
and between PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
(the “Issuer”), a public instrumentality of the Commonwealth of Pennsylvania (the
“Commonwealth”) and a public body corporate and politic organized and existing under the
Pennsylvania Economic Development Financing Law, as amended (as defined herein, the “Act”),
and CarbonLite P, LLC, a Delaware limited liability company (the “Borrower”).

                                            W I T N E S S E T H:

         WHEREAS, the Issuer is empowered by the provisions of the Act to enter into agreements
providing for the financing of the acquisition, construction and equipping of industrial,
commercial and specialized enterprises for the public for purposes of alleviating unemployment,
maintaining employment at a high level and encouraging economic development in the
Commonwealth within the meaning of the Act, including solid waste disposal and recycling
facilities; and

         WHEREAS, in furtherance of its purposes under the Act, the Issuer issued, on July 10,
2019, its Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC Project) Series 2019 in the
aggregate principal amount of $61,800,000 (the “Series 2019 Bonds”) pursuant to an Indenture of
Trust dated as of June 1, 2019 (the “Original Indenture”) between the Issuer and UMB Bank, N.A.
(the “Trustee”), to (i) finance all or a portion of the cost of acquiring, constructing, rehabilitating,
renovating, installing, improving and/or equipping of certain solid waste disposal and recycling
facilities (the “Initial Project”), as more particularly described in Exhibit A to the Loan Agreement
(defined below) as amended hereby; (ii) fund capitalized interest on the Series 2019 Bonds; (iii)
fund a reserve fund for the Series 2019 Bonds; and (iv) pay a portion of the costs of issuance of the
Series 2019 Bonds; and

        WHEREAS, the Issuer loaned the proceeds of the Series 2019 Bonds to the Borrower
pursuant to a Loan Agreement dated as of June 1, 2019 (the “Original Loan Agreement”) between
the Issuer and the Borrower; and

        WHEREAS, pursuant to the Original Loan Agreement, the Borrower delivered to the
Issuer a promissory note corresponding to the Series 2019 Bonds (the “Series 2019 Note”), dated
July 10, 2019, evidencing its obligation to pay all amounts due under the Original Loan
Agreement; and

         WHEREAS, at the request of the Borrower, the Issuer has determined to issue $[______]
aggregate principal amount of its Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC
Project) Series 2020 (the “Series 2020 Bonds”) for the purpose of (i) financing a portion of the
costs of the Initial Project, as expanded, through the reimbursement to the Borrower of certain
costs of the Project previously funded with the Borrower’s equity; (ii) financing a portion of the
costs to be incurred by Borrower’s wholly owned subsidiary, Pinnpack P, LLC, a Delaware limited
liability company (“Pinnpack”), in developing a plastics thermoforming facility (the
“Thermoforming Facility”) which will utilize a portion of the post-consumer resin output of the
Initial Project to produce food grade containers for use by businesses in various food industries
(the “Pinnpack Project” and together with the Initial Project, collectively, the “Project”); (iii)
funding capitalized interest on the Series 2020 Bonds; (iv) funding a deposit to an account within


DMEAST #39795123 v3
           Case 21-10527-JTD         Doc 533-2       Filed 05/28/21    Page 16 of 157




the Debt Service Reserve Fund relating to the Series 2020 Bonds; and (v) paying a portion of the
costs of issuance of the Series 2020 Bonds, such Series 2020 Bonds to be issued as “Additional
Bonds” pursuant to the Original Indenture, as amended and supplemented by a First Supplemental
Indenture of even date herewith (the “First Supplemental Indenture,” and together with the
Original Indenture and as further amended and supplemented from time to time, the “Indenture”),
between the Issuer and the Trustee; and

      WHEREAS, the Issuer has agreed to loan the proceeds of the Series 2020 Bonds to the
Borrower under the Original Loan Agreement, as amended by this First Amendment to Loan
Agreement (the “First Amendment to Loan Agreement,” and together with the Original Loan
Agreement and as further amended and supplemented from time to time, the “Loan Agreement”);
and

        WHEREAS, in connection with the issuance of the Series 2020 Bonds, the parties hereto
desire to supplement the Original Loan Agreement, by entering into this First Amendment to Loan
Agreement for the purpose of providing for the issuance of Additional Bonds in accordance with
the terms of the Indenture and certain other matters in connection therewith; and

        WHEREAS, the Borrower proposes to deliver to the Issuer a supplemental promissory
note in the form of Exhibit B hereto dated as of [_______], 2020 (the “Series 2020 Note”),
evidencing its obligation to pay all amounts due under the Loan Agreement with respect to the
Series 2020 Bonds; and

       WHEREAS, the Issuer, as security for the Series 2020 Bonds, intends to assign to the
Trustee the Series 2020 Note;

     NOW, THEREFORE, THIS FIRST AMENDMENT TO LOAN AGREEMENT
WITNESSETH:

              That the parties hereto, intending to be legally bound hereby and in consideration of
the mutual covenants herein contained, DO HEREBY AGREE as follows.

                                 ARTICLE 1
                 CONFIRMATION OF ORIGINAL LOAN AGREEMENT;
                  AMENDMENT TO ORIGINAL LOAN AGREEMENT

        1.       Confirmation of Original Loan Agreement.              Except as amended and
supplemented hereby, the Original Loan Agreement are hereby confirmed and reaffirmed in all
particulars. The Original Loan Agreement and this First Amendment to Loan Agreement shall be
read, taken and construed as one and the same instrument, notwithstanding the date and time of
execution and delivery of each such instrument. Without limiting the generality of the foregoing,
all representations, covenants, agreements, obligations and rights contained in the Original Loan
Agreement (unless modified hereby or contained herein and all security for the same are and shall
be for the equal and ratable benefit and security of the Owners of all Bonds (including the Series
2019 Bonds and the Series 2020 Bonds) issued and Outstanding under the Indenture. Anything in
the Original Loan Agreement or herein to the contrary notwithstanding, all recitals, definitions and
provisions contained in this First Amendment to Loan Agreement shall take precedence over the
recitals, definitions and provisions of the Original Loan Agreement to the extent of any conflict.


DMEAST #39795123 v3                              2
            Case 21-10527-JTD        Doc 533-2       Filed 05/28/21    Page 17 of 157




       2.      Amendments to Original Loan Agreement.

        (a)   All references to the “Bonds” in the Original Loan Agreement shall hereinafter be
deemed to mean, collectively and each as a separate Series of Bonds, the Series 2019 Bonds, the
Series 2020 Bonds and any Additional Bonds.

       (b)    All references to the “Note” in the Original Loan Agreement shall hereinafter be
deemed to mean, collectively, the Series 2019 Note, the Series 2020 Note and any other
promissory note issued pursuant to the Loan Agreement in connection with any Additional Bonds.

       (c)     All references to the “Project” shall mean the “Project" as described on Exhibit A
attached to this First Amendment, which shall supersede in full the Exhibit A attached to the
Original Loan Agreement;

       (d)    The definition of Gross Revenues” shall include all revenues derived by Pinnpack
from the operation of the Thermoforming Facility;

      (e)    All of the negative covenants contained in Article V of the Original Loan
Agreement shall apply to Pinnpack in the same manner as they apply to Borrower.

        (f)    The financial covenants contained in Section 5.18 of the Original Loan Agreement
shall be calculated and determined on a consolidated basis so as to include Pinnpack as well as
Borrower.

       (g)     The covenants contained in Section 5.18(c) of the Original Loan Agreement shall
not prohibit any cash contributions or advances from Borrower to Pinnpack, nor the repayment of
any such advances or distributions made by Pinnpack to Borrower.

       (h)   The form of Note attached as Exhibit B to the Original Loan Agreement is hereby
amended and restated and shall be replaced in its entirety with the form of Note attached hereto as
Exhibit B. Any references in the Original Loan Agreement to such form of Note or Exhibit B to
Loan Agreement shall mean the form of Note attached hereto as Exhibit B.

       (i)    Upon deposit with the Trustee of the amounts required to redeem [ %] of the then
outstanding principal amount of the 2020 Bonds, as provided in Section 2.03(c) of the First
Supplemental Indenture, (x) all of the covenants and restrictions contained in the Loan Agreement
that were theretofore applicable to Pinnpack, shall cease to be applicable to Pinnpack, (y)
Borrower may dispose of any or all of its ownership interests in Pinnpack, and (z) Borrower may
make a distribution to Guarantor or any affiliate of Guarantor in an amount equal to the net
proceeds derived from the sale or other disposition of Pinnpack.

                                     ARTICLE 2
                       SERIES 2020 LOAN AND SERIES 2020 NOTE

       3.      Series 2020 Loan and Series 2020 Note.

        (a)   The Issuer hereby agrees to lend to the Borrower, and the Borrower hereby agrees
to borrow from the Issuer, the proceeds of the sale of the Series 2020 Bonds for the purposes of (i)


DMEAST #39795123 v3                              3
            Case 21-10527-JTD        Doc 533-2       Filed 05/28/21    Page 18 of 157




reimbursing the Borrower for the funding from equity of the Borrower certain Costs of the Project,
(ii) financing in part the cost of developing the Thermoforming Facility and (iii) paying the Costs
of Issuance of the 2020 Bonds. The deposit of the proceeds of the sale of the Series 2020 Bonds as
provided in Section 3.02 of the First Supplemental Indenture shall constitute the loan of such
proceeds from the Issuer to the Borrower. Such proceeds shall be applied as provided in Section
3.02 of the First Supplemental Indenture. The Borrower hereby agrees to repay such loan as
provided in the Original Loan Agreement, as amended by this First Amendment to Loan
Agreement.

       (b)     The Borrower’s obligation to repay the loan hereunder, together with premium, if
any, and interest thereon, which is more fully described in Section 4.1 of the Loan Agreement shall
be evidenced by the Series 2020 Note, which the Issuer will endorse to the order of the Trustee.

       4.      Agreement to Issue the Series 2020 Bonds; Application of Proceeds.

        In order to provide funds for the purposes stated above, the Issuer agrees that it will issue
under the Indenture, sell and cause to be delivered to the purchaser or purchasers thereof, the
Series 2020 Bonds. The Issuer shall thereupon apply the proceeds of the sale of the Series 2020
Bonds in accordance with the provisions of Section 3.02 of the First Supplemental Indenture.

                                          ARTICLE 3
                                       MISCELLANEOUS

        5.     Successors and Assigns. This First Amendment to Loan Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties and their respective
successors and assigns. No assignment by the Borrower shall relieve the Borrower of its
obligations hereunder.

       6.      Severability. If any provision of this First Amendment to Loan Agreement shall
be held invalid by any court of competent jurisdiction, such holding shall not invalidate any other
provision hereof.

        7.     Applicable Law. This First Amendment to Loan Agreement shall be construed in
accordance with and governed by the Constitution and the laws of the Commonwealth applicable
to contracts made and performed in the Commonwealth.

        8.      Counterparts. This First Amendment to Loan Agreement may be simultaneously
executed in several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument; provided, however, that for purposes of perfecting a
security interest in this Loan Agreement by the Trustee under Uniform Commercial Code of the
Commonwealth, only the counterpart delivered, pledged, and assigned to the Trustee shall be
deemed the original.

                         [Remainder of this page intentionally left blank]




DMEAST #39795123 v3                              4
          Case 21-10527-JTD        Doc 533-2     Filed 05/28/21     Page 19 of 157




       IN WITNESS WHEREOF, the Pennsylvania Economic Development Financing Authority
has caused this First Amendment to Loan Agreement to be executed in its name and its seal to be
hereunto affixed by its duly authorized representatives, and the Borrower has caused this First
Amendment to Loan Agreement to be executed in its name all as of the date first above written.

                                            PENNSYLVANIA ECONOMIC
                                            DEVELOPMENT FINANCING AUTHORITY



                                            By
                                              Executive Director


ATTEST:


By:
          (Assistant) Secretary




                                               S-1
                     [Signature Page to First Amendment to Loan Agreement]
Case 21-10527-JTD     Doc 533-2     Filed 05/28/21     Page 20 of 157




                                  CARBONLITE P, LLC,
                                  a Delaware Limited Liability Company


                                  By
                                       Leon Farahnik
                                       Chief Executive Officer




                                   S-2
        [Signature Page to First Amendment to Loan Agreement]
          Case 21-10527-JTD        Doc 533-2     Filed 05/28/21     Page 21 of 157




        The Trustee hereby consents to the foregoing First Amendment to Loan Agreement as of
the date first written above.

                                            UMB BANK, N.A., as Trustee



                                            By: _________________________________
                                                Authorized Officer




                                                S-3
                     [Signature Page to First Amendment to Loan Agreement]
           Case 21-10527-JTD         Doc 533-2        Filed 05/28/21   Page 22 of 157




                                           EXHIBIT A

                                        FORM OF NOTE

      $[_______]                                                                 [_______, 20__]

        FOR VALUE RECEIVED, CARBONLITE P, LLC, a limited liability company organized
and existing under the laws of the State of Delaware (the “Borrower”), does hereby promise to pay
to the order of the PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING
AUTHORITY (the “Issuer”) at the corporate trust office of UMB BANK, N.A. (the “Trustee”),
located in Minneapolis, Minnesota, or any successor trustee acting as such under that certain
Indenture, dated as of June 1, 2019, between the Issuer and the Trustee, as amended and
supplemented from time to time (the “Indenture”), in lawful money of the United States of
America, the principal sum of _____________________________ DOLLARS ($[_______]), and
to pay interest on the unpaid principal amount hereof, in like money, at such office on the dates, in
the amounts and at the rates determined in accordance with Sections 4.1 and 4.2 of the Loan
Agreement hereinafter referenced.

       ALL SUMS paid hereon shall be applied first to the satisfaction of accrued interest and the
balance to the unpaid principal.

      THE PRINCIPAL AMOUNT of this Note is due and payable on the dates and in the
amounts determined in accordance with Sections 4.1 and 4.2 of the Loan Agreement.

        THIS NOTE constitutes the Note referred to in that certain Loan Agreement, dated as of
June 1, 2019, between the Borrower and the Issuer, as amended and supplemented from time to
time (the “Loan Agreement”), and is subject to, and is executed in accordance with, all of the
terms, conditions and provisions thereof, including those respecting prepayment and is further
subject to all of the terms, conditions and provisions of the Indenture, all as provided in the Loan
Agreement.

       THIS NOTE is a contract made under and shall be construed in accordance with and
governed by the laws of the United States of America and the Commonwealth.

                                                  CARBONLITE P, LLC


                                                  By: _________________________________
                                                  Name: Leon Farahnik
                                                  Title: Chief Executive Officer




DMEAST #39795123 v3                             A-1
           Case 21-10527-JTD          Doc 533-2       Filed 05/28/21    Page 23 of 157




                                   FORM OF ENDORSEMENT

                                 (To be set forth on back of Note)

       Pay to the order of UMB Bank, N.A., Trustee, without recourse or warranty, except
warranty of good title, warranty that the Issuer has not assigned this Note to a Person other than the
Trustee and warranty that the original principal amount hereof remains unpaid.

                                               PENNSYLVANIA ECONOMIC
                                               DEVELOPMENT FINANCING AUTHORITY



                                               By
                                                       Executive Director




DMEAST #39795123 v3                             A-2
            Case 21-10527-JTD      Doc 533-2      Filed 05/28/21     Page 24 of 157



                                                                        OH&S DRAFT 02/13/20

                                         $25,000,000
                   PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
                             SOLID WASTE DISPOSAL REVENUE BONDS
                                 (CARBONLITE P, LLC PROJECT)
                                         SERIES 2020



                                  BOND PURCHASE CONTRACT

       THIS BOND PURCHASE CONTRACT, dated [PRICING DATE] (this “Bond Purchase
Contract”), is made and entered into by and among the PENNSYLVANIA ECONOMIC
DEVELOPMENT FINANCING AUTHORITY (the “Issuer”), WESTHOFF, CONE & HOLMSTEDT, as
underwriter (the “Underwriter”), CARBONLITE P, LLC (the “Company”), CARBONLITE P
HOLDINGS, LLC (the “Original Guarantor”) and PINNPACK P, LLC (“PinnPack P” and,
together with the Original Guarantor, the “Guarantor”).

        Section 1. Description of Bonds. The Issuer proposes to issue Pennsylvania
Economic Development Financing Authority Solid Waste Disposal Revenue Bonds
(CarbonLite P, LLC Project) Series 2020 in the aggregate principal amount of $25,000,000 (the
“Bonds”). The Bonds will mature on the date and will bear interest at the rate as set forth in
Schedule I attached hereto and will be subject to redemption as set forth in the Indenture of
Trust, dated as of June 1, 2019 (the “Original Indenture”), as amended and supplemented by
the First Supplemental Indenture of Trust, dated as of [CLOSING MONTH] 1, 2020 (the “First
Supplemental Indenture” and, together with the Original Indenture, the “Indenture”), each
between the Issuer and UMB Bank, N.A., as trustee (the “Trustee”).

         The Bonds are being issued by the Issuer for the purpose of (i) financing or refinancing
the costs of the [acquisition, construction, installation, improvement and/or equipping of a
post-consumer polyethylene terephthalate (“pcrPET”) plastic beverage container processing
facility] (the “Facility”) located in the City of Reading, in the Commonwealth of Pennsylvania
(the “Commonwealth”), [including the installation of equipment and the upgrade of utilities of
the Facility] (collectively, the “Project”), [(ii) funding capitalized interest on the Bonds, (iii)
funding the Debt Service Reserve Fund (as defined in the Indenture),] and (iv) paying a portion
of the costs associated with the issuance of the Bonds. The Facility is located at the Project
Site, which is to be leased to the Company pursuant to a Lease Agreement, dated as of
_________, 20__ (the “Lease”), between _____________________ (the “Landlord”) and the
Company. The Facility is owned by the Company and will be operated by the Company or one
of its direct or indirect wholly-owned subsidiaries. Pursuant to the Loan Agreement, dated as
of June 1, 2019 (the “Original Loan Agreement”), as amended by the First Amendment to
Loan Agreement, dated as of [CLOSING MONTH] 1, 2020 (the “First Amendment to Loan
Agreement” and, together with the Original Loan Agreement, the “Loan Agreement”), each
between the Company and the Issuer, the Company has covenanted with the Issuer to make
loan repayments equal to the principal of, premium, if any, and interest, coming due on the
Bonds, and pursuant to the Indenture, the Issuer has pledged and assigned to the Trustee all of
the Issuer’s right, title and interest in and to the Loan Agreement (with certain specified



4129-8071-8114.2
            Case 21-10527-JTD       Doc 533-2        Filed 05/28/21   Page 25 of 157


exceptions) and the Note (as defined below). The Company will execute a promissory note,
dated [CLOSING DATE] (the “Note”), as evidence of its obligations under the Loan
Agreement. The payment of the principal of, premium, if any, and interest on, the Bonds will
be guaranteed pursuant to a Guaranty Agreement, dated as of June 1, 2019 (the “Original
Guaranty”), between the Trustee and the Original Guarantor, as amended and restated by the
Amended and Restated Guaranty Agreement, dated as of [CLOSING MONTH] 1, 2020 (the
“Amended and Restated Guaranty” and, together with the Original Guaranty, the “Guaranty”),
by the Guarantor in favor of the Trustee.

        [As security for its obligations under the Loan Agreement and the Note, the Company
will enter into a First Amendment to Open-End Leasehold Mortgage, Security Agreement and
Assignment of Rents and Leases, and Fixture Filing dated as of [CLOSING MONTH] 1, 2020,
(the “Company Mortgage”), amending that certain Open-End Leasehold Mortgage, Security
Agreement and Assignment of Rents and Leases, and Fixture Filing dated as of June 1, 2019,
in favor of the Trustee. As security for its obligations under the Guaranty, PinnPack P will
enter into an Open-End Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases, and Fixture Filing (the “PinnPack P Mortgage” and, together with the Company
Mortgage, the “Mortgage”). The Company [and PinnPack P] will further execute an Amended
and Restated Pledge and Security Agreement (the “Pledge and Security Agreement”), as
additional security for its obligations under the Loan Agreement and the Note, pursuant to
which the Company [and PinnPack P] will grant to the Trustee a security interest in all right,
title and interest of the Company [and PinnPack P, respectively,] to the Collateral (as defined
in the Pledge and Security Agreement), which includes but is not limited to the funds and
accounts held under the Indenture. In addition, the Company will enter into a First
Amendment to Deposit Account Control Agreement (the “Company Account Control
Agreement”), amending that certain Deposit Account Control Agreement dated as of June 1,
2019, with the Trustee and Pacific Western Bank, as depository bank, in order to perfect the
security interested granted to the Trustee under the Loan Agreement. PinnPack P will also
enter into a Deposit Account Control Agreement (the “PinnPack P Account Control
Agreement” and, together with the Company Account Control Agreement, the “Account
Control Agreement”) with the Trustee and _____________, as depository bank.]

        [The Company will execute a First Amendment to Non-Disturbance and Access
Agreement dated as of [CLOSING MONTH] 1, 2020, amending that certain Non-Disturbance
and Access Agreement dated as of June 1, 2019 (as amended, the “Company NDA”) with the
Trustee and the Landlord pursuant to which the Landlord will agree to certain limitations on
the Landlord’s ability to terminate the Lease in the event of a Mortgage foreclosure or a
transfer in lieu of foreclosure, and which grants to the Trustee certain cure rights in the event of
a breach of the Lease by the Company. In the event that the Landlord grants a mortgage lien
on its fee ownership of the real property on which the Facility will be located (the “New
Mortgage”), the Landlord will enter into a First Amendment to Subordination, Non-
Disturbance and Attornment Agreement (as amended, the “Company SNDA”), among the
Company, the lender providing the New Mortgage loan to the Landlord (“Lender”) and the
Landlord pursuant to which Company will confirm the subordination of the Lease to the lien of
the New Mortgage and the Lender will agree not to disturb the Company’s tenancy under the
Lease and consent to the lien of the Mortgage on the terms set forth in the SNDA.]




                                                 2
4129-8071-8114.2
            Case 21-10527-JTD      Doc 533-2        Filed 05/28/21   Page 26 of 157


       [PinnPack P is will execute a Non-Disturbance and Access Agreement (the “PinnPack
P NDA” and, together with the Company NDA, the “NDA”) with the Trustee and the Landlord.
PinnPack P will also execute a Subordination, Non-Disturbance and Attornment Agreement
(the “PinnPack P SNDA” and, together with the Company SNDA, the “SNDA”) with the
Landlord and the Trustee,]

      The Issuer and the Company will enter into the Tax Exemption Certificate and
Agreement, dated as of the hereinafter defined Closing Date (the “Tax Agreement”).

        The Indenture, the Loan Agreement, the Note, the Mortgage, the Pledge and Security
Agreement, the Account Control Agreement, the NDA and this Bond Purchase Contract are
collectively referred to herein as the “Financing Agreements.”

        Section 2. Purchase, Sales Fees and Closing. (a) Subject to the provisions of this
Bond Purchase Contract and the Limited Offering Memorandum dated [PRICING DATE],
with respect to the Bonds (the “Limited Offering Memorandum”), the Underwriter hereby
agrees to purchase from the Issuer, and the Issuer will sell to the Underwriter, all of the Bonds,
at a purchase price of $_________ (representing the principal amount of the Bonds less an
underwriter’s discount in the amount of $_________), payable in immediately available funds
to the order of the Trustee.

        (b)    The Company shall pay to the Underwriter all reasonable out-of-pocket costs
and expenses of the Underwriter incurred in connection with the successful issuance and sale
of the Bonds. In addition, the Company shall also pay all other reasonable fees and expenses
incurred in connection with the issuance and sale of the Bonds and the preparation, execution,
delivery and enforcement of any document that may be delivered in connection therewith,
including, but not limited to, (i) all reasonable and customary fees and out-of-pocket expenses
of Co-Bond Counsel, counsel for the Trustee, special counsel to the Company, counsel for the
Purchaser, counsel to the Underwriter and counsel for the Issuer, (ii) all reasonable and
customary fees and out-of-pocket expenses of the Issuer and the Trustee, and (iii) the cost of
printing, photocopying and delivering the Bonds, the Preliminary Limited Offering
Memorandum (as defined herein) and the Limited Offering Memorandum. The fees and
expenses described in the preceding sentence shall be paid by the Company whether or not the
Bonds are issued or sold, unless the Underwriter is in default in its obligation to purchase the
Bonds hereunder, in which case the Company shall have no obligation to pay the fees and
expenses of the Underwriter. All fees and expenses described in this Section, to the extent they
are reasonable, identifiable and billed, shall be paid on the Closing Date (as defined below),
and the remainder shall be paid promptly upon receipt of statements therefor. The obligations
of the Company under this Section survive the issuance and maturity of the Bonds and any
termination of this Bond Purchase Contract. Whether or not the sale of the Bonds by the Issuer
to the Underwriter is consummated, the Underwriter shall be under no obligation to pay any
costs or expenses incident to the performance of the obligations of the Issuer or the Company
hereunder.

        The closing will be held via telephone conference at [8:00] a.m. PDT on [CLOSING
DATE], or such other date, time or place as may be agreed upon by the parties hereto. The
hour and date of such closing are herein called the “Closing Date.” The Bonds will be in
registered form as a single Bond, will be registered in the name of Cede & Co., as nominee of


                                                3
4129-8071-8114.2
            Case 21-10527-JTD        Doc 533-2        Filed 05/28/21   Page 27 of 157


The Depository Trust Company (“DTC”) under DTC’s book-entry-only system, and will be
made available for inspection by DTC or the Trustee, as its agent, at least one day prior to the
Closing Date. The Issuer has heretofore provided DTC with a blanket letter of representations,
in form satisfactory to DTC, relating to eligibility of the Bonds for deposit into the DTC book-
entry-only system. On the Closing Date, the Company will enter into an agreement to provide
certain information on an annual basis as further set forth in the Continuing Disclosure
Agreement dated the Closing Date (the “Continuing Disclosure Agreement”) in form set forth
on Appendix D to the Limited Offering Memorandum.

        In the event that for any reason (other than the Underwriter’s negligence or willful
misconduct), the Issuer fails to deliver the Bonds as provided herein by 11:00 a.m. prevailing
local time on the Closing Date, the Company will pay to the Underwriter any losses resulting
from the Underwriter being required to hold the Bonds prior to delivery to the ultimate
purchasers thereof. The preceding sentence shall not be construed as a waiver of any
conditions to the Underwriter’s obligations under this Bond Purchase Contract or a waiver by
the Company of its claims or rights against another party to this transaction if its negligence,
willful misconduct or wrongful act causes the Company to make such a payment to the
Underwriter.

      Section 3. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the Underwriter and the Issuer that:

                 (a)     The Company has taken all necessary action to authorize, execute and
         deliver the Financing Agreements to which it is a party, the Lease, the Continuing
         Disclosure Agreement, the Tax Agreement and all other documents executed and
         delivered (or to be executed and delivered) in connection with the issuance of the
         Bonds and the other transactions contemplated hereby and thereby to which the
         Company is or is to be a party (collectively, the “Company Documents”), and this
         Bond Purchase Contract has been duly executed and delivered and, assuming the due
         authorization, execution and delivery by the other parties thereto, constitutes, and the
         other Company Documents when duly executed and delivered by the Company,
         assuming the due authorization, execution and delivery by the other parties thereto, will
         constitute, the legal, valid and binding obligations of the Company enforceable against
         the Company in accordance with their respective terms, except as may be limited by (i)
         bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, and other
         similar laws or equitable principles affecting creditors’ rights or remedies generally; (ii)
         the application of equitable principles and the exercise of judicial discretion in
         appropriate cases; (iii) principles of public policy concerning, affecting or limiting the
         enforcement of rights or remedies against governmental entities such as the Issuer; and
         (iv) common law and statutes affecting the enforceability of contractual obligations
         generally.

                 (b)   Other than as disclosed in the Limited Offering Memorandum and any
         documents incorporated by reference therein, the Company has not and will not have at
         the Closing Date any material litigation pending of a character which would materially
         and adversely affect the operation of the Project, the Company’s ability to perform its
         obligations under the Company Documents or the tax-exempt status of interest on the
         Bonds.


                                                  4
4129-8071-8114.2
            Case 21-10527-JTD       Doc 533-2        Filed 05/28/21   Page 28 of 157


                 (c)     The execution, delivery and performance by the Company of the
         Company Documents are within the powers of the Company and do not and will not
         conflict with or violate (i) the articles of formation or its limited liability company
         agreement of the Company or (ii) any order, injunction, ruling or decree by which the
         Company or its property is bound, and do not and will not constitute a breach of or
         default under any agreement, indenture, mortgage, lease, note or other obligation,
         instrument or material arrangement to which the Company is a party or by which the
         Company or any of its property is bound, or contravene or constitute a violation of any
         federal or state constitutional or statutory provision, rule or regulation to which the
         Company or any of its property is subject, the breach, default, contravention or
         violation of which could have a material adverse effect on the business or financial
         condition of the Company and its subsidiaries taken as a whole, and no approval,
         consent or other action by, or filing or registration with, any governmental authority or
         agency is required in connection therewith that has not been obtained or accomplished
         or will not be obtained or accomplished by the Closing Date.

                 (d)    The Company will not voluntarily take or omit to take any action, which
         action or omission would in any way result in the inclusion of interest on the Bonds in
         the gross income of the owners thereof for federal income tax purposes.

                (e)     The Company agrees to make available or cause to be made available to
         the Underwriter, without cost, sufficient copies of any documents pertaining to the
         Company which are relevant to the transaction described in this Bond Purchase
         Contract, as the Underwriter may require from time to time for the prompt and efficient
         performance by the Underwriter of their obligations under this Bond Purchase Contract,
         provided, however, that nothing in this Section 3(e) shall require the Company to
         disclose any protected or confidential information.

                 (f)    The Company is a limited liability company duly organized and validly
         existing in good standing under the laws of the State of Delaware and qualified to do
         business in the Commonwealth with full power, authority and legal capacity to own and
         operate its properties relating to the Project and to conduct the business now being and
         proposed to be conducted by it under the Company Documents, and has full power,
         authority and legal capacity to execute, deliver, carry out and perform its obligations
         under the Company Documents.

                 (g)     Since the respective most recent dates as of which information is given
         in the Limited Offering Memorandum, there has not been any material adverse change
         in the business, properties or financial condition of the Company, other than changes
         reflected in or contemplated by the Limited Offering Memorandum.

                (h)     As of the date of the Limited Offering Memorandum and as of the
         Closing Date, the information in the Limited Offering Memorandum (except with
         respect to the information contained under the captions “THE ISSUER,” “THE
         BONDS,” “LEGAL MATTERS,” “TAX MATTERS,” “UNDERWRITING,”
         APPENDIX C – “PROPOSED FORM OF OPINION OF CO-BOND COUNSEL” and
         APPENDIX E – “BOOK-ENTRY SYSTEM” as to which no representation is made),
         including information incorporated by reference in the Limited Offering Memorandum


                                                 5
4129-8071-8114.2
            Case 21-10527-JTD       Doc 533-2        Filed 05/28/21   Page 29 of 157


         or otherwise supplied by the Company in writing for inclusion therein, including,
         without limitation, any appendices thereto, does not and will not contain any untrue
         statement of a material fact or omit to state a material fact necessary in order to make
         the statements made therein, in the light of the circumstances under which they were
         made, not misleading. The Company has authorized the delivery of the Limited
         Offering Memorandum and approves of the use and distribution of the Limited Offering
         Memorandum by the Underwriter in connection with the initial sale and distribution of
         the Bonds. The Company approves the use and distribution of the Limited Offering
         Memorandum by the Underwriter in connection with the initial sale of the Bonds,
         substantially in the form of the Preliminary Limited Offering Memorandum dated [POS
         DATE] (the “Preliminary Limited Offering Memorandum”) and has ratified and
         approved the use and distribution of copies of such Preliminary Limited Offering
         Memorandum in connection with the initial sale of the Bonds. The Company hereby
         confirms that the Preliminary Limited Offering Memorandum is hereby deemed “final”
         (except for permitted omissions) as of its date by the Company for purposes of
         paragraph (b)(1) of Rule 15c2-12 (the “Rule”) promulgated by the Commission under
         the Exchange Act of 1934.

                 (i)    Other than the Continuing Disclosure Agreement, dated as of June 1,
         2019, by and among the Company, CarbonLite P Holdings, LLC and UMB Bank, N.A.,
         as dissemination agent, in connection with the Pennsylvania Economic Development
         Financing Authority Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC
         Project) Series 2019, the Company has not previously undertaken any continuing
         disclosure undertakings pursuant to the Rule.

                (j)     Each officer of the Company executing the Company Documents and
         approving the Indenture and the Limited Offering Memorandum is duly and properly
         authorized to approve, execute, and deliver the same on behalf of the Company.

                 (k)      No consent or approval of any trustee or holder of any indebtedness of
         the Company, and no consent, permission, authorization, order or license of, or filing or
         registration with, any governmental authority (except in connection with “blue sky”
         laws) is required to be obtained or made by the Company in connection with (i) the
         execution and delivery of this Bond Purchase Contract; (ii) the execution and delivery
         of the Company Documents at the Closing; (iii) the approval of the Indenture and the
         Limited Offering Memorandum; or (iv) the consummation of any transaction
         contemplated in the Company Documents, except as have been obtained or made and as
         are in full force and effect (or, in case of the Loan Agreement, will be obtained or made
         and will be in full force and effect at the Closing).

                 (l)     The Company has obtained the necessary governmental agency
         approvals (including without limitation, all required air and water discharge permits),
         all variances from applicable zoning ordinances and all building permits and easements
         or licenses required to date for the completion and equipping of the Project, to the
         extent and as such Project is described in the Limited Offering Memorandum, and such
         governmental agency approvals, variances, permits, easements and licenses constitute
         all approvals required to complete the Project, except as provided in the Limited
         Offering Memorandum and excepting certain building permits, inspections and


                                                 6
4129-8071-8114.2
            Case 21-10527-JTD       Doc 533-2        Filed 05/28/21   Page 30 of 157


         approvals which the Company anticipates obtaining in due course. The Project should
         not be subject to change by any administrative or judicial body so as to materially affect
         such completion.

                 (m)     There will be on the Closing Date no persons with any rights granted by
         the Company or any manager or member of the Company to purchase any equity
         interest in or debt security of the Company. There are no direct and indirect
         subsidiaries of the Company.

                (n)    Any certificate signed by any authorized officer of the Company on the
         Closing Date in connection with the Bond financing shall be deemed a representation
         and warranty by the Company to the Issuer, Co-Bond Counsel to the Issuer and the
         Underwriter as to the truth of the statements therein as of the Closing Date.

       Section 4. Representations and Warranties of the Guarantor. The Guarantor
represents and warrants to, and agrees with, the Underwriter and the Issuer that:

        (a)     The Guarantor has taken all necessary action to authorize, execute and deliver
the Guaranty, the Continuing Disclosure Agreement, this Bond Purchase Contract, and all
other documents executed and delivered (or to be executed and delivered) in connection with
the issuance of the Bonds and the other transactions contemplated hereby and thereby to which
the Guarantor is or is to be a party (collectively, the “Guarantor Documents”), and this Bond
Purchase Contract has been duly executed and delivered and, assuming the due authorization,
execution and delivery by the other parties thereto, constitutes, and the other Guarantor
Documents when duly executed and delivered by the Guarantor, assuming the due
authorization, execution and delivery by the other parties thereto, will constitute, the legal,
valid and binding obligations of the Guarantor enforceable against the Guarantor in accordance
with their respective terms, except as may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and other similar laws or equitable principles
affecting creditors’ rights or remedies generally; (ii) the application of equitable principles and
the exercise of judicial discretion in appropriate cases; (iii) principles of public policy
concerning, affecting or limiting the enforcement of rights or remedies against governmental
entities such as the Issuer; and (iv) common law and statutes affecting the enforceability of
contractual obligations generally.

       (b)     Other than as disclosed in the Limited Offering Memorandum and any
documents incorporated by reference therein, the Guarantor has not and will not have at the
Closing Date any material litigation pending of a character which would materially and
adversely affect the operation of the Project, the Guarantor’s ability to perform its obligations
under the Guarantor Documents or the tax-exempt status of interest on the Bonds.

         (c)     The execution, delivery and performance by the Guarantor of the Guarantor
Documents are within the powers of the Guarantor and do not and will not conflict with or
violate (i) the articles of formation or the limited liability company agreement of the Guarantor
or (ii) any order, injunction, ruling or decree by which the Guarantor or its property is bound,
and do not and will not constitute a breach of or default under any agreement, indenture,
mortgage, lease, note or other obligation, instrument or material arrangement to which the
Guarantor is a party or by which the Guarantor or any of its property is bound, or contravene or


                                                 7
4129-8071-8114.2
            Case 21-10527-JTD      Doc 533-2       Filed 05/28/21   Page 31 of 157


constitute a violation of any federal or state constitutional or statutory provision, rule or
regulation to which the Guarantor or any of its property is subject, the breach, default,
contravention or violation of which could have a material adverse effect on the business or
financial condition of the Guarantor and its subsidiaries taken as a whole, and no approval,
consent or other action by, or filing or registration with, any governmental authority or agency
is required in connection therewith that has not been obtained or accomplished or will not be
obtained or accomplished by the Closing Date.

        (d)    The Guarantor is a limited liability company duly organized and validly existing
in good standing under the laws of the State of Delaware and qualified to do business in the
Commonwealth with full power, authority and legal capacity to conduct the business now
being and proposed to be conducted by it under the Guarantor Documents, and has full power,
authority and legal capacity to execute, deliver, carry out and perform its obligations under the
Guarantor Documents.

       (e)     Since the respective most recent dates as of which information is given in the
Limited Offering Memorandum, there has not been any material adverse change in the
business, properties or financial condition of the Guarantor, other than changes reflected in or
contemplated by the Limited Offering Memorandum.

       (f)    Other than the Continuing Disclosure Agreement, dated as of June 1, 2019, by
and among the Company, CarbonLite P Holdings, LLC and UMB Bank, N.A., as
dissemination agent, in connection with the Pennsylvania Economic Development Financing
Authority Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC Project) Series 2019, the
Original Guarantor has not previously undertaken any continuing disclosure undertakings
pursuant to the Rule. PinnPack P has not previously undertaken any continuing disclosure
undertakings pursuant to the Rule.

       (g)    Each officer of the Guarantor executing the Guarantor Documents is duly and
properly authorized to approve, execute, and deliver the same on behalf of the Guarantor.

        (h)    No consent or approval of any trustee or holder of any indebtedness of the
Guarantor, and no consent, permission, authorization, order or license of, or filing or
registration with, any governmental authority (except in connection with “blue sky” laws) is
required to be obtained or made by the Guarantor in connection with (i) the execution and
delivery of this Bond Purchase Contract; (ii) the execution and delivery of the Guarantor
Documents at the Closing; or (iii) the consummation of any transaction contemplated in the
Guarantor Documents, except as have been obtained or made and as are in full force and effect.

       (i)     There will be on the Closing Date no persons with any rights granted by the
Guarantor or any manager or member of the Guarantor to purchase any equity interest in or
debt security of the Guarantor. There are no direct and indirect subsidiaries of the Original
Guarantor other than the Company. There are no direct and indirect subsidiaries of PinnPack
P.

       (j)    Any certificate signed by any authorized officer of the Guarantor on the Closing
Date in connection with the Bond financing shall be deemed a representation and warranty by




                                               8
4129-8071-8114.2
            Case 21-10527-JTD      Doc 533-2        Filed 05/28/21   Page 32 of 157


the Guarantor to the Issuer, Co-Bond Counsel to the Issuer and the Underwriter as to the truth
of the statements therein as of the Closing Date.

       Section 5. Representations and Warranties of the Issuer. The Issuer represents and
warrants to the Underwriter, the Guarantor and the Company that:

        (a)     The Issuer has duly authorized the issuance of the Bonds and the execution and
delivery of, and the performance of its obligations under, this Bond Purchase Contract, the
Loan Agreement, the Tax Agreement and the Indenture; the Issuer has duly authorized,
executed and delivered this Bond Purchase Contract which (assuming the due authorization,
execution and delivery by the other parties hereto) constitutes a valid, binding and enforceable
agreement of the Issuer, except as may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and other similar laws or equitable principles
affecting creditors’ rights or remedies generally; (ii) the application of equitable principles and
the exercise of judicial discretion in appropriate cases; (iii) principles of public policy
concerning, affecting or limiting the enforcement of rights or remedies against governmental
entities such as the Issuer; and (iv) common law and statutes affecting the enforceability of
contractual obligations generally. By official action of the Issuer prior to or concurrently with
the acceptance hereof, the Issuer has authorized the distribution of the Preliminary Limited
Offering Memorandum and the Limited Offering Memorandum and authorized and approved
the execution and delivery of the Bonds, the Indenture, the Loan Agreement, this Bond
Purchase Contract, the Tax Agreement or any other document executed and delivered (or to be
executed and delivered) in connection with the issuance of the Bonds and the other transactions
contemplated hereby and thereby, to which the Issuer is or is to be a party (collectively, the
“Issuer Documents”) and the consummation by the Issuer of the transactions contemplated
thereby.

        (b)     There is no action, suit or proceeding or, to the best knowledge of the Issuer,
investigation, at law or in equity, before or by any court, board or body or other governmental
authority, pending or, to the best knowledge of the Issuer, threatened against or affecting the
Issuer, or any basis therefor, to restrain or enjoin the issuance or delivery of any of the Bonds
or the collection, application or pledge of revenues pledged under the Indenture or in any way
contesting or affecting the authority for the issuance of the Bonds or the validity or
enforceability of the Issuer Documents, or the power of the Issuer to execute and deliver such
documents or to consummate the transactions contemplated therein or the existence or powers
of the Issuer or the titles of its officers to their respective offices, or wherein an unfavorable
decision, ruling or finding would adversely affect the transactions contemplated hereby and in
the Indenture or the Loan Agreement, or which would adversely affect the validity of the
Bonds, the Indenture, the resolutions adopted in connection with the issuance of the Bonds, the
Loan Agreement, the Tax Agreement or this Bond Purchase Contract.

        (c)     To the best knowledge of the Issuer, the execution, delivery and performance by
the Issuer of the Issuer Documents do not violate any order, injunction, ruling or decree by
which the Issuer is bound, or contravene or constitute a material violation of the Pennsylvania
Economic Development Financing Law (Act of August 23, 1967 P.L. 251, No. 102), as
amended, 73 P.S. § 371 et seq. (the “Act”), and no approval, consent or other action by, or
filing or registration with, any governmental authority or agency is required in connection
therewith that has not been obtained or accomplished or will not be obtained or accomplished


                                                9
4129-8071-8114.2
            Case 21-10527-JTD      Doc 533-2     Filed 05/28/21     Page 33 of 157


by the Closing Date, except for post-closing filings with the Commonwealth and the Internal
Revenue Service and provided no representation is made as to compliance with any federal or
state securities or “Blue Sky” laws.

        (d)    The Issuer will not take or omit to take any action requested by the Company,
the Guarantor or the Underwriter, which action or omission might in any way result in the
inclusion of the interest on the Bonds in the gross income of the owners thereof for federal
income tax purposes, provided the Company, the Guarantor or the Underwriter, as the case
may be, provides indemnification satisfactory to the Issuer against any and all liabilities,
damages, costs, fees and expenses (including fees of Co-Bond Counsel and the Issuer’s
counsel) which may be incurred by the Issuer in connection with any action (or failure to act)
requested by the Company, the Guarantor or the Underwriter, as the case may be.

        (e)      The statements and information contained in the Preliminary Limited Offering
Memorandum, as of its date and at the time of the Issuer’s acceptance hereof, and the
statements and the information contained in the Limited Offering Memorandum as of its date
and at all times subsequent to its date up to and including the Closing Date, in each case under
the captions “THE ISSUER” and “LITIGATION” (with respect to the Issuer) were true and
correct in all material respects, and the information contained under the captions “THE
ISSUER” and “LITIGATION” (with respect to the Issuer) in the Limited Offering
Memorandum does not contain an untrue statement of a material fact or omit any statement or
information concerning the Issuer which is necessary to make such statements and information
therein, in the light of the circumstances under which they were made, not misleading. The
Issuer has authorized the delivery of the Limited Offering Memorandum and approves of the
use and distribution of the Limited Offering Memorandum by the Underwriter in connection
with the initial sale and distribution of the Bonds.

        (f)    The execution and delivery by the Issuer of the Issuer Documents and
compliance with the provisions on the Issuer’s part contained therein will not conflict with or
constitute a material breach of or default under any law, administrative regulation, judgment,
decree, loan agreement, indenture, bond, note, resolution, agreement or other instrument to
which the Issuer is a party or is otherwise subject, nor will any such execution, delivery,
adoption or compliance result in the creation or imposition of any lien, charge or other security
interest or encumbrance of any nature whatsoever upon any of the properties or assets of the
Issuer under the terms of any such law, administrative regulation, judgment, decree, loan
agreement, indenture, bond, note, resolution, agreement or other instrument, except as provided
by the Issuer Documents.

            Section 6. Underwriter’s Representations.      The Underwriter represents and
warrants to and agrees with the Issuer, the Company and the Guarantor that:

        (a)    The Underwriter is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is authorized to take any
action under this Bond Purchase Contract required to be taken by it;

       (b)   This Bond Purchase Contract has been duly authorized, executed and delivered
by the Underwriter and, assuming the due authorization, execution and delivery by the Issuer
and the Company, is the legal, valid and binding obligation of the Underwriter enforceable in


                                               10
4129-8071-8114.2
            Case 21-10527-JTD     Doc 533-2      Filed 05/28/21    Page 34 of 157


accordance with its terms, except as may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and other similar laws or equitable principles
affecting creditors’ rights and remedies generally; (ii) the application of equitable principles
and the exercise of judicial discretion in appropriate cases; (iii) principles of public policy
concerning, affecting or limiting the enforcement of rights or remedies against governmental
entities such as the Issuer; and (iv) common law and statutes affecting the enforceability of
contractual obligations generally.

       (c)   The Underwriter is licensed by and registered with (i) the Financial Industry
Regulatory Authority as a broker-dealer and (ii) the MSRB as a municipal securities dealer.

        (d)     The Underwriter also represents that all information in the Limited Offering
Memorandum under the heading “UNDERWRITING” was as of its date and is as of the date
hereof true, accurate and correct.

        Section 7. Covenants of the Issuer and the Company. (a) The Issuer and the
Company agree to cooperate with the Underwriter, at the expense of the Company, in taking all
necessary action for the qualification of the Bonds for offer and sale, and the determination of
the eligibility of the Bonds for investment, under the laws of such jurisdictions as the
Underwriter designates and the continuation of such qualification in effect so long as required
for distribution of the Bonds; provided, however, that neither the Issuer nor the Company shall
be required to register as a dealer or broker in any jurisdiction, to qualify as a foreign
corporation or entity in any jurisdiction, or to file a general consent to suit or to service of
process in any jurisdiction.

             (b) If, during such period (not to exceed twenty-five days after the “end of the
underwriting period,” as defined for purposes of paragraph (b)(4) of the Rule), as in the
judgment of the Underwriter and the Issuer, delivery of the Limited Offering Memorandum as
the same may be amended or supplemented as necessary or desirable in connection with sales
of the Bonds by the Underwriter or any dealer or as otherwise may be required by applicable
law or regulation, any event shall occur as a result of which, in the reasonable judgment of the
Underwriter and the Issuer, it is necessary to amend or supplement the Limited Offering
Memorandum in order to make the statements therein, in light of the circumstances when the
Limited Offering Memorandum is delivered to the Underwriter or a “potential customer” (as
defined for purposes of paragraph (b)(4) of the Rule), not misleading in any material respect,
the Company will prepare and furnish, or cause to be prepared and furnished, at the Company’s
expense, including any and all reasonable costs of the Issuer and professionals retained by the
Issuer, to the Underwriter and to any dealers to whom the Underwriter may have sold Bonds
either amendments or supplements to the Limited Offering Memorandum so that the statements
in the Limited Offering Memorandum as so amended or supplemented will not, in the light of
the circumstances when the Limited Offering Memorandum as so amended or supplemented is
delivered to the Underwriter or “potential customer,” be misleading in any material respect.

       Section 8. Conditions of Underwriter’s Obligation. The obligation of the Underwriter
to purchase and pay for the Bonds shall be subject to the accuracy of, and compliance with, the
representations and warranties of the Issuer and the Company contained herein, to the
performance by the Issuer and the Company of their obligations to be performed hereunder at
and prior to the Closing Date, and to the following conditions:


                                              11
4129-8071-8114.2
            Case 21-10527-JTD         Doc 533-2      Filed 05/28/21    Page 35 of 157


                   (a)    On and as of the Closing Date:

                           (i)    The Note, the Tax Agreement, the Lease, the Financing
                   Agreements and the Continuing Disclosure Agreement shall be in full force and
                   effect, this Bond Purchase Contract shall not have been amended, modified or
                   supplemented (except as may have been agreed to in writing by the
                   Underwriter), and the Tax Agreement, the Financing Agreements, the
                   Continuing Disclosure Agreement and the Note shall have been duly authorized,
                   executed and delivered in the respective forms heretofore approved by the
                   Underwriter, except as otherwise approved by the Underwriter, provided that
                   the acceptance of delivery of the Bonds by the Underwriter on the Closing Date
                   shall be deemed to constitute such approval.

                           (ii)    The Bonds shall have been duly authorized, executed and
                   authenticated in accordance with the provisions of this Bond Purchase Contract,
                   the Indenture, the Loan Agreement and the resolution of the Issuer described in
                   clause (iv) below, and shall have been delivered through the facilities of DTC or
                   its agent.

                           (iii)    Each of the representations, warranties and covenants of the
                   Issuer and the Company contained herein and in the Financing Agreements and
                   the Tax Agreement to which each is a party shall be true, complete and correct
                   in all material respects as if then made.

                           (iv)   The Issuer shall have duly adopted, and there shall be in full
                   force and effect, such resolutions as shall be necessary to consummate the
                   transactions contemplated by this Bond Purchase Contract.

                           (v)     No order, decree or injunction of any court of competent
                   jurisdiction shall have been issued, or proceedings therefor shall have been
                   commenced, nor shall any order, ruling, regulation or official statement by any
                   governmental official, body or board have been issued, nor shall any legislation
                   have been enacted, with the purpose or effect of prohibiting or limiting the
                   issuance, offering or sale of the Bonds, as contemplated herein or in the Limited
                   Offering Memorandum, or the performance of the Financing Agreements, the
                   Note, the Tax Agreement or the Continuing Disclosure Agreement in
                   accordance with their respective terms.

                (b)    On the Closing Date, the Underwriter shall receive executed or
         counterpart copies of the following documents, certificates, opinions and letters, in
         form and substance satisfactory to the Underwriter:

                           (i)    Executed copies of the Tax Agreement, the Note, the Financing
                   Agreements and the Continuing Disclosure Agreement; and a certified copy of
                   the resolution pursuant to which the issuance of the Bonds was authorized and
                   all proceedings of the Issuer relating thereto.




                                                  12
4129-8071-8114.2
            Case 21-10527-JTD          Doc 533-2      Filed 05/28/21     Page 36 of 157


                           (ii)    Opinions, dated the Closing Date, of: (A) Ballard Spahr LLP and
                   Turner Law, P.C., Co-Bond Counsel, in substantially the form attached to the
                   Limited Offering Memorandum as Appendix C thereto and in substantially the
                   form attached hereto as Exhibit A (with such changes or variations between the
                   two as permitted by the Issuer, the Trustee and the Underwriter), together with a
                   reliance letter addressed to the Issuer; (B) Reed Smith LLP, special counsel to
                   the Company, in substantially the form attached hereto as Exhibit B (with such
                   changes as agreed to by the Issuer, the Trustee and the Underwriter), and (C)
                   the Office of Chief Counsel, Pennsylvania Department of Community and
                   Economic Development (“DCED”), counsel to the Issuer, in substantially the
                   form attached hereto as Exhibit C.

                           (iii)   A certificate of the Issuer, signed by an authorized officer of the
                   Issuer, dated the Closing Date, to the effect that each of the representations of
                   the Issuer set forth herein is true, accurate and complete in all material respects
                   at and as of the Closing Date and that each of the obligations of the Issuer
                   hereunder to be performed at or prior to the Closing Date has been performed.

                           (iv)    A certificate, dated the Closing Date, signed by an authorized
                   officer of the Company satisfactory to the Underwriter and the Issuer, to the
                   effect that: (1) the representations and warranties of the Company set forth
                   herein are true, accurate and complete in all material respects at and as of the
                   Closing Date, (2) each of the obligations of the Company under this Bond
                   Purchase Contract to be performed at or prior to the Closing Date has been
                   performed, and (3) since the most recent dates as of which information is given
                   in the Limited Offering Memorandum, as it may have been amended or
                   supplemented (including amendments or supplements resulting from the filing
                   of documents incorporated by reference), and up to the Closing Date, there has
                   been no material adverse change in the business, properties or financial
                   condition of the Company and its subsidiaries taken as a whole, except as
                   reflected in or contemplated by the Limited Offering Memorandum, as it may
                   have been so amended or supplemented.

                         (v)    An executed copy of IRS Form 8038 to be filed with the Internal
                   Revenue Service.

                           (vi)   An opinion of counsel to the Trustee addressed to the Issuer and
                   the Underwriter, dated the date of Closing, to the effect that: (i) the Trustee is a
                   national banking association with trust powers, duly organized and validly
                   existing and in good standing under the laws of the United States of America,
                   having the legal authority to exercise trust powers in the Commonwealth; (ii)
                   the Trustee has full legal power and corporate authority to accept the duties and
                   obligations imposed on it by the Account Control Agreement, the NDA and the
                   Indenture and to authenticate the Bonds and the full legal power and authority to
                   own its properties and to carry on its business; (iii) the Bonds have been duly
                   authenticated by the Trustee; (iv) no consent, approval, authorization or order of
                   any court, regulatory authority or governmental body is required for the valid
                   authorization, execution and delivery of the Indenture and the authentication of


                                                   13
4129-8071-8114.2
            Case 21-10527-JTD          Doc 533-2      Filed 05/28/21     Page 37 of 157


                   the Bonds by the Trustee or the consummation by the Trustee of the transactions
                   contemplated in the Indenture except such as have been obtained and except
                   such as may be required under the state securities or Blue Sky laws in
                   connection with the purchase and distribution of the Bonds by the Underwriter;
                   and (v) the acceptance of its duties under the Account Control Agreement and
                   the Indenture and the authentication of the Bonds by the Trustee and
                   performance by the Trustee of its obligations thereunder, will not conflict with
                   or result in a breach of any of the terms, conditions or provisions of its Articles
                   of Organization or any other agreement or instrument to which the Trustee is a
                   party or by which it is bound or any other existing law, regulation, court order
                   or consent decree to which the Trustee is subject or constitute a default
                   thereunder.

                           (vii) A certificate of the Trustee, dated the date of the Closing, to the
                   effect that: (i) it is a national banking association existing under the laws of the
                   United States of America, and has full power and is qualified to accept and
                   comply with the terms of the Indenture, the NDA and the Account Control
                   Agreement, as applicable, and to perform its obligations stated therein; (ii) the
                   Trustee has accepted the duties and obligations imposed on it by the Indenture,
                   the NDA and the Account Control Agreement; (iii) no consent, approval,
                   authorization or other action by any governmental or regulatory authority
                   having jurisdiction over the Trustee that has not been obtained is or will be
                   required for the consummation by the Trustee of the transactions contemplated
                   by the Indenture, the NDA and the Account Control Agreement, respectively, to
                   be undertaken by the Trustee; (iv) compliance with the terms of the Indenture,
                   the NDA and the Account Control Agreement will not conflict with, or result in
                   a violation or breach of, or constitute a default under, any loan agreement,
                   indenture, bond, note, resolution or any other agreement or instrument to which
                   the Trustee is a party or by which it is bound, or, to the best knowledge of the
                   Trustee, after reasonable investigation, any law, rule, regulation, order or decree
                   of any court or governmental agency or body having jurisdiction over the
                   Trustee or any of its activities or properties (except that no representation,
                   warranty or agreement is made by the Trustee with respect to any Federal or
                   state securities or Blue Sky laws or regulations); and (v) to the best knowledge
                   of the Trustee, there is no action, suit, proceeding, inquiry or investigation, at
                   law or in equity, before or by any court or governmental agency, public board or
                   body served on or threatened against or affecting the existence of the Trustee, or
                   contesting the powers of the Trustee or its authority to enter into and perform its
                   obligations under the Indenture, the NDA, the Account Control Agreement or
                   the Bonds, wherein an unfavorable decision, ruling or finding would adversely
                   affect the validity of the Bonds, the Account Control Agreement, the NDA or
                   the Indenture.

                           (viii) Evidence that the Company has obtained all insurance required
                   to be obtained by the Company Documents.




                                                   14
4129-8071-8114.2
            Case 21-10527-JTD         Doc 533-2     Filed 05/28/21    Page 38 of 157


                           (ix)   A letter executed by each purchaser, addressed to the Issuer,
                   dated the Closing Date, in substantially the form attached hereto as Exhibit D.

                          (x)     Approval of Governor of the Commonwealth of Pennsylvania.

                          (xi)    Approval of the Office of General Counsel.

                          (xii)   Approval of the Office of Attorney General.

                         (xiii) an opinion of Orrick, Herrington & Sutcliffe LLP, Underwriter’s
                   Counsel, dated the Closing Date, in form and substance satisfactory to the
                   Underwriter.

                         (xiv) Such additional certifications and opinions as the Underwriter or
                   Co-Bond Counsel may reasonably require.

         In case any of the conditions specified above in this Section 8 shall not have been
fulfilled, or if the obligations of the Underwriter are terminated by the Underwriter for any
reason permitted by this Bond Purchase Contract, this Bond Purchase Contract may be
terminated by the Underwriter upon written notice thereof to the Issuer and the Company. Any
such termination shall be without liability of any party to any other party; except that the
obligations of the Company and the Underwriter to pay fees and expenses as provided in
Section 2 hereof shall continue in full force and effect to the extent set forth therein. The
Underwriter may, in its discretion, waive any one or more of the conditions imposed by this
Bond Purchase Contract and proceed with the purchase of the Bonds on the Closing Date.

        Section 9. Underwriter’s Right to Terminate. The Underwriter shall have the right to
terminate its obligation to purchase and accept delivery of the Bonds hereunder by notifying
the Issuer and the Company in writing of its election to do so between the date hereof and the
Closing Date if, on or after the date hereof and on or prior to the Closing Date:

                 (a)     legislation shall be enacted or be actively considered for enactment by
         the Congress, or recommended to the Congress for passage by the President of the
         United States of America, or favorably reported for passage to either chamber of the
         Congress by a committee of such chamber to which such legislation has been referred
         for consideration, a decision by a court of the United States of America or the United
         States Tax Court shall be rendered, or a ruling, regulation or official statement
         (including a press release) by or on behalf of the Treasury Department of the United
         States of America, the Internal Revenue Service or other governmental agency shall be
         made or proposed to be made with respect to federal taxation upon revenues or other
         income of the general character to be derived by the Issuer under the Indenture and the
         Loan Agreement or by any similar body, or upon interest on obligations of the general
         character of the Bonds, or other action or events shall have transpired which have the
         purpose or effect, directly or indirectly, of changing the federal income tax
         consequences of any of the transactions contemplated in connection herewith, which, in
         the reasonable judgment of the Underwriter, materially and adversely affects the
         marketability of the Bonds or the market price generally of obligations of the general
         character of the Bonds; or



                                                  15
4129-8071-8114.2
            Case 21-10527-JTD       Doc 533-2      Filed 05/28/21     Page 39 of 157


                 (b)     legislation or a rule or regulation shall have been enacted or favorably
         reported for passage by any governmental body, department or agency of the
         Commonwealth, or any decision shall have been rendered by any court of competent
         jurisdiction in the Commonwealth, which would materially and adversely affect or
         change the exemptions (if any) from Commonwealth taxation of the Bonds or the
         interest thereon or the exemption (if any) from taxation in or by the Commonwealth of
         the revenues derived or income of the character to be derived by the Issuer under the
         Indenture or the Loan Agreement; or

                 (c)    a stop order, ruling, regulation or official statement by or on behalf of
         the Commission shall be issued or made to the effect that the issuance, offering or sale
         of the Bonds or of obligations of the general character of the Bonds as contemplated
         hereby or the Bonds are subject to registration or qualification under the Securities Act,
         or the Indenture is required to be qualified under the Trust Indenture Act of 1939, as
         amended (the “TIA”), or either the Bonds or the Indenture is in violation of any
         applicable provision of either of such acts or other federal securities laws or applicable
         regulations promulgated thereunder; or

                (d)     any event shall have occurred or condition shall exist which, in the
         reasonable judgment of the Underwriter, either (i) makes untrue or incorrect in any
         material respect any statement or information contained in the Limited Offering
         Memorandum, or (ii) is not reflected in the Limited Offering Memorandum and should
         be reflected therein in order to comply with any rulings or regulations of the
         Commission or other governmental agency or to make the statements and information
         contained therein not misleading in any material respect; or

                (e)     there shall have occurred any outbreak of hostilities or escalation thereof
         or other national or international calamity or crisis or a financial crisis, the effect of
         such outbreak, calamity or crisis on the financial markets of the United States of
         America being such as, in the reasonable opinion of the Underwriter, would affect
         materially and adversely the ability of the Underwriter to market the Bonds; or

                  (f)    trading shall be suspended, or new or additional trading or loan
         restrictions shall be imposed by the New York Stock Exchange or other national
         securities exchange or governmental authority with respect to obligations of the general
         character of the Bonds or a general banking moratorium shall be declared by federal,
         State or New York authorities or a material disruption in commercial banking activities
         or securities settlement or clearance services shall have occurred; or

                 (g)    any litigation shall be instituted, pending or threatened to restrain or
         enjoin the issuance or sale of the Bonds or in any way protesting or affecting any
         authority for or the validity of the Bonds, the Indenture, the Loan Agreement, the Tax
         Agreement, the Continuing Disclosure Agreement or this Bond Purchase Contract or
         the existence or powers of the Issuer and the Company; or

                (h)  there shall have occurred any change in the financial condition of the
         Company and its subsidiaries taken as a whole from those set forth in the Limited
         Offering Memorandum that makes the Bonds, in the reasonable judgment of the


                                                16
4129-8071-8114.2
            Case 21-10527-JTD        Doc 533-2       Filed 05/28/21   Page 40 of 157


         Underwriter, impracticable to market on the terms and in the manner contemplated in
         the Limited Offering Memorandum.

       Any termination of this Bond Purchase Contract pursuant to this Section 9 shall be
without liability of any party to any other party, except as described in Sections 2 and 8 above.

                   Section 10.   Indemnification.

                 (a)     The Company agrees to indemnify and hold harmless the Underwriter
         and the Issuer and any partner, member, officer, director, employee or agent of the
         Underwriter or the Issuer and each person, if any, who controls the Underwriter or the
         Issuer within the meaning of Section 15 of the Securities Act or Section 20 of the
         Exchange Act (collectively, the “Indemnified Party”) against any and all losses, costs,
         claims, damages, liabilities or expenses whatsoever which any of them may incur,
         become subject or suffer (including all such losses, costs, claims, damages, liabilities or
         expenses as a result of settlement consented to by the Company or any judgment which
         any of them may incur, become subject or suffer), and to reimburse each of them for
         any reasonable and customary legal fees or other out-of-pocket expenses (including, to
         the extent hereinafter provided, reasonable counsel fees and other costs of
         investigation) reasonably incurred by them in connection with investigating any such
         losses, claims, damages or liabilities or in connection with defending any actions
         (together hereinafter referred to as a “Loss” or “Losses”), insofar as such Losses arise
         out of or are based upon (i) the failure to register any security under the Securities Act
         or to qualify the Indenture under the TIA in connection with the offering of the Bonds;
         (ii) any untrue statement or alleged untrue statement of a material fact (whether or not
         made with scienter) contained in the Limited Offering Memorandum, including any
         documents incorporated therein by reference, as amended or supplemented (if any
         amendments or supplements thereto, including documents incorporated by reference,
         shall have been furnished in accordance with the provisions of this Bond Purchase
         Contract), or the omission or alleged omission to state therein a material fact necessary
         to make the statements therein, in light of the circumstances under which they were
         made, not misleading in any material respect; provided that the indemnity agreement
         contained in clause (ii) above of this Section 10 shall not apply to (A) the Underwriter
         (or any person controlling the Underwriter) on account of any such untrue statement or
         alleged untrue statement, or any such omission or alleged omission, under the caption
         “UNDERWRITING” in the Limited Offering Memorandum or (B) the Issuer on
         account of any such untrue statement or alleged untrue statement, or any such omission
         or alleged omission, under the caption “THE ISSUER” or “LITIGATION” (with
         respect to the Issuer); or (iii) a breach of any of the representations, warranties or
         covenants of the Issuer or the Company, as applicable, included in this Bond Purchase
         Contract; and provided further, however, that the Company shall not be liable to the
         Underwriter for any such Losses (A) if the person asserting the Loss purchased Bonds
         from the Underwriter, if delivery to such person of the Limited Offering Memorandum,
         as then amended or supplemented, would have been a valid defense to the action from
         which such Loss arose, and copies of an Limited Offering Memorandum, as then so
         amended or supplemented, were made available to the Underwriter and a copy was not
         delivered to such person by or on behalf of the Underwriter or (B) to the extent caused



                                                    17
4129-8071-8114.2
            Case 21-10527-JTD        Doc 533-2       Filed 05/28/21     Page 41 of 157


         by the gross negligence, willful misconduct or bad faith of the person seeking
         indemnity (other than the Issuer).

                 (b)     Each Indemnified Party agrees that, upon the receipt of notice of the
         commencement of any action against it, in respect of which indemnity may be sought
         hereunder, it will promptly give written notice of the commencement thereof to the
         Company, but the failure so to notify the Company of any such action shall not relieve
         the Company from any liability which it may have to the Indemnified Party under this
         Section 10 unless such failure restricts or limits the Company’s ability to defend such
         action. In case such notice of any action shall be so given, the Company shall be
         entitled to participate at its own expense in the defense thereof or, if it elects, with the
         consent of each Indemnified Party, to assume (in conjunction with any other
         Indemnifying Party) the defense of such action, in which event such defense shall be
         conducted by counsel chosen by the Company reasonably satisfactory to the
         Indemnified Party who shall be defendant or defendants in such action, and such
         defendant or defendants shall bear the fees and expense of any additional counsel
         retained by them; provided, that if the Company shall elect not to assume the defense of
         such action, the Company will reimburse such Indemnified Party for the reasonable and
         customary legal fees and out-of-pocket expenses of any counsel retained by such
         Indemnified Party; provided, further that, if the defendants in any such action include
         one or more of the Indemnified Party and the Company, and counsel for any
         Indemnified Party shall have reasonably concluded that there may be a conflict of
         interest involved in the representation by such counsel of both the Company and any
         one or more of the Indemnified Party, the Indemnified Party shall have the right to
         select separate counsel, including local counsel to participate in the defense of such
         action on behalf of such Indemnified Party and the Company shall be liable for the
         reasonable and customary expenses of separate counsel representing such Indemnified
         Party who is a party to such action.

                (c)     The obligations under this Section 10 shall remain operative and in force
         and effect regardless of any investigation made by or on behalf of the Issuer or the
         Underwriter, and shall survive the issuance and the maturity of the Bonds and any
         termination of this Bond Purchase Contract.

               Section 11.      Establishment of Issue Price.

                (a)      The Underwriter agrees to assist the Issuer in establishing the issue price
         of the Bonds and shall execute and deliver to the Issuer on the Closing Date an “issue
         price” or similar certificate, substantially in the form attached hereto as Exhibit E,
         together with the supporting pricing wires or equivalent communications, with such
         modifications as may be deemed appropriate or necessary, in the reasonable judgment
         of the Underwriter, the Issuer and Co-Bond Counsel, to accurately reflect, as
         applicable, the sales price or prices or the initial offering price or prices to the public of
         the Bonds.

                (b)     [Except as otherwise set forth in Section __ attached hereto, t]he Issuer
         represents that it will treat the first price at which 10% of each maturity of the Bonds
         (the “10% test”) is sold to the public as the issue price of that maturity (if different


                                                  18
4129-8071-8114.2
            Case 21-10527-JTD          Doc 533-2     Filed 05/28/21      Page 42 of 157


         interest rates apply within a maturity, each separate CUSIP number within that maturity
         will be subject to the 10% test).

                  (c)     The Underwriter confirms that any selling group agreement and any
         retail distribution agreement relating to the initial sale of the Bonds to the public,
         together with the related pricing wires, contains or will contain language obligating
         each dealer who is a member of the selling group and each broker-dealer that is a party
         to such retail distribution agreement, as applicable, to (A) report the prices at which it
         sells to the public the unsold Bonds of each maturity allotted to it until it is notified by
         the Underwriter that either the 10% test has been satisfied as to the Bonds of that
         maturity or all Bonds of that maturity have been sold to the public and (B) comply with
         the hold-the-offering-price rule, if applicable, in each case if and for so long as directed
         by the Underwriter. The Issuer acknowledges that, in making the representation set
         forth in this subsection, the Underwriter will rely on (i) in the event a selling group has
         been created in connection with the initial sale of the Bonds to the public, the
         agreement of each dealer who is a member of the selling group to comply with the
         hold-the-offering-price rule, if applicable, as set forth in a selling group agreement and
         the related pricing wires, and (ii) in the event that a retail distribution agreement was
         employed in connection with the initial sale of the Bonds to the public, the agreement
         of each broker-dealer that is a party to such agreement to comply with the hold-the-
         offering-price rule, if applicable, as set forth in the retail distribution agreement and the
         related pricing wires. The Issuer further acknowledges that the Underwriter shall not be
         liable for the failure of any dealer who is a member of a selling group, or of any broker-
         dealer that is a party to a retail distribution agreement, to comply with its corresponding
         agreement regarding the hold-the-offering-price rule as applicable to the Bonds.

                 (d)     The Underwriter acknowledges that sales of any Bonds to any person
         that is a related party to the Underwriter shall not constitute sales to the public for
         purposes of this section. Further, for purposes of this section:

                           (i)    “public” means any person other than an underwriter or a related
                   party to an underwriter,

                           (ii)     “underwriter” means (A) any person that agrees pursuant to a
                   written contract with the Issuer (or with the lead underwriter to form an
                   underwriting syndicate) to participate in the initial sale of the Bonds to the
                   public and (B) any person that agrees pursuant to a written contract directly or
                   indirectly with a person described in clause (A) to participate in the initial sale
                   of the Bonds to the public (including a member of a selling group or a party to a
                   retail distribution agreement participating in the initial sale of the Bonds to the
                   public),

                           (iii)   a purchaser of any of the Bonds is a “related party” to an
                   underwriter if the underwriter and the purchaser are subject, directly or
                   indirectly, to (i) at least 50% common ownership of the voting power or the
                   total value of their stock, if both entities are corporations (including direct
                   ownership by one corporation of another), (ii) more than 50% common
                   ownership of their capital interests or profits interests, if both entities are


                                                   19
4129-8071-8114.2
            Case 21-10527-JTD         Doc 533-2      Filed 05/28/21    Page 43 of 157


                   partnerships (including direct ownership by one partnership of another), or (iii)
                   more than 50% common ownership of the value of the outstanding stock of the
                   corporation or the capital interests or profit interests of the partnership, as
                   applicable, if one entity is a corporation and the other entity is a partnership
                   (including direct ownership of the applicable stock or interests by one entity of
                   the other), and

                          (iv)     “sale date” means the date of execution of this Bond Purchase
                   Contract by all parties.]

        Section 12. Miscellaneous. The validity and interpretation of this Bond Purchase
Contract shall be governed by the laws of the Commonwealth of Pennsylvania, without regard
to conflict of laws provisions. This Bond Purchase Contract shall inure to the benefit of the
Issuer, the Underwriter, the Company, and their respective successors and assigns and to the
persons described in Section 10. Except as provided in Section 10, nothing in this Bond
Purchase Contract is intended or shall be construed to give to any other person, firm or
corporation any legal or equitable right, remedy or claim under or in respect of this Bond
Purchase Contract or any provision contained herein. The terms “successors” and “assigns” as
used in this Bond Purchase Contract shall not include any purchaser, as such purchaser, of any
Bonds from or through the Underwriter. This Bond Purchase Contract may be executed by any
one or more of the parties hereto in any number of counterparts, each of which shall be deemed
to be an original, but all such counterparts shall together constitute one and the same
instrument. If any provision of this Bond Purchase Contract shall be determined to be
unenforceable, that shall not affect any other provision of this Bond Purchase Contract.
Capitalized terms used herein to the extent not otherwise defined herein, are intended to have
the meaning given to them in the Indenture.

       The representations and warranties of the Company, the Guarantor and the Issuer
contained in Sections 3, 4 and 5 hereof, respectively, shall remain operative and in full force
and effect, regardless of any investigation made by or on behalf of the Underwriter, and shall
survive the delivery of the Bonds.

       Section 13. Notices and other Actions. All notices, demands and formal actions
hereunder will be in writing mailed, telecopied or delivered to:

         The Issuer:                 Pennsylvania Economic Development Financing Authority
                                     Commonwealth Keystone Building
                                     400 North Street, 4th Floor
                                     Harrisburg, PA 17120-0225
                                     Attn: Executive Director
                                     Facsimile: (717) 787-0879

         The Company:                CarbonLite P, LLC
                                     c/o HPC Industries LLC
                                     10250 Constellation Blvd. Suite 2820
                                     Los Angeles, CA 90067
                                     Attention: Leon Farahnik
                                     Facsimile Number: (310) 473-9592


                                                  20
4129-8071-8114.2
            Case 21-10527-JTD      Doc 533-2      Filed 05/28/21     Page 44 of 157


         The Underwriter:         Westhoff, Cone & Holmstedt
                                  1777 Botelho Drive, Suite 345
                                  Walnut Creek, CA 94596
                                  Attention: Principal

         Notices given by facsimile transmission shall be followed promptly by copies sent by
first class mail to the notice address.

     The Issuer shall receive a copy of any notice, consent, certificate or other document or
communication given by any party to any party hereunder.

        Section 14. No Advisory or Fiduciary Role. Each of the Issuer and the Company
acknowledges and agrees that (i) the purchase and sale of the Bonds pursuant to this Bond
Purchase Contract is an arm’s-length commercial transaction among the Issuer, the Company
and the Underwriter, (ii) in connection therewith and with the discussions, undertakings and
procedures leading up to the consummation of such transaction, the Underwriter is and has
been acting solely as principal and is not acting as the agent or fiduciary of either the Issuer or
the Company, (iii) the Underwriter has not assumed an advisory or fiduciary responsibility in
favor of the either the Company or the Issuer with respect to the offering contemplated hereby
or the discussions, undertakings and procedures leading thereto (irrespective of whether the
Underwriter has provided other services or is currently providing other services to the
Company or the Issuer on other matters) and the Underwriter has no obligation to either the
Issuer or the Company with respect to the offering contemplated hereby except the obligations
expressly set forth in this Bond Purchase Contract and (iv) the Company and Issuer have
consulted their own legal, financial and other advisors to the extent each has deemed
appropriate.

        Section 15. Acknowledgment by Company of Distribution Agreement between Piper
Jaffray & Co. and Underwriter. The Company acknowledges that the Underwriter and Piper
Jaffray & Co. (“Piper Jaffray”) have entered into a distribution agreement for the marketing
and distribution of the Bonds. The Company agrees that the representations and warranties set
forth in Section 3 hereof and the indemnifications set forth in Section 10 hereof shall be
deemed representations, warranties and indemnifications by the Company and the Guarantor
(as applicable) to Piper Jaffray, the Underwriter and the Issuer. In addition, any certificate
signed by any authorized officer of the Company or the Guarantor on the Closing Date shall be
deemed a representation and warranty by the Company or the Guarantor (as applicable) to
Piper Jaffray as to the truth of the statements therein as of the Closing Date.




                                                21
4129-8071-8114.2
            Case 21-10527-JTD    Doc 533-2       Filed 05/28/21   Page 45 of 157




        IN WITNESS WHEREOF, the parties hereto, in consideration of the mutual covenants set
forth herein and intending to be legally bound, have caused this Bond Purchase Contract to be
executed and delivered as of the date first written above.

                                           PENNSYLVANIA ECONOMIC DEVELOPMENT
                                           FINANCING AUTHORITY


                                           By:
                                                 Name: Stephen M. Drizos
                                                 Title: Executive Director

                                           WESTHOFF, CONE & HOLMSTEDT


                                           By:
                                                 Name: Mark A. Holmstedt
                                                 Title: Principal

                                           CARBONLITE P, LLC


                                           By:
                                                 Name: Leon Farahnik
                                                 Title: Chief Executive Officer

                                           CARBONLITE P HOLDINGS, LLC


                                           By:
                                                 Name: Leon Farahnik
                                                 Title: Chief Executive Officer

                                           PINNPACK P, LLC


                                           By:
                                                 Name: Leon Farahnik
                                                 Title: Chief Executive Officer




4129-8071-8114.2
            Case 21-10527-JTD           Doc 533-2     Filed 05/28/21   Page 46 of 157




                                                 Schedule I

                                           Maturity Schedule

                   $25,000,000 ___% Term Bond due December 1, 2036 - Price 100.00%


                                                 Redemption

       Sinking Fund Redemption. The Bonds maturing on June 1, 20__ shall be subject to
semi-annual mandatory sinking fund redemption on each mandatory sinking fund redemption
date and in the respective principal amounts as set forth in the following schedule, at a
redemption price equal to 100% of the principal amount thereof to be redeemed (without
premium), together with interest accrued thereon to the date fixed for redemption:

                                Redemption Date          Principal Amount




                           †
                           __________
                           †
                               Final maturity.

       The Bonds maturing on June 1, 20__ shall be subject to semi-annual mandatory sinking
fund redemption on each mandatory sinking fund redemption date and in the respective
principal amounts as set forth in the following schedule, at a redemption price equal to 100%
of the principal amount thereof to be redeemed (without premium), together with interest
accrued thereon to the date fixed for redemption:




4129-8071-8114.2
            Case 21-10527-JTD       Doc 533-2    Filed 05/28/21    Page 47 of 157


                            Redemption Date          Principal Amount




                       †
                       __________
                       †
                           Final maturity.

        Optional Redemption. On any date on and after ________ 1, 20__, the Bonds may be
redeemed in whole or in part, at a redemption price expressed as a percentage of the principal
amount of the Bonds to be redeemed, plus accrued interest thereon to the date of redemption,
as follows:
                         Redemption Date                   Redemption Price
               [______, 20__] through [______, 20__]             [___]%
              [______, 20__] through [______, 20__]              [___]%
              [______, 20__] through [______, 20__]              [___]%
                   [______, 20__] and thereafter                 [100]%




                                                24
4129-8071-8114.2
            Case 21-10527-JTD         Doc 533-2      Filed 05/28/21       Page 48 of 157




                                              Exhibit A

                      [Form of Supplemental Co-Bond Counsel Opinion]

                                           [To be updated]

[CLOSING DATE]

Westhoff, Cone & Holmstedt
1777 Botelho Drive
Suite 345
Walnut Creek, CA 94596

Re:      $25,000,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal
         Revenue Bonds (CarbonLite P, LLC Project), Series 2020

Ladies and Gentlemen:

We have acted as co-bond counsel to the Pennsylvania Economic Development Financing Authority
(the “Issuer”) in connection with the issuance by the Issuer of $25,000,000 aggregate principal amount
of its Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC Project), Series 2020 (the “Bonds”).
The Bonds are being issued pursuant to (i) the Pennsylvania Economic Development Financing Law,
Act of August 23, 1967, P.L. 251, as amended (the “Act”), (ii) an Indenture of Trust, dated as of June 1,
2019 (the “Original Indenture”), as amended and supplemented by the First Supplemental Indenture of
Trust, dated as of [CLOSING MONTH] 1, 2020 (the “First Supplemental Indenture” and, together with
the Original Indenture, the “Indenture”), each between the Issuer and UMB Bank, N.A., as trustee (the
“Trustee”), and (iii) a Resolution of the Issuer’s Board of Directors adopted on [POS DATE] (the
“Resolution”).

Proceeds of the Bonds will be loaned by the Issuer to CarbonLite P, LLC, a Delaware limited liability
company (together, the “Borrower”) pursuant to the terms of a Loan Agreement, dated as of June 1,
2019 (the “Original Loan Agreement”), as amended by the First Amendment to Loan Agreement, dated
as of [CLOSING MONTH] 1, 2020 (the “First Amendment to Loan Agreement” and, together with the
Original Loan Agreement, the “Loan Agreement”), each between the Issuer and the Borrower.
Payment of the principal of and interest on the Bonds when due will be guaranteed by CarbonLite P
Holdings LLC, a Delaware limited liability company and the sole member of the Borrower, as
guarantor (the “Original Guarantor”) and PinnPack P, LLC, a Delaware limited liability company and
wholly-owned subsidiary of the Borrower (“PinnPack P” and, together with the Original Guarantor, the
“Guarantor”), pursuant to the Guaranty Agreement, dated as of June 1, 2019 (the “Original Guaranty”),
between the Trustee and Original Guarantor, as amended and restated by the Amended and Restated
Guaranty Agreement, dated as of [CLOSING MONTH] 1, 2020 (the “Amended and Restated
Guaranty” and, together with the Original Guaranty, the “Guaranty”), by and between the Guarantor
and the Trustee.

The Bonds are being purchased on the date hereof by Westhoff, Cone & Holmstedt (the “Underwriter”)
pursuant to a Bond Purchase Contract dated [PRICING DATE] (the “Bond Purchase Contract”) among
the Underwriter, the Issuer, the Borrower and the Guarantor.

In our capacity as co-bond counsel, we have examined such documents, records of the Issuer and other
instruments as we deemed necessary to enable us to express the opinions set forth below, including the



                                                  A-1
4129-8071-8114.2
            Case 21-10527-JTD         Doc 533-2       Filed 05/28/21       Page 49 of 157


Preliminary Limited Offering Memorandum dated [POS DATE] (the “Preliminary Limited Offering
Memorandum”) and the Limited Offering Memorandum dated [PRICING DATE] (the “Limited
Offering Memorandum”) distributed in connection with the limited offering and sale of the Bonds, as
well as originals or copies of such other agreements, documents, records, certificates and other
materials, and have satisfied ourselves as to such matters, as we have considered relevant or necessary
as a basis for such opinion. In such review, we have assumed the accuracy and completeness of all
agreements, documents, records, certificates and other materials submitted to us, the conformity with
the originals of all such materials submitted to us as copies (whether or not certified and including
facsimiles), the authenticity of the originals of such materials and all materials submitted to us as
originals, the genuineness of all signatures, and the legal capacity of all natural persons. We have also
assumed (i) that each party (other than the Issuer) to each of the documents referred to above is validly
existing and in good standing under the laws of its state of incorporation or formation, and (ii) the due
authorization, execution and delivery of each document referred to above by each of the parties thereto
(other than the Issuer), and the validity, binding nature and enforceability of each document referred to
above against each of the parties thereto (other than the Issuer). As to various questions of fact relevant
to such opinion, we have relied, without independent investigation, upon certifications of public
officials, certificates of officers of the Borrower and the Guarantor and representations and warranties
of the Borrowers and the Guarantor contained in the documents referred to above.

Based on the foregoing, we are of the opinion that:

         1. The Bond Purchase Contract constitutes the legal, valid and binding obligation of the
Issuer, enforceable against it in accordance with its terms, except as enforcement thereof may be limited
by (a) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
fraudulent transfer, marshalling or similar laws affecting creditors’ rights and remedies generally;
(b) the rights of account debtors, claims and defenses of account debtors and the terms of agreements
with account debtors; (c) general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether such enforceability is
considered in a proceeding in equity or at law); and (d) limitations on enforceability of rights to
indemnification or contribution by federal or state securities laws or regulations or by public policy.

         2. No registration of the Bonds under the Securities Act of 1933, as amended, or qualification
of the Indenture under the Trust Indenture Act of 1939, as amended, is required in connection with the
limited offering and sale of the Bonds.

         3. The statements contained in the Preliminary Limited Offering Memorandum and the
Limited Offering Memorandum under the captions “THE BONDS,” “SECURITY FOR THE BONDS”
(but excluding the information set forth under the subheadings “– Pledge and Security Agreement,” “–
Lease Agreement,” “– Leasehold Mortgage,” “– Non-Disturbance and Access Agreement” and “–
Subordination, Non-Disturbance and Attornment Agreement”) and “FINANCIAL COVENANTS” and
in Appendix B – SELECTED DEFINITIONS AND SUMMARY OF PRINICIPAL LEGAL
DOCUMENTS”, insofar as such statements purport to summarize certain provisions of the Bonds, the
Indenture, the Loan Agreement and the Guaranty Agreement, accurately summarize the provisions
purported to be summarized therein, and the statements contained in the Preliminary Limited Offering
Memorandum and the Limited Offering Memorandum under the caption “TAX MATTERS,” in
APPENDIX C – PROPOSED FORM OF OPINION OF CO-BOND COUNSEL,” and on the covers of
the Preliminary Limited Offering Memorandum and the Limited Offering Memorandum relating to tax
matters accurately reflect our opinion as to the federal and Pennsylvania tax exemptions applicable to
the Bonds.

Our Opinion in item (1) above is subject to the following exceptions, limitations and qualifications:



                                                   A-2
4129-8071-8114.2
            Case 21-10527-JTD          Doc 533-2       Filed 05/28/21        Page 50 of 157


         (a)      We express no opinion as to the application or requirements of federal or state
securities, patent, trademark, copyright, antitrust and unfair competition, pension or employee benefit,
labor, environmental, health and safety, tax, trade regulation laws, insolvency or fraudulent transfer
laws, antifraud laws, margin regulations, laws and regulations relating to commodities trading,
derivatives, futures and swaps, the rules of any stock exchange, clearing organization, designated
contract market or other regulated entity for trading, processing, clearing or reporting transactions in
securities, commodities, futures or swaps, export control, anti-money laundering or anti-terrorism laws
in respect of the transactions contemplated by or referred to in the Bond Purchase Contract.

         (b)      We express no opinion as to the validity or enforceability of any provision of the Bond
Purchase Contract which (i) purports to be a waiver of the right to a jury trial, a waiver of any right to
object to jurisdiction or venue, a waiver of any right to claim damages or to service of process, or a
waiver of any other rights or benefits bestowed by operation of law or the waiver of which is limited by
applicable law; (ii) purports to exculpate any party from its own negligent acts or limit any party from
certain liabilities; (iii) purports to require the payment of attorneys’ fees to the extent such fees exceed
reasonable attorneys’ fees; (iv) provides the remedy of specific performance or injunctive relief; or (v)
incorporates by reference the terms of any document, instrument or agreement.

         (c)     We express no opinion as to the enforceability of forum selection clauses upon the
courts in the forum selected.

       (d)     We express no opinion as to the law of any jurisdiction other than the Commonwealth
of Pennsylvania and the federal laws of the United States of America.

This letter is furnished to you by us as co-bond counsel to the Issuer. No attorney-client relationship
has existed or exists between our firm and you in connection with the Bonds or by virtue of this letter.
We disclaim any obligation to update this letter. This letter is delivered to you solely for your benefit in
connection with the limited offering and sale of the Bonds and may not, without our express written
consent, be relied upon by any other person or for any other purpose. This letter is not to be used,
circulated, quoted or otherwise referred to or relied upon for any other purpose or by the owners of the
Bonds or by any party to whom it is not addressed.

                                                         Very truly yours,




                                                   A-3
4129-8071-8114.2
               Case 21-10527-JTD        Doc 533-2      Filed 05/28/21    Page 51 of 157




                                               Exhibit B

                        [Form of Opinion of Special Counsel to the Company]



                                            [To be updated]

                                           [CLOSING DATE]


Pennsylvania Economic Development                 UMB Bank, N.A., Trustee
Financing Authority                               Corporate Trust & Escrow Services
Commonwealth Keystone Building                    120 South Sixth Street, Suite 1400
400 North Street                                  Minneapolis, MN 55402
Harrisburg, PA 19120-0225                         Attn: Katie Carlson

Westhoff, Cone & Holmstedt
1777 Botelho Drive, Suite 345
Walnut Creek, CA 94596


Re:    $25,000,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal
       Revenue Bonds (CarbonLite P, LLC Project) Series 2020 (the “Bonds”)

Ladies and Gentlemen:

       We have acted as special counsel to CarbonLite P, LLC, a Delaware limited liability company
(the “Borrower”), and to CarbonLite P Holdings, LLC, a Delaware limited liability company (the
“Guarantor”), in connection with (i) the Loan Agreement, dated as of June 1, 2019 (the “Original Loan
Agreement”), as amended by the First Amendment to Loan Agreement, dated as of [CLOSING
MONTH] 1, 2020 (the “First Amendment to Loan Agreement” and, together with the Original Loan
Agreement, the “Loan Agreement”) between the Borrower and the Pennsylvania Economic
Development Financing Authority (the “Issuer”), (ii) the Bond Purchase Contract, dated as of June 1,
2019 (the “Bond Purchase Contract”), among the Issuer, the Borrower, the Guarantor and the
underwriter therein named and (iii) the various other Transaction Documents (as defined below). This
opinion letter is being furnished to you at the request of the Borrower pursuant to Section 8(b)(ii)(B) of
the Bond Purchase Contract. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.

       In connection with this letter, we have examined and relied upon originals or copies, certified or
otherwise identified to our satisfaction, of the following documents:

                              a)     [the Loan Agreement;
Case 21-10527-JTD      Doc 533-2     Filed 05/28/21     Page 52 of 157




             b)     the promissory note, dated as of [CLOSING MONTH] 1, 2020, to
     be issued by the Borrower to the Issuer (the “Note”);

           c)     the Pledge and Security Agreement, dated as of June 1, 2019,
     amended and restated by the Amended and Restated Pledge and Security
     Agreement, dated as of [CLOSING MONTH] 1, 2020, by the Borrower in favor
     of UMB Bank, N.A., as trustee (the “Trustee”) (the “Pledge and Security
     Agreement”);

            d)      the Open Ended Leasehold Mortgage, Security Agreement,
     Assignment of Rents and Leases and Fixture Filing, dated as of June 1, 2019, but
     with an effective date of June 1, 2019, as amended by the First Amendment to
     Open-End Leasehold Mortgage, Security Agreement, Assignment of Rents and
     Leases, and Fixture Filing, dated as of [CLOSING MONTH] 1, 2020, between the
     Borrower, as grantor, the Trustee, as trustee, and the Trustee, as bond trustee (the
     “Borrower Leasehold Mortgage”);

            e)      Open Ended Leasehold Mortgage, Security Agreement,
     Assignment of Rents and Leases and Fixture Filing, dated as of [CLOSING
     MONTH] 1, 2020, between PinnPack P, as grantor, the Trustee, as trustee, and
     the Trustee, as bond trustee (the “PinnPack P Leasehold Mortgage” and, together
     with the Borrower Leasehold Mortgage, the “Leasehold Mortgage”);

             f)    the Guaranty Agreement, dated as of June 1, 2019, as amended and
     restated by the Amended and Restated Guaranty Agreement, dated as of
     [CLOSING MONTH] 1, 2020, by the Guarantor for the benefit of the Trustee (the
     “Guaranty”);

           g)     the Deposit Account Control Agreement, dated as of June 1, 2019,
     as amended by that certain First Amendment to Deposit Account Control
     Agreement, dated as of ________, 2020, among the Borrower, Pacific Western
     Bank (the “Depository Bank”) and the Trustee (as amended, the “Borrower
     Account Control Agreement”);

            h)     the Deposit Account Control Agreement, dated as of _________,
     2020, among PinnPack P, the Trustee and ___________________ (the “PinnPack
     P Account Control Agreement” and, together with the Borrower Account Control
     Agreement, the “Account Control Agreement”)

            i)      the Bond Purchase Contract;

         j)      the Continuing Disclosure Agreement, dated as of [CLOSING
     MONTH] 1, 2020, among the Borrower, the Guarantor and the Trustee;

           k)       the Tax Certificate and Agreement, dated as of June 1, 2019,
     between the Issuer and the Borrower (the “Tax Certificate and Agreement”);
              Case 21-10527-JTD         Doc 533-2     Filed 05/28/21     Page 53 of 157




                              l)     the Uniform Commercial Code financing statement naming the
                      Borrower, as debtor, and the Trustee, as secured party, prepared for filing with the
                      Secretary of State of the State of Delaware (the “Filing Office”), a copy of which
                      is attached hereto as Exhibit A (the “Borrower Financing Statement”) and the
                      Uniform Commercial Code financing statement naming the Guarantor, as debtor,
                      and the Trustee, as secured party, prepared for filing with the Filing Office, a
                      copy of which is attached hereto as Exhibit B (the “Guarantor Financing
                      Statement”, and together with the Borrower Financing Statement, the “Financing
                      Statements”) ;

                             m)    the Indenture of Trust, dated as of June 1, 2019, as amended and
                      supplemented by the First Amendment to Indenture of Trust, dated as of
                      [CLOSING MONTH] 1, 2020, between the Issuer and the Trustee;

                           n)       the Preliminary Limited Offering Memorandum, dated [POS
                      DATE], relating to the Bonds (the “Preliminary Offering Memorandum”);

                              o)      the Limited Offering Memorandum, dated [PRICING DATE],
                      relating to the Bonds (the “Final Offering Memorandum” and, together with the
                      Preliminary Offering Memorandum, the “Offering Memoranda”);

                              p)    the Industrial Lease, dated as of __________, 20__, between
                      __________________, a _________________, as landlord and Borrower, as
                      tenant (“Lease”);

                             q)      the Non-Disturbance and Access Agreement dated as of June 1,
                      2019, as amended by the First Amendment to Non-Disturbance and Access
                      Agreement, dated as of [CLOSING MONTH] 1, 2020, among the Borrower, the
                      Trustee and the Landlord (the “Borrower NDA”);

                             r)     the Non-Disturbance and Access Agreement dated as of
                      [CLOSING MONTH] 1, 2020, among PinnPack P, the Trustee and the Landlord
                      (the “Borrower NDA”);

                             s)    such other certificates, agreements, instruments and documents as
                      we have deemed relevant or necessary as the basis for the opinions hereinafter
                      expressed.

        As used in this letter: “Transaction Documents” shall mean the documents listed in clauses (a)
through (i) above; “Transaction” means the financing transaction being effectuated pursuant to the
Transaction Documents; “Applicable Laws” shall mean the DLLCA (as defined below) and those
Pennsylvania State, California State or United States federal laws which in our experience, without
having made any investigation, are normally applicable to transactions of the type contemplated by the
Transaction Documents, provided, that the term “Applicable Laws” shall not include federal or state
securities or blue sky laws (including, without limitation, the Securities Act of 1933, as amended, the
               Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 54 of 157




Securities Exchange Act of 1934, as amended, the Trust Indenture Act of 1939, as amended or the
Investment Company Act of 1940, as amended), antifraud laws, fraudulent conveyance or fraudulent
transfer laws, the Dodd-Frank Wall Street Reform and Consumer Protection Act, federal, state or local
laws relating to the issuance of tax exempt or otherwise government sponsored or supported bonds or
indebtedness (including any laws relating to activities of an economic development authority under
Pennsylvania law), federal, state or local tax laws, laws relating to zoning, construction, land use or
similar matters, any other laws relating to the leasing, renovation, equipping or operation of the Facility
or the production or sale of products produced by the Facility, or labor laws, or in each case any rules or
regulations thereunder; “Governmental Approval” shall mean any consent, approval, authorization or
other order of any Governmental Authority. “Governmental Authority” shall mean any federal
regulatory body, federal administrative agency or other federal governmental body of the United States
of America or any state regulatory body, state administrative agency or other state governmental body of
the Commonwealth of Pennsylvania or the State of California pursuant to Applicable Laws; “DLLCA”
shall mean the Limited Liability Company Act as in effect in the State of Delaware as in effect on the
date hereof; “PA-UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in the
Commonwealth of Pennsylvania; “CA-UCC” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of California; “DE-UCC” shall mean the Uniform Commercial Code as in
effect in the State of Delaware; “Article 9 Collateral” shall mean that portion of the Collateral (as
defined in the Pledge and Security Agreement), which is of a type in which a security interest can be
created pursuant to Article 9 of the PA-UCC; and “Opinion Parties” shall mean the Borrower and the
Guarantor.

        In our examination referred to above, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as certified or photostatic copies or
by facsimile or other means of electronic transmission, and the authenticity of the originals of such latter
documents. As to facts and certain other matters and the consequences thereof relevant to the opinions
expressed herein and the other statements made herein, we have with your permission relied without
independent investigation or verification upon, and assumed the accuracy and completeness of, (a)
certificates, letters and written statements and representations of public officials, officers and other
representatives of the Opinion Parties, and others, and (b) the representations and warranties in the
Transaction Documents. We have also assumed, with your permission and without independent
investigation or verification, that:

                             i.       each party to the Transaction Documents was duly organized or
                       formed, as the case may be, and was at all relevant times and is validly existing
                       and in good standing under the laws of its jurisdiction of organization or
                       formation, as the case may be, and had at all relevant times and has full right,
                       power and authority to conduct its business and to execute, deliver and perform its
                       obligations under each of the Transaction Documents to which it is a party
                       (except that no such assumptions are made with respect to the Opinion Parties to
                       the extent matters assumed by this clause (i) are expressly addressed in
                       Paragraph 1 below);
Case 21-10527-JTD      Doc 533-2      Filed 05/28/21     Page 55 of 157




          ii.       the execution, delivery and performance of each Transaction
     Document by each party thereto have been duly authorized by all necessary
     corporate or other appropriate actions and proceedings on the part of each such
     party (except that no such assumption is made with respect to the Opinion Parties
     to the extent matters assumed by this clause (ii) are expressly addressed in
     Paragraph 2 below);

          iii.      each Transaction Document has been duly executed and delivered
     by each party thereto (except that no such assumptions are made with respect to
     the Opinion Parties to the extent matters assumed by this clause (iii) are expressly
     addressed in Paragraph 3 below);

          iv.       the Applicable Laws of the Commonwealth of Pennsylvania are
     the governing law of the Tax Certificate and Agreement, and (b) each Transaction
     Document constitutes the legal, valid and binding obligation of each party thereto,
     enforceable against each such party in accordance with its terms (except that no
     such assumptions are made with respect to the Opinion Parties to the extent
     matters assumed by this clause (iv) are expressly addressed in Paragraph 3
     below);

           v.        none of the execution, delivery or performance of any of the
     Transaction Documents by any party thereto does or will (a) contravene or violate
     any provision of any law, rule or regulation (except that no such assumption is
     made with respect to the Opinion Parties to the extent matters assumed by this
     clause (v) are expressly addressed in Paragraph 4 below), (b) contravene or
     violate any charter or bylaws, certificate of formation or operating agreement, or
     other organizational documents of any such party (except that no such assumption
     is made with respect to the Opinion Parties to the extent matters assumed by this
     clause (v) are expressly addressed in Paragraph 4 below) or (c) conflict or be
     inconsistent with, or result in any breach of any of the terms, covenants,
     conditions or provisions of, or constitute a default under or in respect of, or result
     in the creation or imposition of (or the obligation to create or impose) any lien or
     security interest (other than the liens and security interests created or required
     under the Transaction Documents) upon any of the property or assets of such
     party under or in respect of, any indenture, mortgage, deed of trust, credit
     agreement, loan agreement or other agreement, contract or instrument to which
     such party is a party or by which it or any of its properties or assets are bound or
     to which it or any of its properties or assets may otherwise be subject;

          vi.       no consent, approval, license, authorization or order of, or filing,
     recording, registration or qualification of or with, any governmental authority is
     required for the execution, delivery or performance of any Transaction Document
     by any party thereto or for the granting, creation, maintenance or continuation of
     any lien (including, without limitation, any mortgage or other lien arising under or
     pursuant to the Leasehold Mortgage) or security interests under any Transaction
              Case 21-10527-JTD         Doc 533-2     Filed 05/28/21     Page 56 of 157




                      Document (except that no such assumption is made with respect to the Opinion
                      Parties with respect to any Governmental Approval to the extent matters assumed
                      by this clause (vi) are expressly addressed in Paragraph 5 below);

                          vii.       the Leasehold Mortgage will be duly recorded and properly
                      indexed in the Office of the Recorder of Deeds of Berks County, Pennsylvania
                      (the “Recording Office”) within 6 months of the date thereof, and all applicable
                      recording fees with respect thereto will be paid; and

                          viii.       none of the Opinion Parties is listed on the specially Designated
                      Nationals and Blocked Persons List maintained by the Office of Foreign Asset
                      Control, Department of the Treasury (“OFAC”) pursuant to Executive Order
                      13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) and/or on any other list of terrorists
                      or terrorist organizations maintained pursuant to any of the rules and regulations
                      of OFAC or pursuant to any other applicable law relating to anti-terrorism
                      (collectively, “Designated Persons Lists”), or is owned or controlled by, or acts
                      for or on behalf of, any Person on such Designated Persons Lists or any other
                      Person who has been determined by competent authority to be subject to any
                      prohibition contained in any such laws.

                Based upon and subject to the foregoing, and subject to the other limitations,
qualifications, exceptions and assumptions set forth herein, and having considered such questions of law
as we have deemed necessary as a basis for the opinions expressed below, we are of the opinion that:

       1.       Each Opinion Party is a limited liability company validly existing and in good standing
under the laws of the State of Delaware. Each Opinion Party has the limited liability company power
and authority to execute, deliver and perform its obligations under the Transaction Documents to which
such Opinion Party is a party. Each Opinion Party is qualified to do business in the Commonwealth of
Pennsylvania. In rendering the opinions set forth in the first and third sentence of this Paragraph 1, we
have with your permission relied solely on certificates of government officials attached on Schedule 1.


       2.      The execution and delivery by each Opinion Party of the Transaction Documents to
which it is a party and the performance by such Opinion Party of its obligations thereunder have been
duly authorized by all requisite limited liability company action on the part of such Opinion Party under
the DLLCA.

        3.     Each Transaction Document has been duly executed and delivered by each Opinion Party
party thereto. Each Transaction Document constitutes the legal, valid and binding obligation of each
Opinion Party party thereto, enforceable against such Opinion Party in accordance with its terms.


        4.     (a) The execution and delivery by each Opinion Party of the Transaction Documents
(other than the Account Control Agreement, which is addressed in clause (b)) to which it is a party, and
the performance by such Opinion Party of its obligations thereunder, do not (i) violate any Applicable
               Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 57 of 157




Law of the Commonwealth of Pennsylvania, the State of Delaware or of the United States of America or
(ii) violate the certificate of formation or operating agreement of such Opinion Party; and (b) the
execution and delivery by the Borrower of the Account Control Agreement, and the performance by the
Borrower of its obligations thereunder, do not (i) violate any Applicable Law of the State of California
or of the United States of America or (ii) violate the certificate of formation or operating agreement of
the Borrower.


       5.      (a) Other than those filings and recordings required to give public notice of, perfect and
maintain the liens and security interests created by or provided for in the Transaction Documents
(excluding the Account Control Agreement, which is addressed in clause (b)), no Governmental
Approval under any Applicable Law of the Commonwealth of Pennsylvania or of the United States of
America, which has not been obtained or taken, is required to be obtained by any Opinion Party for the
execution, delivery or performance by or the enforceability against such Opinion Party of any of the
Transaction Documents to which it is a party; and (b) other than those filings and recordings required to
give public notice of, perfect and maintain the liens and security interests created by or provided for in
the Account Control Agreement, no Governmental Approval under any Applicable Law of the State of
California or of the United States of America, which has not been obtained or taken, is required to be
obtained by the Borrower for the execution, delivery or performance by or the enforceability against the
Borrower of the Account Control Agreement.


        6.     The form of the Leasehold Mortgage complies with the formal requisites necessary to
constitute an open-end mortgage as defined in 42 Pa.C.S. §8143, and the Leasehold Mortgage is in
appropriate form for recording in the Recording Office, and creates and will constitute a valid and
enforceable Lien in favor of the Trustee upon the Borrower’s estate in the Mortgaged Property to the
extent the Property constitutes real property or fixtures, or an interest in real property or fixtures, under
Pennsylvania law. No other recordation or filing is required to preserve the validity of such Lien.


        7.     The provisions of the Pledge and Security Agreement are effective to create in favor of
the Trustee a valid security interest in each of the Borrower’s and the Guarantor’s rights in their
respective Article 9 Collateral as security for the Secured Obligations (as defined in the Pledge and
Security Agreement).


        8.      The filing of the Financing Statements in the Filing Office is effective to perfect the
Trustee’s security interest in the Article 9 Collateral of the Borrower and of the Guarantor, in each case
to the extent a security interest therein can be perfected by the filing of a financing statement in the
Filing Office.


      9.      The provisions of the Loan Agreement, the Pledge and Security Agreement and the
Account Control Agreement are effective to create in favor of the Trustee a valid security interest in the
Borrower’s rights in the Blocked Deposit Accounts (as defined in the Account Control Agreement) as
               Case 21-10527-JTD        Doc 533-2      Filed 05/28/21     Page 58 of 157




security for the Secured Obligations (as defined in the Pledge and Security Agreement).


        10.    The provisions of the Account Control Agreement are effective to give the Trustee
“control” (as defined in Section 9104 of the CA-UCC) over each Blocked Deposit Account (as defined
in the Account Control Agreement).


        We advise you that, to our knowledge, there are no lawsuits pending against any Opinion Party
nor, to our knowledge, has any Opinion Party received any overt written threat of any lawsuits, in each
case that question the validity or enforceability of any of the Transaction Documents against any
Opinion Party party thereto or that seek to enjoin the consummation of the transactions contemplated
thereby.

         We have, for purposes of making the statements set forth in clauses (1) and (2) of this paragraph,
reviewed the information appearing in the Applicable Sections (as defined below) of the Offering
Memoranda but, with your permission, we are not passing upon or assuming responsibility for the
accuracy, completeness or fairness of the information in the Applicable Sections or elsewhere in the
Offering Memoranda and have made no independent check or verification thereof and we have assumed
that all such information is true, complete and correct. Subject to the foregoing and based solely on our
review of the Applicable Sections of the Offering Memoranda, no facts have come to our attention that
have caused us to believe that:

       (1)     the statements in the Applicable Sections of the Preliminary Offering Memorandum
       (solely insofar as such statements describe the Opinion Parties), as of its date, included an untrue
       statement of a material fact or omitted to state a material fact necessary in order to make the
       statements therein, in the light of the circumstances under which they were made, not
       misleading; or

       (2)     the statements in the Applicable Sections of the Final Offering Memorandum (solely
       insofar as such statements describe the Opinion Parties), as of its date or as of the date hereof,
       included or include an untrue statement of a material fact or omitted or omit to state a material
       fact necessary in order to make the statements therein, in the light of the circumstances under
       which they were made, not misleading;

except in each case that we express no belief and make no statement with respect to financial statements
and schedules and other financial, operating, numerical or statistical data or projections included in or
omitted from the Preliminary Offering Memorandum or the Final Limited Offering Memorandum or any
information regarding the Facility or the financing for the Facility. “Applicable Sections” means the
information appearing in the Preliminary Offering Memorandum or Final Limited Offering
Memorandum, as the case may be, under the captions “THE BORROWER AND THE GUARANTOR”
and “RISK FACTORS,” in the second, third and fourth paragraphs under the caption “THE PROJECT
AND THE APPLICATION OF BOND PROCEEDS,” and in Appendix A (other than the information in
Appendix A appearing under the captions “CARBONLITE RECYCLING PROCESS,” “THE
PROJECT” AND “FINANCIAL SUMMARY”).
              Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 59 of 157




Qualifications, Limitations and Exceptions

       (1)    The opinions expressed herein are subject to the following qualifications, limitations and
exceptions:

               (2)     (A)     Enforcement of the Transaction Documents may be limited by
       (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other similar
       laws relating to or affecting the enforcement of creditors’ rights generally, and (ii) general
       principles of equity (regardless of whether considered in a proceeding in equity or at law),
       including, without limitation, the possible unavailability of specific performance, injunctive
       relief or any other equitable remedy, and concepts of materiality, reasonableness, good
       faith and fair dealing.

               (B)     The enforceability of provisions in the Transaction Documents to the effect
       that certain terms thereof may not be waived or modified except in writing may be limited
       under certain circumstances.

              (C)    We express no opinion as to (i) the enforceability of any rights to
       indemnification or contribution provided for in any of the Transaction Documents which
       may be deemed violative of public policy, (ii) any rights of setoff or similar rights provided
       in the Account Control Agreement, the Leasehold Mortgage or the Pledge and Security
       Agreement (iii) application of any federal or state securities, anti-trust or tax laws.

               (D)    Except to the extent set forth in Paragraph 4 and 5 above, we express no
       opinion concerning the applicability or absence of conflict with any statute, rule,
       regulation, judgment, order, writ or decree of any Governmental Authority.

               (3)     (E)   We express no opinion as to the enforceability of any of the
       Transaction Documents to the extent any party thereto fails to obtain and keep in full force
       and effect all governmental authorizations, approvals, consents, permits and licenses
       required to be obtained and maintained by it in connection with performance of its
       obligations or enforcement of its rights thereunder.

              (F)     Certain of the remedial provisions set forth in the Leasehold Mortgage may
       be limited or rendered unenforceable by applicable laws and interpretations, but in our
       opinion such laws and interpretations do not, subject to the other qualifications, limitations
       and exceptions set forth in this opinion letter, make the remedies generally afforded by
       such instruments, when considered in their entirety, inadequate for the practical realization
       by the Trustee and the Issuer of the principal benefits or security intended to be provided
       thereby (except for the economic consequence of procedural or other delay).

              (G)    With respect to the enforceability of the Guaranty, we note that is contains
       provisions which purport to waive certain rights and defenses which the Guarantor might
       otherwise have with respect to, among other things, amendments and modifications of the
       Transaction Documents, notice of default or the election of remedies by the Trustee
       Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 60 of 157




following a default by the Borrower under the Loan Agreement or the other Transaction
Documents to which it is a party. Although we believe that such provisions are generally
enforceable, we advise you that certain waivers and other provisions in the Guaranty may
be further limited or rendered unenforceable by applicable law and interpretations, but in
our opinion, such laws and interpretations do not, subject to the other qualifications,
limitations and exceptions set forth in this opinion letter, render the Guaranty invalid as a
whole or preclude judicial enforcement of the Guaranty upon a material default by the
Guarantor thereunder.

        (H)    The enforceability of the Leasehold Mortgage is subject to applicable laws
of the Commonwealth of Pennsylvania regarding the manner of exercising remedies. In
this connection, we call to your attention the provisions of the Pennsylvania Deficiency
Judgment Act, 42 Pa.C.S. §8103, which provides that a judgment creditor who buys in real
property at an execution sale must, within six months after the sale, petition the court to fix
the fair market value of the property if the creditor seeks to collect a deficiency balance
due. Failure to so petition the court will fully discharge the debtor, obligor, guarantor,
surety and any other person liable directly or indirectly to the judgment creditor for
payment of the debt and any owner of the property affected thereby. It is important that
care be taken at the time of the foreclosure on any mortgaged property to insure that
remedies against or recovery from other collateral given to secure the indebtedness secured
by the Leasehold Mortgage will not be lost as a result of failure to comply with the
Pennsylvania Deficiency Judgment Act. The Pennsylvania Deficiency Judgment Act
applies when any real property located in Pennsylvania is foreclosed upon, whether such
property is the mortgaged property or other real property of the Borrower or Guarantor or
whether such real property is only one of several parcels that constitute the mortgaged
property. Failure to comply with the Pennsylvania Deficiency Judgment Act may also
affect a subsequent foreclosure or enforcement of remedies with respect to personal
property or other non-real estate collateral, or with respect to any real property collateral
located outside of Pennsylvania.

        (I)     Enforcement of the Transaction Documents by the Issuer or Trustee with
respect to the rights of the debtor thereunder against other persons under assigned leases
and contracts may be subject to the terms of agreements between such debtor and such
other persons, the rights of such persons and any claims or defenses of such persons against
such debtor.

        (J)     We express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of the Trustee or Issuer with any state, federal or
other laws applicable to it or (ii) the legal or regulatory status or nature of the business of
the Issuer or any Trustee.

        (K)     We express no opinion as to any document, instrument or agreement
referred to in any of the Transaction Documents or incorporated therein by reference other
than the Transaction Documents, nor do we express any opinion as to the effect on the
       Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 61 of 157




matters set forth herein of any amendment, modification, supplement, extension or renewal
of or to any of the Transaction Documents after the date hereof.

        (4)    (L)    With respect to the opinions expressed in paragraphs 3 and 4 above,
we express no opinion as to the applicability to the Transaction of Section 911(b) of the
Pennsylvania Crimes Code (the “Crimes Code”), Act of December 6, 1972, P.L. 1482, No.
334, as amended, 18 Pa.C.S. §911(b), which prohibits the use or investment of income
derived from a pattern of “racketeering activity” in the establishment or operation of any
enterprise. “Racketeering activity,” as defined in the Crimes Code, includes the collection
of money or other property in full or partial satisfaction of a debt which arose as the result
of the lending of money or other property at a rate of interest exceeding 25% per annum
“when not otherwise authorized by law”.

       (M) Except as provided in Paragraphs 6 through 10 above, we express no
opinion as to the creation, validity or perfection of any lien or security interest.

       (N)     Except as provided in Paragraph 6 above, the opinions expressed in
paragraph 6 are subject to the following:

              (i)    We have assumed, without investigation or inquiry, that (a) the
       description of the Mortgaged Property contained in the Leasehold Mortgage
       accurately describes the property intended to be covered thereby, and (b) the
       Borrower holds good right, title and interest in and to the Mortgaged Property.

               (ii)    We express no opinion as to (a) the existence or ownership of, or
       legal or equitable title to, any property, (b) whether the property described in and
       referred to in the Leasehold Mortgage is real or personal property or whether any
       provision therein purporting to make such property fixtures is effective, (c) whether
       any provision of any Transaction Document purporting to assign or transfer any
       license or permit issued by any Governmental Authority is effective, (d) the
       effectiveness of any assignment of leases or rents under the Leasehold Mortgage as
       a present, absolute assignment thereof rather than as a conditional assignment
       thereof for security purposes, (e) the priority of the interest of any Person in any
       property or interest in property. We understand that with respect to the Mortgaged
       Property and the creation and priority of the Lien of the Leasehold Mortgage, you
       will be relying upon the title insurance policy issued to you by First American Title
       Insurance Company dated the Closing Date.

       (O)     The opinions expressed in Paragraphs 7 and 8, above are subject to the
following:

               (i)    We have assumed that the Article 9 Collateral does not include
       as-extracted collateral, farm products or timber to be cut, as such terms are
       used in the PA-UCC;
Case 21-10527-JTD         Doc 533-2      Filed 05/28/21      Page 62 of 157




         (ii)    We have assumed that the Borrower has sufficient rights in the
Article 9 Collateral for the security interest of the Trustee therein to attach.
We express no opinion with respect to (a) the existence of, any rights in or
title to, or legal or equitable ownership of, any property, or (b) the priority of
any security interest.

        (iii)    Such opinions are limited to Article 9 of the PA-UCC and
therefore such opinions do not address (a) laws of jurisdictions other than
Pennsylvania, and laws of Pennsylvania other than Article 9 of the PA-UCC,
and (b) collateral of a type not subject as original collateral to Article 9 of the
PA-UCC. We note that Section 9301 of the PA-UCC provides that (I) except
as otherwise provided therein in the case of a possessory interest in collateral,
while a debtor is located in a jurisdiction, the local law of that jurisdiction
governs perfection, the effect of perfection or nonperfection, and the priority
of a security interest in collateral, and (II) while collateral is located in a
jurisdiction, the local law of that jurisdiction governs (A) perfection, the effect
of perfection or nonperfection, and the priority of a possessory security
interest in such collateral, (B) perfection of a security interest in goods by
filing a fixture filing, and (C) the effect of perfection or nonperfection and the
priority of a nonpossessory security interest in such collateral.

        (iv)   We call to your attention the fact that the validity and
perfection of the security interests created under the Pledge and Security
Agreement may be affected by various subsequent events as set forth in the
PA-UCC. Without limiting the generality of the foregoing, such events may
include matters of the type described in Section 9506 of the PA-UCC with
respect to changes in name, structure and identity of the debtor, Sections 9301
and 9316 of the PA-UCC with respect to changes in the location of the
collateral and the location of the debtor, and Section 9515 of the PA-UCC
with respect to the duration of the effectiveness of filing; a purchaser of
collateral may take the same free of a security interest under certain
circumstances as described in Sections 9317, 9320, 9321 and 9338 of the PA-
UCC; a security interest in goods which are an accession to, or commingled or
processed with, other goods, is subject to Sections 9335 and 9336 of the PA-
UCC; and a security interest in proceeds is subject to Section 9315 of the PA-
UCC. In addition, actions taken by a secured party (e.g., releasing collateral
or terminating the Financing Statements) may affect the validity or perfection
of a security interest. To the extent that any Collateral is subject to
agreements containing provisions that prohibit, restrict or condition
assignment, such prohibitions, restrictions or conditions are subject to
Sections 9-406, 9-407, 9-408 and 9-409 of the PA-UCC, and we express no
opinion as to the effect thereof on any account, lease, instrument, chattel
paper, payment intangible, healthcare receivable or letter of credit right.
       Case 21-10527-JTD        Doc 533-2      Filed 05/28/21     Page 63 of 157




                (v)    Without limiting the generality of the preceding paragraph, we
       call to your attention the following. In general, under Section 9515 of the PA-
       UCC, a financing statement is effective for a period of five years from the
       date of filing. The effectiveness of a filed financing statement lapses upon the
       expiration of such period unless a continuation statement is filed prior to such
       lapse in accordance with the PA-UCC. Upon such lapse the security interest
       in question would, in general, become unperfected. In general, a continuation
       statement may be filed within six months prior to the expiration of such five
       year period. Upon timely filing of a continuation statement in accordance
       with the PA-UCC, the effectiveness of the original financing statement is
       continued for five years after the last date on which the filing was effective,
       whereupon such filing would lapse in the same manner unless another
       continuation is filed prior to such lapse. Succeeding continuation statements
       may be filed in the same way to continue the effectiveness of the financing
       statement.

               (vi)    In the case of any after-acquired property which becomes
       collateral after the date hereof, Section 552 of the Federal Bankruptcy Code
       limits the extent to which any property acquired by a debtor after the
       commencement of a case under the Federal Bankruptcy Code may be subject
       to a security interest arising from a security agreement entered into by such
       debtor before the commencement of such case.

       (P)    The opinions expressed in Paragraphs 9 and 10 above are subject to the
following:

               (i)    We have assumed that the Depository Bank is a Person that is
       engaged in the business of banking and is acting in that capacity as the named
       depository bank in the Account Control Agreement. We have further assumed
       that the Depository’s jurisdiction as defined in Section 9304(b) of the CA-
       UCC is the State of California.

               (ii)    We have assumed that the Borrower has sufficient rights in the
       Deposit Account for the security interest of the Issuer and Trustee therein to
       attach. We express no opinion with respect to (a) the existence of, any rights
       in or title to, or legal or equitable ownership of, any property, or (b) the
       priority of any security interest.

              (iii)   Such opinion is limited to the CA-UCC, and therefore such
       opinion does not address laws of jurisdictions other than California, or the
       laws of California other than the CA-UCC.

              (iv)   We express no opinion except to the extent that the Deposit
       Account constitutes a “deposit account” within the meaning of
       Section 9-102(a)(29) of the CA- UCC maintained with the Depository Bank.
               Case 21-10527-JTD        Doc 533-2      Filed 05/28/21     Page 64 of 157




Knowledge Qualification

        The phrase “to our knowledge” or words of similar import, as used in this opinion letter, means
the conscious awareness of facts, after such inquiry of representatives of the Opinion Parties as we have
deemed appropriate in the circumstances, but otherwise without independent investigation, by any of the
lawyers in this firm who have devoted substantive legal attention to representation of any of the Opinion
Parties in connection with the transactions contemplated by the Transaction Documents.

       The opinions in this letter are limited to matters involving the Applicable Laws of the United
States of America, the DLLCA, the laws of the Commonwealth of Pennsylvania, the DE-UCC and,
solely insofar as concerns the Account Control Agreement, the Applicable Laws of the State of
California.

        The opinions in this letter are limited to the matters set forth herein, no opinion may be inferred
or is implied beyond the matters expressly stated herein, and the opinions contained herein must be read
in conjunction with the assumptions, qualifications, limitations and exceptions set forth in this letter.
This opinion letter is delivered as of the date hereof and is based on the facts and circumstances existing
as of the date hereof and upon the current state of the law. We undertake no obligation to update or
supplement this opinion to advise you of any changes in facts or laws subsequent to the date hereof.

        This opinion letter is provided to you by us in our capacity as special counsel to the Borrower
and the Opinion Parties, and may not be relied upon by you for any purpose other than in connection
with the transactions contemplated by the Loan Agreement and the Transaction Documents or by any
other Person. No copies of this opinion may be delivered or furnished to any other party, provided that
this opinion may be provided to purchasers (and subsequent holders) of the Bonds, and to any party to a
Transaction Document. No portions of this opinion be quoted, circulated or referred to in any other
document without our prior written consent, except that copies of this opinion may be provided to any
regulatory agency having supervisory authority over any party to any of the Transaction Documents or
any Bond purchaser or to any court or like entity in connection with the enforcement or protection of the
rights or remedies of the Trustee under any of the Loan Documents.

                                                 Very truly yours,
            Case 21-10527-JTD     Doc 533-2     Filed 05/28/21    Page 65 of 157




                                        SCHEDULE 1

                   Certificates of Formation, Good Standing and Registration
                                           (Attached)




                                             B-1
4129-8071-8114.2
            Case 21-10527-JTD   Doc 533-2   Filed 05/28/21     Page 66 of 157




                                     EXHIBIT A

                          UCC Financing Statement - Borrower
                                     (Attached)




                                         B-2
4129-8071-8114.2
            Case 21-10527-JTD   Doc 533-2   Filed 05/28/21      Page 67 of 157




                                      EXHIBIT B

                          UCC Financing Statement – Guarantor

(Attached)




                                         B-3
4129-8071-8114.2
              Case 21-10527-JTD     Doc 533-2        Filed 05/28/21   Page 68 of 157




                                           Exhibit C

                            [Form of Opinion of Issuer’s Counsel]

                                        [To be updated]

                                       [CLOSING DATE]


UMB Bank, N.A, as Trustee                         Ballard Spahr LLP, as Co-Bond Counsel
Minneapolis, Minnesota                            Philadelphia, Pennsylvania

Westhoff, Cone & Holmstedt, as Underwriter        Turner Law, P.C., as Co-Bond Counsel
Walnut Creek, California                          Philadelphia, Pennsylvania

Re:      Pennsylvania Economic Development Financing Authority Solid Waste Disposal
         Revenue Bonds (CarbonLite P, LLC Project) Series 2020

Ladies and Gentlemen:

        The Office of Chief Counsel of the Pennsylvania Department of Community and
Economic Development, which agency is responsible for providing staff services to
Pennsylvania Economic Development Financing Authority (the “Authority”), a public body
corporate and politic and a public instrumentality of the Commonwealth of Pennsylvania, has
participated in the proceedings relating to the authorization and issuance of the Authority’s
Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC Project) Series 2020, in the
aggregate principal amount of $25,000,000 (the “Bonds”).

        The Bonds are being issued under and pursuant to the Pennsylvania Economic
Development Financing Law (Act No. 1 02, approved August 23, 1 967, P.L. 251, as
amended, including the amendments effected by Act No. 48, approved August 1 0, 1987, P.L.
273, Act No. 74, approved December 17, 1993, P.L. 490, and Act No. 44, approved July 2,
2013, P.L. 251) (the “Act”), a certain Indenture of Trust, dated as of June 1, 2019 (the “Original
Indenture”), as amended and supplemented by the First Supplemental Indenture of Trust, dated
as of [CLOSING MONTH] 1, 2020 (the “First Supplemental Indenture” and, together with the
Original Indenture, the “Indenture”), each between the Issuer and UMB Bank, N.A., as trustee
(the “Trustee”) and resolution of the Authority adopted on [POS DATE] (the “Resolution”)
authorizing the issuance of the Bonds.

        The Bonds are being issued for the purpose of providing financing for a certain
project (the “Project”) as more fully described in the Loan Agreement (hereafter defined), for
the benefit of CarbonLite P, LLC, a Delaware limited liability company (the “Borrower”). The
Project has been authorized and approved by the __________________________ for
financing by the Authority pursuant to the Act.

      The Authority and the Borrower have entered into a Loan Agreement, dated as of June
1, 2019 (the “Original Loan Agreement”), as amended by the First Amendment to Loan

                                               C-1
4129-8071-8114.2
              Case 21-10527-JTD      Doc 533-2        Filed 05/28/21   Page 69 of 157




Agreement, dated as of [CLOSING MONTH] 1, 2020 (the “First Amendment to Loan
Agreement” and, together with the Original Loan Agreement, the “Loan Agreement”) providing,
among other things, for a loan in the principal amount of the Bonds to pay costs of the
Project and for the repayment of such loan by the Borrower in such amounts and at such
times as are required to pay the interest on and the principal of the Bonds when due. Pursuant
to the Indenture, the Authority has assigned to the Trustee all its rights, title and interest in, to
and under the Loan Agreement (except as otherwise provided therein).

       The Authority has entered into an Bond Purchase Agreement with Westhoff, Cone &
Holmstedt (the “Underwriter”), the Guarantor (as defined below) and the Borrower dated
[PRICING DATE] (the “Bond Purchase Agreement”) providing for the offering and sale of the
Bonds, and pursuant thereto the Authority has authorized the use of a Preliminary Limited
Offering Memorandum dated [POS DATE] (the “Preliminary Limited Offering Memorandum”)
and a Limited Offering Memorandum dated [PRICING DATE], in connection with the offering
and sale of the Bonds (the “Limited Offering Memorandum”). The Indenture, the Loan
Agreement and the Bond Purchase Agreement are sometimes referred to herein collectively as
the “Authority Documents”.

         As further security for the Bonds, CarbonLite P Holdings, LLC, a Delaware limited
liability company, which wholly-owns the Borrower (the “Original Guarantor”) and PinnPack
P, LLC, a Delaware limited liability company, which is a wholly-owned subsidiary of the
Borrower (“PinnPack P” and, together with the Original Guarantor, the “Guarantor”), will
execute an Amended and Restated Guaranty Agreement (as amended and restated, the
“Guaranty”), dated as of [CLOSING MONTH] 1, 2020, amending and restating the
Guaranty Agreement dated as of June 1, 2019, in favor of the Trustee, whereby the
Guarantor will guarantee payments on the Bonds and the payment obligations of the
Borrower under the Loan Agreement.

        In the course of serving as counsel to the Authority, the Office of Chief Counsel has
examined the Authority Documents, and such legislation, proceedings, certificates, records,
approvals, resolutions and other documents as have been deemed necessary for the purposes
of this opinion.

        The Office of Chief Counsel has assumed and relied upon the truth, completeness,
authority and accuracy of all documents, certificates and instruments examined and the
authenticity of all signatures thereon other than those of the Authority.

        The Office of Chief Counsel has also assumed that each of the documents referred to
herein are, where appropriate, duly authorized and executed by and valid and legally binding
obligations of, and enforceable in accordance with their terms against all parties thereto other
than the Authority and that the actions required to be taken or consents required to be
obtained by such parties have been taken and obtained. In rendering this opinion, the Office
of Chief Counsel has also assumed that such parties have acted in full compliance with the
terms of all applicable laws, regulations and orders.

      As to questions of fact material to this opinion, the Office of Chief Counsel has relied
upon certificates and representations of officers and representatives of the Authority or of

                                                C-2
4129-8071-8114.2
              Case 21-10527-JTD       Doc 533-2        Filed 05/28/21   Page 70 of 157




other public officials, without independent investigation.

         The Office of Chief Counsel has not made any independent investigation in rendering
this opinion other than the examination described above. This opinion is therefore qualified
in all respects by the scope of that examination.

        The Office of Chief Counsel’s opinions are specifically limited to the present internal
laws of the Commonwealth of Pennsylvania (“Commonwealth”) and no opinion is expressed as
to the effect the laws of any other jurisdiction may have upon the subject matter of the opinions
expressed herein under conflict of laws principles or otherwise.

       Based upon the foregoing, and subject to the limitations, assumptions, qualifications and
exceptions set forth herein, the Office of Chief Counsel is of the opinion that:

        1.       The Authority is a public body corporate and politic and a public instrumentality
of the Commonwealth, organized and existing under the Act. Under the Act, and by the
Resolution, the Authority has full power and authority to undertake the financing of the Project,
to execute, deliver and perform its obligations under the Authority Documents and to issue and
deliver the Bonds.

       2.       The Resolution has been duly adopted by the Authority in compliance with the
Pennsylvania Sunshine Act of October 15, 1998, P.L. 729, No. 93 (65 P.S. § 701 et seq.) The
Resolution complies in all respects with the procedural rules of the Authority and the
requirements of Pennsylvania law, constitutes the legal, valid and binding act of the Authority
and remains in full force and effect on the date hereof.

       3.      The Authority has duly authorized the execution and issuance of the Bonds and
the execution and delivery of the Authority Documents. The Bonds have been duly and validly
executed and delivered by the Authority and the Authority Documents have each been duly and
validly executed and delivered by the Authority and the Bonds and each of the Authority
Documents are valid and binding agreements of the Authority, enforceable against the Authority
in accordance with their respective terms.

        4.       The directors and officers of the Authority identified in the Authority’s General
Certificate delivered at the closing for the issuance of the Bonds have been duly elected or
appointed and are qualified to serve as such. To the best of our knowledge, no director or officer
of the Authority has any financial interest, direct or indirect, in the Borrower or the Project or the
financing thereof.

        5.       The Authority Documents and the Bonds have been duly authorized, executed
and delivered by the Authority and, assuming due authorization, execution and delivery by the
other parties thereto, constitute legal, valid and binding obligations of the Authority enforceable
in accordance with their respective terms, except as enforcement may be limited by general
principles of equity, regardless of whether applied in proceedings in equity or at law, or by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally.

         6.        The execution and the issuance by the Authority of the Bonds, the execution and

                                                 C-3
4129-8071-8114.2
              Case 21-10527-JTD     Doc 533-2        Filed 05/28/21   Page 71 of 157




delivery by the Authority of the Authority Documents and performance by the Authority of the
Authority’s obligations under the Bonds and the Authority Documents, do not conflict with or
constitute on the part of the Authority a violation of, breach of or default under any existing
constitutional provision or statute of the Commonwealth applicable to the Authority, or any
indenture, mortgage, deed of trust, resolution, note agreement or other agreement or
instrument to which the Authority is a party or by which the Authority is bound and which is
known to the Office of Chief Counsel, or any order, rule, regulation, judgment or decree of
any court, governmental agency or body of the Commonwealth having jurisdiction over the
Authority or any of its activities or property. In rendering the opinion set forth in this
paragraph, we have relied without independent investigation on the representations of the
Borrower that the Project will be located in Pennsylvania and will not be used in whole or in
part for illegal activities.

        7.       There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body, pending or threatened against the
Authority, challenging or contesting the powers of the Authority, the authorization of any
directors or officers of the Authority to act in their respective capacities, or the issuance of
the Bonds, or in which an unfavorable decision, ruling or order would affect in any way or
adversely affect the validity or enforceability of the Authority Documents, the performance
by the Authority of any of its obligations thereunder, or the issuance or delivery of the
Bonds.

        8.      Except for any approval, consent or authorization required under the
securities or blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Bonds, as to which no opinion is expressed, no additional or further
approval, consent or authorization of any governmental or public agency or authority not
already obtained is required by the Authority in connection with the issuance or delivery of
the Bonds or the entering into and performance of its obligation under the Authority
Documents.

       9.      The Authority has approved the distribution of the Preliminary Limited
Offering Memorandum and the Limited Offering Memorandum by the Underwriter in
connection with the offering of the Bonds.

        10.      The information contained in the Preliminary Limited Offering Memorandum
and the Limited Offering Memorandum under the headings “THE ISSUER” and
“LITIGATION” (as it pertains to the Authority) has been reviewed and nothing has come to our
attention which would lead us to believe that such information contains any untrue statement of a
material fact or omits to state a material fact which is required to be stated therein or which is
necessary to make the statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect. Except as set forth in this paragraph, no opinion is
expressed with respect to the adequacy or accuracy of the Preliminary Limited Offering
Memorandum or the Limited Offering Memorandum or other information pertaining to the
offering for sale of the Bonds.

        The opinions expressed herein are subject in all respects to the following
qualifications: (a) no opinion is rendered as to the availability of equitable remedies including,

                                               C-4
4129-8071-8114.2
              Case 21-10527-JTD     Doc 533-2       Filed 05/28/21   Page 72 of 157




but not limited to, specific performance and injunctive relief, whether enforceability is
considered in a proceeding in equity or at law; (b) no opinion is rendered as to the effect of
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium and other similar
laws or legal principles affecting creditors’ rights or remedies(c) no opinion is rendered as to
the creation, perfection or priority of any lien or security interest; (d) no opinion is rendered
with respect to any “blue sky” or other securities laws of the Commonwealth or of other
jurisdictions; and (e) no opinion is rendered with regard to any federal income tax law or
regulation or any state tax law or regulation of the Commonwealth or of other jurisdictions.

        No opinion is expressed as to the validity or enforceability of any provisions of the
Authority Documents: (a) allowing any person or entity to institute judicial or non-judicial
proceedings or to exercise any other rights, without notice to the person or entity against
whom enforcement is sought; (b) waiving any right or defense of any person or entity; (c)
providing or implying the availability of self-help in any particular event or circumstances;
(d) relating to court costs or legal fees which may be properly chargeable or recoverable in
any judicial proceedings; and (e) relating to indemnification.

       We call your attention to the fact that the Bonds are special and limited obligations of
the Authority, payable solely from the payments derived by the Authority under the Loan
Agreement. The Bonds are not obligations or liabilities of the Commonwealth or any political
subdivision thereof nor do the Bonds pledge the credit of the Commonwealth or any political
subdivision thereof nor do the Bonds pledge the credit of the Authority (other than to the
limited extent described above). The Authority has no taxing power.

        This opinion is given as of the date hereof. No opinion is expressed as to any matter
not set forth in the numbered paragraphs herein. We make no undertaking to supplement this
opinion if facts or circumstances hereafter come to our attention or changes in law occur after
the date hereof. This opinion is rendered solely in connection with the original delivery and
payment for the Bonds on the date hereof and may not be relied upon for any other purpose.
This opinion may not be relied upon by any other person, including any purchaser of the
Bonds from the Underwriter or otherwise or for any other purpose, nor may this opinion be
distributed, quoted or disclosed to any person, firm or entity without the Office of Chief
Counsel’s prior written consent in each instance.

        The opinions herein expressed are issued by the Pennsylvania Department of
Community and Economic Development Office of Chief Counsel, a division of the
Commonwealth of Pennsylvania Office of General Counsel, each of which is an executive
agency of the Commonwealth of Pennsylvania and not by any individual attorney therein
either individually or as an employee of the Commonwealth of Pennsylvania.



                                                        OFFICE OF CHIEF COUNSEL, DCED




                                              C-5
4129-8071-8114.2
              Case 21-10527-JTD       Doc 533-2        Filed 05/28/21   Page 73 of 157




                                             Exhibit D

                                    [Form of Investor Letter]



Pennsylvania Economic Development Financing Authority
Harrisburg, Pennsylvania

Re:      Pennsylvania Economic Development Financing Authority
         Solid Waste Disposal Revenue Bonds
         (CarbonLite P, LLC Project) Series 2020

Ladies and Gentlemen,

       The undersigned, on behalf of the purchaser (the “Purchasers” and each a “Purchaser”) of
the above-referenced bonds in the aggregate principal amount of $25,000,000, hereby makes the
following representations upon which you may rely:

        1.      The undersigned acknowledges that the Bonds were issued for the purpose of
assisting in the financing of all or a portion of the cost of acquiring, constructing, rehabilitation,
renovating, installing, improving and/or equipping of solid waste disposal facilities in the City of
Reading, Pennsylvania (the “Project”), as more particularly described in that certain Preliminary
Limited Offering Memorandum, dated [POS DATE] (the “Preliminary Limited Offering
Memorandum”) and Limited Offering Memorandum, dated [PRICING DATE] (the “Limited
Offering Memorandum”). The undersigned further acknowledges that the Bonds are secured by
an Indenture of Trust dated as of June 1, 2019 (the “Original Indenture”), as amended and
supplemented by the First Supplemental Indenture of Trust, dated as of [CLOSING MONTH] 1,
2020 (the “First Supplemental Indenture” and, together with the Original Indenture, the
“Indenture”) which creates a security interest in the trust estate under the Indenture for the
benefit of the holders and owners of the Bonds, and a Loan Agreement dated as of June 1, 2019
(the “Original Loan Agreement”), as amended by the First Amendment to Loan Agreement,
dated as of [CLOSING MONTH] 1, 2020 (the “First Amendment to Loan Agreement” and,
together with the Original Loan Agreement, the “Loan Agreement”), between Pennsylvania
Economic Development Financing Authority (the “Issuer”) and CarbonLite P, LLC (the
“Borrower”), as each document may be duly amended or supplemented from time to time in
accordance with its terms.

       2.      The Purchaser has authority to purchase the Bonds and to execute this letter and
any other instruments and documents required to be executed by the Purchaser in connection
with the purchase of the Bonds.

        3.    The Purchaser is a Qualified Institutional Buyer, a financial institution or other
accredited investor as defined in the Securities Act of 1933, Regulation D, 17 Code Federal
Regulations Section 230.501(a). The Purchaser has sufficient knowledge and experience in
financial and business matters, including purchase and ownership of tax-exempt municipal


                                                 C-1
4129-8071-8114.2
              Case 21-10527-JTD      Doc 533-2        Filed 05/28/21   Page 74 of 157




obligations similar to the Bonds, and is capable of evaluating the risks and merits of its purchase
of the Bonds and can bear the economic risk of purchasing the Bonds.

       4.       The Bonds are being acquired by the Purchaser for investment and not with a
view to, or for resale in connection with, any distribution of the Bonds, and, subject to the further
provisions of this paragraph 4, the Purchaser (or an affiliate) intends to hold the Bonds for its
own account (subject to its rights to sell, pledge, transfer, convey, hypothecate, mortgage, or
dispose of such Bonds at a future date in accordance with the Indenture and applicable law) and
does not intend at this time to dispose of all or any part of the Bonds. Although the Purchaser
does not intend at this time to dispose of all or any part of the Bonds (other than to an affiliate),
the Purchaser retains the right to sell and transfer the Bonds, in accordance with terms and
conditions of the Indenture and applicable law. The Purchaser understands that it may need to
bear the risks of this investment for an indefinite time, since any sale prior to maturity may not
be possible.

        5.     Notwithstanding the foregoing, the Bonds may be transferred to a trustee, other
fiduciary or custodian of a trust or other organizational entity the ownership interests in which
are to be distributed through the sale of (a)(i) investment grade securities that are registered
under the Securities Act and/or (ii) investment grade securities in transactions that are exempt
from the registration requirements of the Securities Act and (b) non-investment grade securities
in transactions that are exempt from the registration requirements of the Securities Act to
Qualified Institutional Buyers in increments equal to the Authorized Denominations; provided
that any prospectus relating to the investment grade securities and/or private placement
memorandum or similar disclosure document relating to any non-investment grade securities
will, unless approved in advance by the Issuer, disclose no more regarding the Issuer than its
name and status as a public instrumentality and body corporate and politic of the Commonwealth
of Pennsylvania created and existing under the laws of the Commonwealth of Pennsylvania and
that the Bonds are special limited obligations of the Issuer secured solely by the Revenues as
described in the Indenture.

        6.      The Purchaser understands that the Bonds are not registered under the 1933 Act
and that such registration is not legally required as of the date hereof; and further understands
that the Bonds (a) are not being registered or otherwise qualified for sale under the “Blue Sky”
laws and regulations of any state, (b) will not be listed in any stock or other securities exchange,
(c) will not carry a rating from any rating service and (d) will be delivered in a form which may
not be readily marketable.

        7.      The Purchaser acknowledges that the Bonds, together with interest thereon, are
special, limited obligations payable solely from amounts paid to the Issuer by the Borrower
pursuant to the terms of the Bonds, the Loan Agreement, the Indenture and the Guaranty
Agreement and any other amounts held in any fund or account established pursuant to the
Indenture (other than the Rebate Fund) and that notwithstanding anything to the contrary
contained in the Bonds or the Indenture, the Issuer shall not be required to use any other moneys
or assets of the Issuer to pay any portion of the Project, or make any other payment or advance
any other monies or be liable for any other costs or expenses in connection with the Project, or
the Bonds, except from amounts paid to the Issuer by the Borrower pursuant to the Loan
Agreement, the Indenture and the Guaranty Agreement. The Purchaser further understands that

                                                C-2
4129-8071-8114.2
              Case 21-10527-JTD       Doc 533-2        Filed 05/28/21   Page 75 of 157




the Bonds are not secured by any pledge of any moneys received or to be received from taxation
by the Issuer (which has no taxing power), the Commonwealth of Pennsylvania or any political
corporation, subdivision or agency thereof; that the Bonds will never represent or constitute a
general obligation, moral obligation, or a pledge of the faith and credit of the Issuer, the
Commonwealth of Pennsylvania, or any political corporation, subdivision or agency thereof; and
that the liability of the Issuer with respect to the Bonds is subject to further limitations set forth
in the Bonds, the Loan Agreement, and the Indenture.

       8.     The Purchaser acknowledges and agrees that it has not relied upon the Issuer or
any of its members, employees, officers or agents for any information in connection with the
Purchaser’s purchase of the Bonds.

        9.    The undersigned is a duly appointed, qualified, and acting representative of the
Purchaser, is authorized to make the certifications, representations and warranties contained
herein on behalf of the Purchaser and is authorized to execute and deliver this letter.




                            [Balance of page intentionally left blank.]




                                                 C-3
4129-8071-8114.2
              Case 21-10527-JTD   Doc 533-2       Filed 05/28/21   Page 76 of 157




        Capitalized terms used herein and not otherwise defined have the meanings given such
terms in the Indenture.


[PURCHASER]
By: ______________________




[Name]
[Title]
[Address]
[Phone Number]




                                            C-4
4129-8071-8114.2
              Case 21-10527-JTD      Doc 533-2       Filed 05/28/21    Page 77 of 157




                                            Exhibit E

                   [FORM OF CERTIFICATE OF THE UNDERWRITER]


        This Certificate is furnished by Westhoff, Cone & Holmstedt (the “Underwriter”) in
connection with the sale and issuance by the Pennsylvania Economic Development Financing
Authority (the “Issuer”) of its $25,000,000 aggregate principal amount of Pennsylvania
Economic Development Financing Authority Solid Waste Disposal Revenue Bonds (CarbonLite
P, LLC Project) Series 2020 (the “2020 Bonds”) issued [CLOSING DATE]. In connection with
the sale of the 2020 Bonds, the Underwriter hereby certifies and represents the following, based
upon information available to us:

               As of [PRICING DATE], the date on which the bond purchase agreement for the
2020 Bonds was executed (the “Sale Date”), the Underwriter offered all of the 2020 Bonds to the
general public (excluding bond houses, brokers or similar persons or organizations acting in the
capacity of underwriters or wholesalers) (the “Public”) in a bona fide public offering at the prices
listed for each maturity on [Schedule A hereto] [the cover page of the Limited Offering
Memorandum for the 2020 Bonds dated [PRICING DATE]] (the “Initial Offering Prices”), and
based on our assessment of the then prevailing market conditions, the Underwriter reasonably
expected that the first prices at which at least 10% of each maturity of the 2020 Bonds would be
sold by the Underwriters to the Public were prices not higher than, or, in the case of obligations
sold on a yield basis, at yields not lower than, the Initial Offering Prices [except for the 2019
Bonds with the following maturities: ______________].

             The Underwriter had no reason to believe that any of the Initial Offering Prices of
the 2020 Bonds exceeded the expected fair market value of the 2020 Bonds as of the Sale Date.

        We understand that the foregoing information will be relied upon by the Issuer and the
CarbonLite P, LLC (the “Borrower”) with respect to certain of the representations set forth in the
Tax Agreement and by Ballard Spahr LLP, in connection with rendering its opinion to the
Infrastructure Bank that the interest on the 2020 Bonds is excludable from gross income of the
owners thereof for federal income tax purposes. The undersigned is certifying only as to facts in
existence on the date hereof. Nothing herein represents the undersigned’s interpretation of any
laws; in particular the regulations under the Internal Revenue Code of 1986, as amended, or the
application of any laws of these facts. The certifications contained herein are not necessarily
based on personal knowledge, but may instead be based on either inquiry deemed adequate by
the undersigned or institutional knowledge (or both) regarding the matters set forth herein.
Although certain information furnished in this Certificate has been derived from other
purchasers, bond houses and brokers and cannot be independently verified by us, we have no
reason to believe it to be untrue in any material respect.

Dated: _________, 2020

                                                      Westhoff, Cone & Holmstedt,



                                               D-1
4129-8071-8114.2
              Case 21-10527-JTD   Doc 533-2     Filed 05/28/21   Page 78 of 157




                                                 By: ________________________________
                                                              Principal




                                          D-2
4129-8071-8114.2
           Case 21-10527-JTD     Doc 533-2       Filed 05/28/21   Page 79 of 157

                                                                        RS DRAFT 3/20/20




                      FIRST SUPPLEMENTAL INDENTURE OF TRUST


                                         between


        PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY


                                           and


                                   UMB BANK, N.A.,
                                      as Trustee


                               Dated as of [______] 1, 2020



                                       Relating to

                               $[_______]
        PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
                 SOLID WASTE DISPOSAL REVENUE BONDS
                       (CARBONLITE P, LLC PROJECT)
                              SERIES 2020




DMEAST #39795115 v4
               Case 21-10527-JTD                   Doc 533-2             Filed 05/28/21              Page 80 of 157




                                                   TABLE OF CONTENTS

                                                                                                                                       Page

ARTICLE I DEFINITIONS ............................................................................................................3

Section 1.01. Defined Terms .........................................................................................................3
Section 1.02. Amended Definitions ...............................................................................................4

ARTICLE II AUTHORIZATION AND TERMS OF SERIES 2020 BONDS ...............................9

Section 2.01.       Authorization, Designation, and Issuance of Series 2020 Bonds ............................9
Section 2.02.       Interest Rate and Maturities of Series 2020 Bonds ..................................................9
Section 2.03.       Redemption of Series 2020 Bonds .........................................................................10
Section 2.04.       Delivery of Series 2020 Bonds ..............................................................................12

ARTICLE III AMENDMENTS TO ORIGINAL INDENTURE RELATING TO BONDS ........12

Section 3.01.       Issuance of Bonds ..................................................................................................12
Section 3.02.       Application of Proceeds of Bonds .........................................................................12
Section 3.03.       Project Fund ...........................................................................................................13
Section 3.04.       Costs of Issuance Fund ..........................................................................................17
Section 3.05.       Deposits to Revenue Fund; Allocation of Revenues .............................................18
Section 3.06.       Form of Bond; Exhibit A .......................................................................................19

ARTICLE IV ADDITIONAL BONDS .........................................................................................19

Section 4.01. Incorporation of Additional Bonds ........................................................................19

ARTICLE V MISCELLANEOUS ................................................................................................21

Section 5.01.       Confirmation of Original Indenture .......................................................................21
Section 5.02.       Supplement Generally; Conflicts ...........................................................................21
Section 5.03.       Parties Interested Herein ........................................................................................21
Section 5.04.       Titles, Headings, Captions, Etc. .............................................................................22
Section 5.05.       Severability ............................................................................................................22
Section 5.06.       Notices to Trustee ..................................................................................................22
Section 5.07.       Governing Law ......................................................................................................22
Section 5.08.       Execution in Counterparts......................................................................................22



Exhibit A – Form of Bond .......................................................................................................... A-1




DMEAST #39795115 v4                                             i
           Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 81 of 157




                      FIRST SUPPLEMENTAL INDENTURE OF TRUST

       THIS FIRST SUPPLEMENTAL INDENTURE OF TRUST, dated as of [______] 1,
2020 (this “First Supplemental Indenture”), is made by and between the PENNSYLVANIA
ECONOMIC DEVELOPMENT FINANCING AUTHORITY (the “Issuer”), a public
instrumentality of the Commonwealth of Pennsylvania (the “Commonwealth”) and a public body
corporate and politic organized and existing under the Pennsylvania Economic Development
Financing Law, as amended (as defined herein, the “Act”), and UMB BANK, N.A., a national
banking association organized and existing under and by virtue of the laws of the United States
of America, having a Corporate Trust Office in Minneapolis, Minnesota, and being qualified to
accept and administer the trusts hereby created (the “Trustee”).

                                      W I T N E S S E T H:

        WHEREAS, the Issuer is empowered by the provisions of the Act to enter into
agreements providing for the financing of the acquisition, construction and equipping of
industrial, commercial and specialized enterprises for the public for purposes of alleviating
unemployment, maintaining employment at a high level and encouraging economic development
in the Commonwealth within the meaning of the Act, including solid waste disposal and
recycling facilities; and

         WHEREAS, in furtherance of its purposes under the Act, the Issuer issued, on July 10,
2019, its Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC Project) Series 2019 in the
aggregate principal amount of $61,800,000 (the “Series 2019 Bonds”) pursuant to an Indenture
of Trust dated as of June 1, 2019 (the “Original Indenture” as supplemented by this First
Supplemental Indenture, together, the “Indenture”) between the Issuer and the Trustee, to (i)
finance all or a portion of the cost of acquiring, constructing, rehabilitating, renovating,
installing, improving and/or equipping of certain solid waste disposal and recycling facilities (the
“Project”), as more particularly described in Exhibit A to the Original Loan Agreement (defined
below); (ii) fund capitalized interest on the Series 2019 Bonds; (iii) fund a reserve fund for the
Series 2019 Bonds; and (iv) pay a portion of the costs of issuance of the Series 2019 Bonds; and

      WHEREAS, the Issuer loaned the proceeds of the Series 2019 Bonds to CarbonLite P,
LLC (the “Borrower”) pursuant to a Loan Agreement dated as of June 1, 2019 (the “Original
Loan Agreement”) between the Issuer and the Borrower; and

        WHEREAS, pursuant to the Original Loan Agreement, the Borrower delivered to the
Issuer a promissory note corresponding to the Series 2019 Bonds (the “Series 2019 Note”), dated
July 10, 2019, evidencing its obligation to pay all amounts due under the Original Loan
Agreement; and

       WHEREAS, the timely payment of the principal of and premium, if any, and interest on
the Series 2019 Bonds and the obligations of the Borrower under the Original Loan Agreement
are guaranteed by CarbonLite P Holdings LLC (the “Original Guarantor”) pursuant to a
Guaranty Agreement dated as of June 1, 2019 (the “Original Guaranty”), by the Original
Guarantor in favor of the Trustee; and




DMEAST #39795115 v4
           Case 21-10527-JTD        Doc 533-2      Filed 05/28/21    Page 82 of 157




        WHEREAS, it has been determined that provision should be made for the issuance of an
additional series of revenue bonds of the Issuer (“Additional Bonds”) ranking on a parity with all
other Outstanding Bonds under the Indenture and of equal dignity as to the lien on the Revenues
and other assets pledged or assigned under the Indenture (the Series 2019 Bonds and all such
Additional Bonds hereafter issued from time to time being collectively called the “Bonds”), upon
the terms and subject to the conditions herein set forth; and

       WHEREAS, it has been determined that the Original Indenture should be supplemented
and amended to provide for, inter alia, the issuance of Additional Bonds issued on a parity with
the 2019 Bonds and any other Outstanding Bonds issued under the Indenture; and

       WHEREAS, in accordance with Article IX of the Original Indenture, the written consent
of a majority of the Holders of the 2019 Bonds of this First Supplemental Indenture and the
amendments to the Original Indenture contained herein has been obtained and delivered to the
Trustee; and

         WHEREAS, at the request of the Borrower, the Issuer has determined to issue $[______]
aggregate principal amount of its Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC
Project) Series 2020 (the “Series 2020 Bonds”) as a series of Additional Bonds for the purpose of
(i) financing a portion of the costs of the Project through the reimbursement to the Borrower of
certain costs of the Project previously funded with the Borrower’s equity; (ii) PinnPack P, LLC.,
a Delaware limited liability company (“Pinnpack”) in developing a thermoforming PET
processing facility (the “Thermoforming Facility”) that will utilize a portion of the post-
consumer resin output of the Project to produce food grade plastic containers for use by
businesses engaged in various food industries; (iii) funding capitalized interest on the Series
2020 Bonds]; (iv) funding a deposit to an account within the Debt Service Reserve Fund relating
to the Series 2020 Bonds; and (v) paying a portion of the costs of issuance of the Series 2020
Bonds; and

       WHEREAS, the Issuer has agreed to loan the proceeds of the Series 2020 Bonds to the
Borrower under the Original Loan Agreement, as amended by a First Amendment to Loan
Agreement of even date herewith (the “First Amendment to Loan Agreement,” and together with
the Original Loan Agreement and as further amended and supplemented from time to time, the
“Loan Agreement”), and the Borrower has agreed to execute and deliver its promissory note,
dated the date of issuance of the Series 2020 Bonds (the “Series 2020 Note”), providing for
payments at such times and in such amounts as will be required to enable the Issuer to pay the
principal of, premium, if any, and interest on the Series 2020 Bonds, as and when the same
become due; and

         WHEREAS, in consideration for the granting by the requisite holders of the Series 2019
Bonds of their consent to (i) the execution and delivery of this First Supplemental Indenture and
the First Amendment to Loan Agreement and (ii) the issuance and delivery by the Issuer of the
Series 2020 Bonds as Additional Bonds, Borrower will cause Pinnpack to grant to the Trustee a
first priority lien on its revenues and all of the property, plant and equipment owned by Pinnpack
and used in the Thermoforming Facility, as well as a mortgage on Pinnpack’s leasehold rights in
the property on which the Thermoforming Facility is located; and



DMEAST #39795115 v42
           Case 21-10527-JTD        Doc 533-2      Filed 05/28/21    Page 83 of 157




        WHEREAS, the timely payment of the principal of and premium, if any, and interest on
the Series 2020 Bonds and the obligations of the Borrower under the Loan Agreement will be
guaranteed by the Original Guarantor and Pinnpack (each a “Guarantor” and collectively the
“Guarantors”) pursuant to the Original Guaranty, as amended and restated by the Amended and
Restated Guaranty Agreement of even date herewith (the “Amended and Restated Guaranty,”
and together with the Original Guaranty and as further amended and supplemented from time to
time, the “Parent Guaranty”), by the Guarantor in favor of the Trustee and by the additional
Guaranty Agreement of even date herewith executed by Pinnpack (“Subsidiary Guaranty”, and
together with the Parent Guaranty, collectively, the “Guarantees”); and

        WHEREAS, in order to provide for the authentication and delivery of the Series 2020
Bonds, to establish and declare the terms and conditions upon which the Series 2020 Bonds are
to be issued and secured and to secure the payment of the principal thereof, premium, if any, and
interest thereon on a parity with the Series 2019 Bonds, the Issuer has authorized the execution
and delivery of this First Supplemental Indenture and the First Amendment to Loan Agreement;
and

       WHEREAS, the Series 2020 Bonds and the authentication certificates are to be
substantially in the form of Exhibit A hereto, with such necessary or appropriate variations,
omissions and insertions as permitted or required by the Indenture; and

        WHEREAS, all acts and proceedings required by law necessary to make the Series 2020
Bonds, when executed by the Issuer, authenticated and delivered by the Trustee and duly issued,
the valid, binding and legal limited obligations of the Issuer, and to constitute the Indenture a
valid, binding and legal instrument for the security of the Series 2020 Bonds in accordance with
its terms, have been done and performed, and the execution and delivery of the Indenture have
been in all respects duly authorized; and

        WHEREAS, the Trustee has accepted the trusts created by the Indenture, and in evidence
thereof has joined in the execution hereof; and

      WHEREAS, each Owner of the Series 2020 Bonds, by its purchase thereof, will be
deemed to have consented to the execution and delivery of this First Supplemental Indenture.

       NOW THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH:

        It is declared that all Series 2020 Bonds issued hereunder are to be issued, authenticated
and delivered, and that all the Revenues and other assets assigned by the Issuer hereby and by the
Indenture are to be dealt with and disposed of under, upon and subject to, the terms, conditions,
stipulations, covenants, agreements, obligations, trusts, uses and purposes provided in the
Indenture. The Issuer has agreed and covenanted, and agrees and covenants with the Trustee and
with each and all Owners, as follows:

                                         ARTICLE I
                                        DEFINITIONS

       Section 1.01.     Defined Terms. All terms which are defined in the Original Indenture
are incorporated by reference into this First Supplemental Indenture and shall have the same


DMEAST #39795115 v43
           Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 84 of 157




meanings respectively in this First Supplemental Indenture as such terms are given in the
Original Indenture unless expressly amended under Section 1.02 below or the context hereof
indicates otherwise. Those words and terms with initial capitalization, where rules of grammar
do not otherwise require capitalization, not expressly defined and used herein, but which are
otherwise defined terms under the Loan Agreement, shall have the meanings assigned to them in
the Loan Agreement.

       Section 1.02.        Amended Definitions. The meanings of the following terms defined in
the Original Indenture are hereby amended and restated, or added as new defined terms, as
applicable, to read as follows:

Account Control Agreement

       “Account Control Agreement” means, individually and collectively, (i) that certain
Deposit Account Control Agreement dated as of June 1, 2019, as amended by that certain First
Amendment to Deposit Account Control Agreement dated as of [_______], 2020, among the
Borrower, the Trustee and Pacific Western Bank, as depository bank, (ii) that certain Deposit
Account Control Agreement dated as of [_______], 2020 among PinnPack, the Trustee and
Pacific Western Bank, as depository bank, and (iii) any other similar agreement between a
depository institution, the Borrower and the Trustee whereby the Trustee is granted the right of
control over funds or bank accounts of the Borrower following the occurrence of an Event of
Default, each as amended, modified or supplemented from time to time.

Additional Bonds

        “Additional Bonds” means any Bonds issued pursuant to Section 2.12 of the Indenture.

Bonds

       “Bonds” or “Bond” means, collectively and individually, the Series 2019 Bonds, the
Series 2020 Bonds and any Additional Bonds, authorized by, and at any time Outstanding
pursuant to, this Indenture.

Bond Payment Date

       “Bond Payment Date” means, (i) with respect to the Series 2019 Bonds, each June 1 and
December 1, beginning with December 1, 2019, (ii) with respect to the Series 2020 Bonds, each
June 1 and December 1, beginning with June 1, 2020, and (iii) with respect to any other
Additional Bonds, the dates specified in a Supplemental Indenture relating thereto.

[Change in Control

       “Change in Control” means (i) any sale or other disposition by the Borrower of all or
substantially all of its assets, (ii) any combination or consolidation with or merger by the
Borrower into another entity, (iii) any consolidation or merger into the Borrower such that the
Borrower is not the resulting or surviving entity; (iv) any sale, transfer or disposition of a
majority of the equity or membership interests in the Borrower, the Guarantor or CarbonLite
Holdings, LLC in either a single transaction or a related series of transactions; (v) any dissolution


DMEAST #39795115 v44
              Case 21-10527-JTD      Doc 533-2      Filed 05/28/21     Page 85 of 157




or liquidation of the Borrower, the Guarantor or CarbonLite Holdings, LLC and/or (vi) any
combination, consolidation or merger by the Borrower, the Guarantor or CarbonLite Holdings,
LLC into or with another entity, whereby a majority of the equity or membership interests in the
resulting entity is not controlled by the same persons who controlled a majority of the equity or
membership interests in the Borrower, the Guarantor or CarbonLite Holdings, LLC immediately
before such transaction. NOTWITHSTANDING THE FOREGOING, IN THE EVENT
BORROWER SELLS ALL THE SHARES OF PINNPACK, OR PINNPACK SELLS ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, THE SAME SHALL NOT BE DEEMED A
“CHANGE IN CONTROL”, EXCEPT THAT CONCURRENTLY WITH THE COMPLETION
OF SUCH SALE, (I) BORROWER SHALL DEPOSIT WITH TRUSTEE THE SUM OF
[$10,000,000], (II) UPON SUCH DEPOSIT, PINNPACK SHALL BE RELEASED FROM ITS
GUARANTY OF THE OBLIGATIONS OF BORROWER, THE TRUSTEE SHALL RELEASE
THE SHARES OF PINNPACK FROM PLEDGE AND TRUSTEE SHALL RELEASE AND
TERMINATE TRUSTEE’S SECURITY INTEREST IN PINNPACK’S ASSETS.

Date of Delivery

         “Date of Delivery” means, (i) with respect to the Series 2019 Bonds, July 10, 2019, the
date of initial issuance and delivery of the Series 2019 Bonds, (ii) with respect to the Series 2020
Bonds, [______], 2020, the date of initial issuance and delivery of the Series 2020 Bonds, and
(iii) with respect to any other Additional Bonds, the date of initial issuance and delivery of such
Additional Bonds as specified in a Supplemental Indenture relating thereto.

Debt Service

       “Debt Service” means:

       (i)      with respect to the Series 2019 Bonds:

                (a)    Scheduled sinking fund payments, to be due semi-annually on each June 1
                       and December 1, commencing December 1, 2021 as set forth in Section
                       4.01 of the Original Indenture,

                (b)    Interest due and payable on each Bond Payment Date,

                (c)    Principal due and payable thereon (whether at maturity, by redemption or
                       otherwise), and

       (ii)     with respect to the Series 2020 Bonds:

                (a)    Scheduled sinking fund payments, to be due semi-annually on each June 1
                       and December 1, commencing [________ 1, 20__], as set forth in Section
                       2.04(a) of this First Supplemental Indenture,

                (b)    Interest due and payable on each Bond Payment Date,

                (c)    Principal due and payable thereon (whether at maturity, by redemption or
                       otherwise), and


DMEAST #39795115 v45
           Case 21-10527-JTD       Doc 533-2     Filed 05/28/21     Page 86 of 157




       (iii)   with respect to any other Additional Bonds: the payment provisions with respect
               to interest, redemption (optional or mandatory) and principal specified in any
               Supplemental Indenture relating to such Additional Bonds.

Gross Revenues

The definition of “Gross Revenues” shall be amended to include the words “on a consolidated
basis” after the words “….charges, issues and income received for, received by or derived from,
the Borrower…” appearing in the first sentence.

Interest Payment Date

       “Interest Payment Date” means, (i) with respect to the Series 2019 Bonds, June 1 and
December 1 of each year, commencing December 1, 2019, (ii) with respect to the Series 2020
Bonds, June 1 and December 1 of each year, commencing June 1, 2020, and (iii) with respect to
any other Additional Bonds, the dates specified in a Supplemental Indenture relating thereto.

Leasehold Mortgage

       “Leasehold Mortgage” means, collectively, (i) that certain Open-End Leasehold
Mortgage, Security Agreement, Assignment of Rent and Leases, and Fixture Filing, dated as of
June 1, 2019, but effective as of July 10, 2019, as amended by that certain First Amendment to
Open-End Leasehold Mortgage, Security Agreement, Assignment of Rent and Leases, and
Fixture Filing dated as of [_______], 2020, but effective as of [_______], 2020, by the Borrower
in favor of the Trustee, and (ii) the Open-End Leasehold Mortgage, Security Agreement,
Assignment of Rent and Leases, and Fixture Filing, dated as of [_______], 2020, but effective as
of [_______], 2020, by PinnPack in favor of the Trustee, each as amended, modified or
supplemented from time to time.

NDA

       “NDA” means, collectively, (i) that certain Non-Disturbance and Access Agreement
dated as of June 1, 2019, as amended by that certain First Amendment to Non-Disturbance and
Access Agreement dated as of [_______], 2020, by and among the Trustee, the Borrower and the
Reading Lessor, and (ii) that certain Non-Disturbance and Access Agreement dated as of
[_______], 2020, by and among the Trustee, PinnPack and the Pinnpack Lessor, each as
amended, modified or supplemented from time to time.

Note

       “Note” means, collectively, the Series 2019 Note, the Series 2020 Note and any other
promissory note issued pursuant to the Loan Agreement, from the Borrower to the Issuer and
assigned to the Trustee for the benefit of the Bondholders.

Permitted Indebtedness

        “Permitted Indebtedness” means (i) indebtedness incurred under the Loan Agreement
(including the Bonds), (ii) Non-Recourse Indebtedness, (iii) Short-Term Indebtedness, (iv)


DMEAST #39795115 v46
            Case 21-10527-JTD       Doc 533-2      Filed 05/28/21    Page 87 of 157




Subordinate Debt, (v) reimbursement obligations of the Borrower to any bank or other financial
institution which issues a letter of credit at the request of the Borrower solely as security to
Landlord under the Lease, and (vi) Indebtedness used to finance, and secured by a Lien solely
against, assets or property acquired with proceeds of such financing; the aggregate outstanding
amount all of which at any time does not exceed [$8,500,000].1

Pledge and Security Agreement

        “Pledge and Security Agreement” means, collectively, (i) that certain Amended and
Restated Pledge and Security Agreement dated as of [_______], 2020, executed by the Borrower
and PinnPack in favor of the Trustee, as amended, modified or supplemented from time to time,
and (ii) that certain Pledge and Security Agreement dated as of [ ], 2020 executed by Pinnpack
Borrower in favor of the Trustee, as amended, modified or supplemented from time to time.

Principal Payment Date

        “Principal Payment Date” means, (i) with respect to the Series 2019 Bonds, June 1 and
December 1 of each year, commencing December 1, 2021, (ii) with respect to the Series 2020
Bonds, June 1 and December 1 of each year, commencing [_______ 1, 20__], and (iii) with
respect to any other Additional Bonds, the dates specified in a Supplemental Indenture relating
thereto.

Reserve Requirement

         “Reserve Requirement” means, as of the date of calculation and with respect to each
Series, an amount equal to the least of (i) Maximum Annual Debt Service, (ii) one hundred
twenty five percent (125%) of the average annual debt service on the Bonds and any Parity Debt,
and (iii) ten percent (10%) of the original principal amount of the Bonds and any Parity Debt.
Initially, the Reserve Requirement with respect to the Series 2019 Bonds equals $[_________]
and the Reserve Requirement with respect to the Series 2020 Bonds equals $[_________].

Series

       “Series” means all Bonds designated as being of the same series initially delivered as part
of a simultaneous transaction evidencing a borrowing authorized by this Indenture, and any
Bonds thereafter authenticated and delivered in lieu thereof or in exchange therefor.

Series 2019 Bonds

      “Series 2019 Bonds” means the $61,800,000 Solid Waste Disposal Revenue Bonds
(CarbonLite P, LLC Project) Series 2019.

Series 2019 Note



1
    NTD: 10% of total amount of Bonds.



DMEAST #39795115 v47
           Case 21-10527-JTD       Doc 533-2     Filed 05/28/21    Page 88 of 157




       “Series 2019 Note” means the promissory note corresponding to the Series 2019 Bonds,
dated July 10, 2019, by the Borrower in favor of the Issuer, issued pursuant to the Loan
Agreement, and any amendment or supplement thereto or substitution therefor.

Series 2020 Bonds

      “Series 2020 Bonds” means the $[_______] Solid Waste Disposal Revenue Bonds
(CarbonLite P, LLC Project) Series 2020.

Series 2020 Note

       “Series 2020 Note” means the promissory note of the Borrower corresponding to the
Series 2020 Bonds, substantially in the form attached to the First Amendment to Loan
Agreement as Exhibit A, issued pursuant to the Loan Agreement and delivered to the Issuer by
the Borrower, and any amendment or supplement thereto or substitution therefor.

SNDA

        “SNDA” means, individually and collectively, (i) that certain Subordination, Non-
Disturbance and Attornment Agreement dated as of [_______], 2019, as amended by that certain
First Amendment to Subordination, Non-Disturbance and Attornment Agreement dated as of
[_______], 2020, by Lessor’s lender, if any, the Lessor, the Borrower and the Trustee, and (ii)
that certain Subordination, Non-Disturbance and Attornment Agreement dated as of [_______],
2020, by and among the Lessor, PinnPack and the Trustee, each as amended, modified or
supplemented from time to time.

Supplemental Indenture

       “Supplemental Indenture” means any indenture hereafter duly authorized and entered into
between the Issuer and the Trustee, supplementing, modifying or amending this Indenture, or
authorizing the issuance of Additional Bonds hereunder; but only if and to the extent that such
Supplemental Indenture is specifically authorized hereunder.

Tax Certificate

        “Tax Certificate” means (i) with respect to the Series 2019 Bonds, the Tax Exemption
Certificate and Agreement dated July 10, 2019, between the Borrower and the Issuer, (ii) with
respect to the Series 2020 Bonds, the Tax Exemption Certificate and Agreement dated
[_______], 2020, between the Borrower and the Issuer, and (iii) with respect to any other
Additional Bonds, any Tax Exemption Certificate and Agreement delivered in connection with
such Additional Bonds.




DMEAST #39795115 v48
           Case 21-10527-JTD        Doc 533-2      Filed 05/28/21    Page 89 of 157




                                ARTICLE II
                AUTHORIZATION AND TERMS OF SERIES 2020 BONDS

       Section 2.01.      Authorization, Designation, and Issuance of Series 2020 Bonds.

       Section 2.01 of the Original Indenture is hereby amended and restated in its entirety as
follows:

               SECTION 2.01           Authorization of Bonds. Bonds shall be issued
       hereunder in order to obtain moneys to carry out the purposes of the Act for the
       benefit of the Issuer and the Borrower. The Series 2019 Bonds are designated as
       “Pennsylvania Economic Development Financing Authority Solid Waste Disposal
       Revenue Bonds (CarbonLite P, LLC Project), Series 2019” and the Series 2020
       Bonds are designated as “Pennsylvania Economic Development Financing
       Authority Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC Project),
       Series 2020”. Additional Bonds may further be issued as provided in Section
       2.12 hereof. This Indenture constitutes a continuing agreement with the Holders
       from time to time of the Bonds to secure the full payment of the principal (or
       redemption price) of, premium if any, and interest on all such Bonds subject to the
       covenants, provisions and conditions herein contained.

              There is hereby authorized to be issued under the Indenture and secured
       thereby the Series 2020 Bonds in the total aggregate principal amount of
       $[_______]. The Issuer shall issue, sell and deliver the Series 2020 Bonds for the
       purpose of financing costs of the Project. The execution of this First
       Supplemental Indenture by the Issuer has been heretofore authorized, ratified and
       confirmed.

               The Series 2020 Bonds shall constitute Additional Bonds payable from the
       Revenues and other assets pledged hereunder and under the Indenture and secured
       under the Indenture equally and on a parity with all other Outstanding Bonds. All
       of the requirements set forth in Section 2.12 of the Indenture for the issuance of
       Additional Bonds have been met.

       Section 2.02.      Interest Rate and Maturities of Series 2020 Bonds.

       Section 2.03(B) of the Original Indenture is hereby amended and restated in its entirety as
follows:

                       (B)     (i) The Series 2019 Bonds maturing on June 1, 2026 shall
               bear interest at the rate per annum of 5.25% and the Series 2019 Bonds
               maturing on June 1, 2036 shall bear interest at the rate per annum of
               5.75%; (ii) the Series 2020 Bonds maturing on [_______ 1, 20__] shall
               bear interest at the rate per annum of [____]% [and the Series 2020 Bonds
               maturing on [_______ 1, 20__] shall bear interest at the rate per annum of
               [____]%]; and (iii) any Additional Bonds issued hereafter shall bear
               interest at the rate or rates specified in any Supplemental Indenture
               relating to such Additional Bonds; provided that in each case, on and after


DMEAST #39795115 v49
           Case 21-10527-JTD           Doc 533-2   Filed 05/28/21     Page 90 of 157




               the occurrence of an Event of Default under Section 7.01, the Bonds shall
               bear interest at the Post-Default Rate during the continuation of such
               Event of Default. Notwithstanding anything to the contrary contained
               herein, the interest rate on the Bonds shall not exceed the Maximum Legal
               Rate.

       Section 2.03.      Redemption of Series 2020 Bonds.

       The Series 2020 Bonds are subject to redemption prior to stated maturity as provided in
Section 4.01 of the Original Indenture, except with respect to Section 4.01(1) [and Section
4.01(6)], which redemption provisions shall apply as follows:

       (a)      Sinking Fund Redemption. References to the “Bonds” in Section 4.01(1) of the
Original Indenture shall hereinafter mean the Series 2019 Bonds. The Series 2020 Bonds shall
be subject to sinking fund redemption as provided below:

        The Series 2020 Bonds [maturing on [______, 20__]] shall be subject to semi-annual
mandatory sinking fund redemption on each mandatory sinking fund redemption date and in the
respective principal amounts as set forth in the following schedule, at a redemption price equal to
100% of the principal amount thereof to be redeemed (without premium), together with interest
accrued thereon to the date fixed for redemption.

                        Redemption Date                Principal Amount
                                                               $




                                *
                 __________
                    * Final Maturity

        In the event of a partial redemption pursuant to Section 4.01(5), (6) and (7) of the
Indenture, the Borrower shall provide the Trustee with a revised sinking fund schedule giving
effect to the redemption so completed on a pro-rata basis (i.e. each remaining sinking fund
redemption amount shall be reduced by a like percentage as closely as possible, in Authorized
Denominations, after giving effect to any partial redemption).

       (b)     Optional Redemption. References to the “Bonds” in Section 4.01(6) of the
Original Indenture shall hereinafter mean the Series 2019 Bonds. The Series 2020 Bonds shall
be subject to optional redemption as provided below:




DMEAST #39795115 v410
           Case 21-10527-JTD         Doc 533-2       Filed 05/28/21   Page 91 of 157




        On any date on and after [_______, 20__], the Series 2020 Bonds may be redeemed at the
direction of the Borrower, in whole or in part, at a redemption price expressed as a percentage of
the principal amount of the Series 2020 Bonds to be redeemed, plus accrued interest thereon to
the date of redemption as follows:

                             Redemption Date                Redemption Price
                        [_______ through _______]               [____]%
                        [_______ through _______]               [____]%
                        [_______ through _______]               [____]%
                          [_______ and thereafter]               [100]%

        (c)   Special Optional Redemption. Up to [       ] percent ([ %]) of the outstanding
Series 2020 Bonds, may be redeemed at the direction of the Borrower, at a redemption price of
100% of the principal amount of the Series 2020 Bonds to be redeemed, plus accrued interest
thereon through the date of redemption as follows:

                (i)    At any time, Borrower may provide written notice to Trustee (“Special
Optional Redemption Notice”) that Borrower proposes to cause all of Borrower’s equity
ownership in Pinnpack, or the assets and liabilities of Pinnpack (other than the obligations of
Pinnpack under its Guaranty), to be sold or otherwise transferred to a third party and requesting
Trustee to call the requisite percentage of the Series 2020 Bonds for redemption pursuant to this
Section 2.03(c) and specifying the proposed Redemption Date therefor (which shall be no earlier
than 35 days after the date the Special Optional Redemption Notice is provided to Trustee, nor
more than 65 days after the such Optional Redemption Notice is provided to Trustee). Such
Special Optional Redemption Notice shall be accompanied by deposit with the Trustee, in
immediately available funds, of the redemption price for the Series 2020 Bonds to be redeemed
and accrued but unpaid interest thereon through the proposed redemption date. The Special
Optional Redemption Notice, once given, shall be absolute and not-cancelable.

                (ii)    Effective upon Borrower’s providing to Trustee the Special Optional
Redemption Notice, and deposit with the Trustee of the aggregate redemption price and accrued
interest through the proposed Redemption Date, (A) all of Pinnpack’s obligations under this
Indenture, under the Loan Agreement, under its Guaranty and under the Pledge and Security
Agreement executed by Pinnpack in favor of Trustee, shall cease, and Pinnpack shall be release
form any and all liability with respect to the Bonds (including the Series 2019 Bonds), (C) all
security interests in Pinnpack’s assets created in favor of Trustee shall be automatically released
and terminated, without any action required of Trustee, and (D) Pinnpack’s Gross Revenue
realized from and after such date shall cease to be included in the term “Gross Revenue”.
Borrower, or any Person authorized by Borrower, may thereafter file one or more releases or
terminations of security interests (UCC-3s) with respect to Pinnpack, and Trustee shall, upon
written request of Borrower, promptly execute and deliver to Borrower for recordation, in
customary form suitable for recording, an instrument that causes the release, termination or
discharge of the Leasehold Mortgage that encumbers the Thermoforming Facility and any other
assets owned by Pinnpack.




DMEAST #39795115 v411
             Case 21-10527-JTD       Doc 533-2      Filed 05/28/21      Page 92 of 157




       Section 2.04.      Delivery of Series 2020 Bonds.

        Upon the execution and delivery of this First Supplemental Indenture and satisfaction of
the conditions established in the Bond Purchase Contract for delivery of the Series 2020 Bonds,
the Issuer shall execute the Series 2020 Bonds and deliver them to the Trustee. Thereupon, the
Trustee, upon order of the Borrower, shall authenticate the Series 2020 Bonds and deliver them
to the Persons designated by the Purchaser.

       Before the Trustee authenticates, delivers or retains, as applicable, any Series 2020 Bond,
the Trustee shall have received:

        (a)     original executed counterparts of this First Supplemental Indenture, the First
Amendment to Loan Agreement, the Amended and Restated Guaranty, the Series 2020 Note, the
Pledge and Security Agreement, and each Leasehold Mortgage, NDA, SNDA and Tax
Certificate relating to the Series 2020 Bonds;

       (b)     an opinion of Bond Counsel dated the Date of Delivery of the Series 2020 Bonds
pursuant to Sections 9.02 and 9.05 of the Indenture; and

       (c)     all of the items set forth in Section 2.12 of the Indenture.

                             ARTICLE III
         AMENDMENTS TO ORIGINAL INDENTURE RELATING TO BONDS

       Section 3.01.      Issuance of Bonds.

       Section 3.01 of the Original Indenture is hereby amended and restated in its entirety as
follows:

               SECTION 3.01           Issuance of Bonds.

               At any time after the execution and delivery of this Indenture or from time
               to time thereafter, upon the execution of the Bonds by the Issuer and
               delivery thereof to the Trustee, as hereinabove provided, and without any
               further action on the part of the Issuer, the Trustee shall authenticate upon
               Request of the Issuer, and deliver such Bonds in the aggregate principal
               amount set forth in the Indenture or Supplemental Indenture related
               thereto.

               The Trustee shall deliver the Series 2019 Bonds in an aggregate principal
               amount not exceeding $61,800,000 and the Series 2020 Bonds in an
               aggregate principal amount not exceeding $[______].

       Section 3.02.      Application of Proceeds of Bonds.

       Section 3.02 of the Original Indenture is hereby amended and restated in its entirety as
follows:



DMEAST #39795115 v412
           Case 21-10527-JTD        Doc 533-2     Filed 05/28/21    Page 93 of 157




               SECTION 3.02          Application of Proceeds of Bonds.

               The purchase price of the Series 2020 Bonds ($[_____]), (consisting of the
               par amount of the Series 2020 Bonds of $[______], [plus/minus]
               $[______] equal to [net] original issue [premium/discount], less
               underwriter’s discount of $[______]) shall be deposited with the Trustee,
               who shall forthwith deposit such proceeds as follows:

                      (a)    The Trustee shall transfer the sum of $[______] to the
               Series 2020 subaccount of the Proceeds Account within the Costs of
               Issuance Fund;

                       (b)   The Trustee shall transfer the sum of $[______] to the
               Series 2020 subaccount of the Tax-Exempt Subaccount within the Project
               Fund;

                       (c)    The Trustee shall transfer the sum of $[______] to the
               Series 2020 subaccount of the Capitalized Interest Account within the
               Project Fund; and

                      (d)    The Trustee shall transfer the sum of $[______] to the Debt
               Service Reserve Fund.

               The proceeds of Additional Bonds shall be deposited in trust with the
               Trustee in the Project Fund and, as needed, in the Debt Service Reserve
               Fund and Costs of Issuance Fund, in each case as set forth in the
               Supplemental Indenture delivered in connection with such Additional
               Bonds.

       Section 3.03.      Project Fund.

       Section 3.03 of the Original Indenture is hereby amended and restated in its entirety as
follows:

               SECTION 3.03          Project Fund.

               The Trustee shall establish the CarbonLite P, LLC Project Fund (the
               “Project Fund”) and, within the Project Fund, a separate account
               designated as the CarbonLite P, LLC Capitalized Interest Account (the
               “Capitalized Interest Account”), to the credit of which proceeds of the
               Bonds will be deposited and applied to the payment of the Costs of the
               Project. Within such Capitalized Interest Account, the Trustee shall
               establish a separate subaccount for each Series or sub-Series of Bonds, as
               applicable.

               The Trustee shall also create separate accounts in the Project Fund
               designated as the Tax-Exempt Subaccount (the “Tax-Exempt
               Subaccount”) and the Equity Subaccount (the “Equity Subaccount”), and


DMEAST #39795115 v413
           Case 21-10527-JTD          Doc 533-2     Filed 05/28/21   Page 94 of 157




               therein, a separate subaccount for each Series or sub-Series of Bonds, as
               applicable. The Tax-Exempt Subaccount and Equity Subaccount will be
               funded as provided in Section 3.02. The moneys in each subaccount of
               the Project Fund shall be held by the Trustee in trust and applied to the
               payment of the Costs of the Project and, with respect to the Equity
               Subaccount, the payment of the Operating and Working Capital Costs,
               including lease payments and lease deposits, in the manner set forth
               below.

               Before each payment is made from the Project Fund (including any
               account established therein) by the Trustee, there shall be filed with the
               Trustee a sequentially numbered Requisition of the Borrower conforming
               with the requirements of this Section and Section 3.3 of the Agreement,
               and in the form attached hereto as Exhibit B, stating with respect to each
               payment to be made:

                        (i)     the requisition number;

                        (ii)    the name and address of the Person to whom payment is
               due;

                        (iii)   the purpose for which such payment is to be made;

                        (iv)    the amount to be paid;

                      (v)     that each obligation mentioned therein has been properly
               incurred and is a proper charge against the Project Fund;

                      (vi)   that none of the items for which payment is requested has
               been previously paid or reimbursed from the Project Fund;

                      (vii) that each item for which payment is requested is or was
               necessary in connection with the acquisition, construction, installation,
               equipping or financing of the Project or, with respect to any payment from
               the Equity Subaccount, the operation of the Project;

                       (viii) with respect to any payment from the Tax-Exempt
               Subaccount, that at least 97.0% of the amount requisitioned, together with
               all amounts requisitioned to date, have in the aggregate been used to pay
               for or to reimburse the Borrower for expenditures properly allocable to
               Costs of the Project pursuant to the Tax Certificate (excluding Costs of
               Issuance); and

                      (ix)    that an invoice evidencing each item for payment is
               attached thereto, including invoices for costs previously paid and for
               which reimbursement is being requested by the Borrower, of Costs of the
               Project or Operating and Working Capital Costs due and payable, or
               previously paid and for which reimbursement is being requested.


DMEAST #39795115 v414
           Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 95 of 157




               Each such Requisition of the Borrower shall be sufficient evidence of the
               facts stated therein, and the Trustee may conclusively rely upon and shall
               have no duty to confirm the accuracy of such facts. Upon receipt of each
               such Requisition of the Borrower, signed by an Authorized Representative
               of the Borrower and accompanied by an invoice covering each item for
               payment of Costs of the Project or Operating and Working Capital Costs,
               the Trustee shall thereupon disburse moneys in the Project Fund to pay the
               amount set forth therein as directed by the terms thereof.

               Upon the receipt by the Trustee of a certificate conforming with the
               requirements of Section 3.3 of the Agreement, and after payment of costs
               payable from the Project Fund or provision having been made for payment
               of such costs not yet due by retaining such costs in the Project Fund or
               otherwise as directed in such certificate, the Trustee shall transfer any
               remaining balance in the relevant Series subaccount of the Tax-Exempt
               Subaccount within the Project Fund into the relevant Series subaccount of
               the Surplus Account within the Revenue Fund, which account and
               subaccounts the Trustee shall establish and hold in trust. In the
               alternative, the Borrower may submit to the Trustee a certificate, stating
               that its plans for the Project have changed and that it has determined to use
               a portion of unspent proceeds in the Project Fund to redeem Bonds. Upon
               receipt of either of the foregoing certificates, the Trustee shall arrange for
               the identified amount of unspent proceeds in the relevant Series
               subaccount of the Tax-Exempt Subaccount within the Project Fund to be
               returned to the Trustee for deposit in the relevant Series subaccount of the
               Surplus Account. The moneys in any Surplus Account shall be used and
               applied (subject to Section 5.03) at the written direction of the Borrower
               (unless some other application of such moneys permitted by the Indenture
               and the Loan Agreement is requested by the Borrower and would not, in
               the opinion of Bond Counsel, cause interest on the Bonds to become no
               longer Tax-exempt) to redeem Bonds in Authorized Denominations, to the
               maximum degree permissible, and at the earliest possible dates at which
               the Bonds can be redeemed pursuant to Section 4.01 of this Indenture.
               Notwithstanding Section 5.05 hereof, the moneys in the Surplus Account
               shall be invested at the written instruction of the Borrower at a yield no
               higher than the yield on the Outstanding Bonds (unless in the opinion of
               Bond Counsel, addressed and delivered to the Issuer and the Trustee,
               investment at a higher yield would not cause interest on the Bonds to
               become no longer Tax-exempt) and all such investment income shall be
               deposited in the Surplus Account and expended or reinvested as provided
               above.

               In the event of redemption of all of a Series of Bonds pursuant to Section
               4.01 hereof or an Event of Default which causes acceleration of any Series
               of Bonds, any moneys then remaining in the relevant Series subaccount of
               the Tax-Exempt Subaccount within the Project Fund relating to such
               Series of Bonds shall be transferred to the relevant Series subaccount of


DMEAST #39795115 v415
           Case 21-10527-JTD          Doc 533-2        Filed 05/28/21   Page 96 of 157




               the Surplus Account within the Revenue Fund, and all moneys in the
               Revenue Fund relating to such Series of Bonds shall be used to redeem
               such Series of Bonds.

               Moneys in the Series 2019 subaccount of the Capitalized Interest Account
               shall be transferred by the Trustee on the 25th day of each month,
               commencing July 25, 2019, to the Series 2019 subaccount of the Interest
               Account within the Revenue Fund in the following amounts to pay interest
               due and payable on the Series 2019 Bonds on each Interest Payment Date
               with respect to the Series 2019 Bonds to and including June 1, 2021, in
               accordance with the following schedule:

                          Date of Transfer from             Transfer Amount from
                        Capitalized Interest Account      Capitalized Interest Account

                                 7/25/2019                        272,664.63
                                 8/25/2019                        272,664.63
                                 9/25/2019                        272,664.63
                                10/25/2019                        272,664.63
                                11/25/2019                        272,664.63
                                12/25/2019                        290,068.75
                                 1/25/2020                        290,068.75
                                 2/25/2020                        290,068.75
                                 3/25/2020                        290,068.75
                                 4/25/2020                        290,068.75
                                 5/25/2020                        290,068.75
                                 6/25/2020                        290,068.75
                                 7/25/2020                        290,068.75
                                 8/25/2020                        290,068.75
                                 9/25/2020                        290,068.75
                                10/25/2020                        290,068.75
                                11/25/2020                        290,068.75
                                12/25/2020                        290,068.75
                                 1/25/2021                         87,020.60

               Moneys in the Series 2020 subaccount of the Capitalized Interest Account
               shall be transferred by the Trustee on the 25th day of each month,
               commencing [_______], 2020, to the Series 2020 subaccount of the
               Interest Account within the Revenue Fund in the following amounts to pay
               interest due and payable on the Series 2020 Bonds on each Interest
               Payment Date with respect to the Series 2020 Bonds to and including
               [________, 20__], in accordance with the following schedule:




DMEAST #39795115 v416
           Case 21-10527-JTD          Doc 533-2        Filed 05/28/21   Page 97 of 157




                          Date of Transfer from             Transfer Amount from
                        Capitalized Interest Account      Capitalized Interest Account




       Section 3.04.        Costs of Issuance Fund.

       Section 3.04 of the Original Indenture is hereby amended and restated in its entirety as
follows:

               SECTION 3.04            Costs of Issuance Fund.

               The Trustee shall establish the Costs of Issuance Fund (the “Costs of
               Issuance Fund”). The Trustee shall also create separate accounts in the
               Costs of Issuance Fund designated the “Proceeds Account” and the
               “Borrower Subaccount” which will be funded as provided in Section 3.02.
               The Trustee shall further establish within the Proceeds Account and
               Borrower Subaccount, as applicable, a separate subaccount for each Series
               and sub-Series of Bonds. The moneys in each account and subaccount of
               the Costs of Issuance Fund shall be held by the Trustee in trust and applied
               to the payment of Costs of Issuance for the relevant Series of Bonds, upon
               a sequentially numbered Requisition of the Borrower filed with the
               Trustee, in the form attached hereto as Exhibit C, together with invoices
               required by Section 3.1 of the Agreement, signed by an Authorized
               Representative of the Borrower. Each Requisition of the Borrower shall
               be sufficient evidence to the Trustee of the facts stated therein and the
               Trustee may conclusively rely upon and shall have no duty to confirm the
               accuracy of such facts. All payments from the Costs of Issuance Fund
               shall be reflected in the Trustee’s regular accounting statements. Any


DMEAST #39795115 v417
           Case 21-10527-JTD         Doc 533-2      Filed 05/28/21     Page 98 of 157




               amounts remaining in a Proceeds Account of the Costs of Issuance Fund
               six months following the Date of Delivery of the relevant Series of Bonds
               shall be transferred to relevant Series subaccount of the Tax-Exempt
               Subaccount within the Project Fund for such Series of Bonds. Any
               amounts remaining in the Borrower Subaccount of the Costs of Issuance
               Fund three months following the Date of Delivery of the relevant Series of
               Bonds shall be transferred to the Borrower. Upon such transfers with
               respect to all Series of Bonds Outstanding, the Trustee shall close the
               Costs of Issuance Fund.

       Section 3.05.      Deposits to Revenue Fund; Allocation of Revenues.

       Section 5.02 of the Original Indenture is hereby amended and restated in its entirety as
follows:

               SECTION 5.02           Deposits to Revenue Fund; Allocation of Revenues.

               The Trustee shall establish, maintain and hold in trust a separate fund
               designated as the “Revenue Fund” and accounts therein designated the
               “Interest Account,” “Principal Account,” “Redemption Account,” and the
               “Debt Service Reserve Fund.” The Trustee shall further establish within
               the Interest Account, Principal Account and Redemption Account, a
               separate subaccount for each Series or sub-Series of Bonds, as applicable.
               On the first Business Day of every calendar month (to the extent not paid
               from the Capitalized Interest Account), the Trustee shall transfer from the
               Revenue Fund and deposit into the respective Series subaccount within the
               following respective accounts (each of which the Trustee is hereby
               directed to establish and maintain within the Revenue Fund), the following
               amounts, in the following order of priority, the requirements of each such
               account (including the making up of any deficiencies in any such account
               resulting from lack of Revenues sufficient to make any earlier required
               deposit) at the time of deposit to be satisfied before any transfer is made to
               any account subsequent in priority:

                       First: (i) with respect to the Series 2019 Bonds, an amount equal
               to one-sixth of the aggregate amount of interest becoming due and payable
               on the Series 2019 Bonds on the next succeeding Bond Payment Date with
               respect to the Series 2019 Bonds or date of redemption of all Series 2019
               Bonds then Outstanding to the Series 2019 subaccount of the Interest
               Account; (ii) with respect to the Series 2020 Bonds, an amount equal to
               one-sixth of the aggregate amount of interest becoming due and payable
               on the Series 2020 Bonds on the next succeeding Bond Payment Date with
               respect to the Series 2020 Bonds or date of redemption of all Series 2020
               Bonds then Outstanding to the Series 2020 subaccount of the Interest
               Account; and (iii) with respect to any Additional Bonds issued hereafter,
               an amount equal to one-sixth of the aggregate amount of interest
               becoming due and payable on such Series of Bonds on the next succeeding


DMEAST #39795115 v418
           Case 21-10527-JTD        Doc 533-2      Filed 05/28/21    Page 99 of 157




               Bond Payment Date or date of redemption of all such Series of Bonds then
               Outstanding to the applicable subaccount of the Interest Account for such
               Series of Bonds.

                       Second: (i) with respect to the Series 2019 Bonds, an amount
               equal to one-sixth of the aggregate amount of principal due on the Series
               2019 Bonds on the Bond Payment Date with respect to the Series 2019
               Bonds paid by the Borrower and designated as or attributable to principal
               on the Series 2019 Bonds in the most recent Loan Repayment to the Series
               2019 subaccount of the Principal Account; (ii) with respect to the Series
               2020 Bonds, an amount equal to one-sixth of the aggregate amount of
               principal due on the Series 2020 Bonds on the Bond Payment Date with
               respect to the Series 2020 Bonds paid by the Borrower and designated as
               or attributable to principal on the Series 2020 Bonds in the most recent
               Loan Repayment to the Series 2020 subaccount of the Principal Account;
               and (iii) with respect to any Additional Bonds issued hereafter, an amount
               equal to one-sixth of the aggregate amount of principal due on such Series
               of Bonds on the Bond Payment Date paid by the Borrower and designated
               as or attributable to principal on such Series of Bonds in the most recent
               Loan Repayment to the applicable subaccount of the Principal Account for
               such Series of Bonds.

                       Third: to the relevant Series subaccount of the Redemption
               Account, the aggregate amount of principal and premium, if any, next
               coming due on the relevant Series of Bonds by acceleration or by
               redemption permitted or required under Article IV hereof, or any portion
               thereof paid by the Borrower.

                      Fourth: to relevant Series subaccounts of the Debt Service Reserve
               Fund, to restore such account or subaccount to the applicable Reserve
               Requirement, if required, in three equal installments.

       Section 3.06.      Form of Bond; Exhibit A.

        The form of Bond attached as Exhibit A to the Original Indenture is hereby amended and
restated and shall be replaced in its entirety with the form of Bond attached hereto as Exhibit A.
Any references in the Original Indenture to such form of Bond or Exhibit A to Indenture shall
mean the form of Bond attached hereto as Exhibit A.

                                       ARTICLE IV
                                    ADDITIONAL BONDS

       Section 4.01.      Incorporation of Additional Bonds.

        There is hereby created a new Section 2.12, which shall be added as the last section of
Article II of the Original Indenture and shall read as follows:




DMEAST #39795115 v419
           Case 21-10527-JTD       Doc 533-2      Filed 05/28/21    Page 100 of 157




               SECTION 2.12          Additional Bonds.

               Conditioned upon the receipt by the Trustee of the documents and other
               items listed below and compliance by the Borrower with all conditions set
               forth in Section 5.18(d) of the Loan Agreement, the Issuer shall deliver
               Additional Bonds from time to time to finance Costs of the Project and
               Costs of Issuance (to the extent permitted under this Indenture, the Loan
               Agreement and the Tax Certificate) to the extent the Bonds Outstanding
               are insufficient for the payment of same. Each Series of Additional Bonds
               shall be delivered pursuant to and evidenced by a Supplemental Indenture.

               Any Supplemental Indenture pursuant to which Additional Bonds are
               issued shall specify the following:

                        (a)   The designation of such Series of Bonds;

                       (b)    The application of proceeds of such Series of Bonds,
               including amounts to be deposited with the Trustee in the respective Funds
               established pursuant to this Indenture;

                      (c)     The maturity date or dates, Date of Delivery and the
               aggregate principal amount of such Series of Bonds of each maturity;

                      (d)     The interest rate and Interest Payment Dates of such Series
               of Bonds;

                        (e)   The Principal Payment Dates of such Series of Bonds; and

                       (f)    The redemption dates and premiums and any additional
               provisions relating to such Series of Bonds as shall be approved in writing
               by the Issuer and the Borrower and permitted by the Act.

               Each Series of Additional Bonds shall be on a parity and equally and
               ratably secured under this Indenture as to Loan Repayments made by the
               Borrower under the Loan Agreement with the Bonds previously delivered,
               without preference, priority or distinction of any Bonds over any other
               Bonds. All such Additional Bonds shall be in substantially the same form
               as set forth in Section 2.02 of this Indenture, provided that the principal
               amount referenced in such Section of the Original Indenture shall
               hereinafter be deemed to mean the principal amount of the Additional
               Bonds then being issued. The Trustee shall authenticate and deliver such
               Additional Bonds, but only upon receipt by the Trustee of the following:

                      (a)   The purchase price for such Series of Bonds as set forth in
               the Supplemental Indenture relating thereto for the account of the Issuer;

                      (b)      An original executed counterpart of the Supplemental
               Indenture relating to such Series of Bonds;


DMEAST #39795115 v420
           Case 21-10527-JTD        Doc 533-2     Filed 05/28/21     Page 101 of 157




                       (c)    An executed copy of the Bond Purchase Contract relating
               to such Series of Bonds;

                     (d)     A new Bond with an appropriate Series designation in an
               amount equal to the principal amount of such Bonds then being delivered;

                      (e)     A new Note in an amount equal to the principal amount of
               such Series of Bonds then being delivered;

                       (f)    An Opinion of Counsel to the Issuer to the effect that the
               Supplemental Indenture has been duly authorized, executed and delivered
               by the Issuer and is enforceable against the Issuer, subject to customary
               equity and bankruptcy exceptions;

                        (g)   An Approving Opinion; and

                      (h)    Such other items or documents as reasonably requested or
               required by the Issuer and Bond Counsel provided the Issuer or Bond
               Counsel provides the Trustee with a list of such items.

                                         ARTICLE V
                                      MISCELLANEOUS

        Section 5.01.      Confirmation of Original Indenture.       Except as amended and
supplemented hereby, the Original Indenture, is hereby confirmed and reaffirmed in all
particulars. The Original Indenture, as amended and supplemented, shall be read, taken and
construed as one and the same instrument, notwithstanding the date and time of execution and
delivery of each such instrument. Without limiting the generality of the foregoing, all
representations, covenants, agreements, obligations and rights contained in the Original
Indenture, as amended and supplemented herein, and all security for the same are and shall be for
the equal and ratable benefit and security of the holders of all Bonds (including Outstanding
Series 2019 Bonds and Series 2020 Bonds) issued and Outstanding under the Indenture.
Anything in the Original Indenture, or herein to the contrary notwithstanding, all recitals,
definitions and provisions contained in this First Supplemental Indenture shall take precedence
over the recitals, definitions and provisions of the Original Indenture, to the extent of any
conflict. Terms used herein and not defined herein shall have the meanings set forth in the
Original Indenture.

        Section 5.02.     Supplement Generally; Conflicts. Except for terms and provisions
contained in the Original Indenture that are expressly amended as set forth herein, the terms and
provisions contained in this First Supplemental Indenture are supplemental to the Original
Indenture. To the extent that any provision in the Original Indenture conflicts with a provision in
this First Supplemental Indenture, the provision contained in this First Supplemental Indenture
shall control; otherwise, all provisions contained in the Original Indenture shall apply to this
First Supplemental Indenture.

       Section 5.03.      Parties Interested Herein. With the exception of rights conferred
expressly in the Indenture, nothing expressed or mentioned in or to be implied from this First


DMEAST #39795115 v421
           Case 21-10527-JTD         Doc 533-2      Filed 05/28/21      Page 102 of 157




Supplemental Indenture or the Bonds is intended or shall be construed to give to any Person
other than the parties hereto, the Paying Agent, the Borrower and the Owners of the Bonds any
legal or equitable right, remedy, power or claim under or with respect to the Indenture or any
covenants, agreements, conditions and provisions contained therein. The Indenture and all of
those covenants, agreements, conditions and provisions are intended to be, and are, for the sole
and exclusive benefit of the parties hereto, the Borrower, the Paying Agent, the Owners of the
Bonds, as provided therein.

        Section 5.04.       Titles, Headings, Captions, Etc. The titles, captions and headings of
the articles, Sections and subdivisions of this First Supplemental Indenture have been inserted for
convenience of reference only and will in no way modify or restrict any of the terms or
provisions hereof.

        Section 5.05.       Severability.   In case any Section or provision of this First
Supplemental Indenture, or any covenant, agreement, stipulation, obligation, act or action, or part
thereof, made, assumed, entered into or taken under the Indenture, or any application thereof, is
held to be illegal or invalid for any reason, or is inoperable at any time, that illegality, invalidity
or inoperability shall not affect the remainder thereof or any other Section or provision of this
First Supplemental Indenture or any other covenant, agreement stipulation, obligation, act or
action, or part thereof, made, assumed, entered into or taken under this First Supplemental
Indenture, all of which shall be construed and enforced at the time as if the illegal, invalid or
inoperable portion were not contained therein.

        Any illegality, invalidity or inoperability shall not affect any legal, valid or operable
Section, provision, covenant, agreement, stipulation, obligation, act, action, part or application,
all of which shall be deemed to be effective, operative, made, assumed, entered into or taken in
the manner and to the full extent permitted by law from time to time.

        Section 5.06.       Notices to Trustee. All demands, notices, approvals, consents,
requests and other communications for the Trustee as relating to the Series 2020 Bonds shall be
in writing and shall be deemed to have been given when delivered in person or mailed by first
class, registered or certified mail, postage prepaid, or when sent by telecopy, addressed to the
Trustee at UMB Bank, N.A., Corporate Trust & Escrow Services, 120 South Sixth Street, Suite
1400, Minneapolis, MN 55402, Attention: Katie Carlson.

        Section 5.07.     Governing Law. This First Supplemental Indenture shall be construed
in accordance with and governed by the Constitution and laws of the Commonwealth applicable
to contracts made and performed in the Commonwealth.

        Section 5.08.      Execution in Counterparts. This First Supplemental Indenture may be
executed in several counterparts, each of which will be an original and all of which will
constitute but one and the same instrument.



                            [Remainder of page intentionally left blank]




DMEAST #39795115 v422
           Case 21-10527-JTD           Doc 533-2        Filed 05/28/21      Page 103 of 157




        IN WITNESS WHEREOF, the Pennsylvania Economic Development Financing
Authority has caused this First Supplemental Indenture to be executed in its name and attested by
its duly authorized officers, and UMB Bank, N.A., in token of its acceptance of the trusts created
hereunder, has caused this First Supplemental Indenture to be signed in its corporate name by
one of the officers thereunto duly authorized, all as of the day and year first above written.


                                                 PENNSYLVANIA ECONOMIC DEVELOPMENT
                                                 FINANCING AUTHORITY, as Issuer



                                                 By:
                                                       Executive Director

ATTEST:


By:
        (Assistant) Secretary




                                                 UMB BANK, N.A., as Trustee



                                                 By:
                                                       Authorized Officer




DMEAST #39795115 v4S-1
                         (Signature Page to First Supplemental Indenture of Trust)
           Case 21-10527-JTD       Doc 533-2      Filed 05/28/21     Page 104 of 157




        The Borrower hereby consents to the foregoing First Supplemental Indenture as of the
date first written above.

                                                CARBONLITE P, LLC,
                                                a Delaware Limited Liability Company


                                                By
                                                     Leon Farahnik
                                                     Chief Executive Officer




DMEAST #39795115 v4S-2
                         (Signature Page to First Supplemental Indenture)
           Case 21-10527-JTD   Doc 533-2   Filed 05/28/21   Page 105 of 157




                                    EXHIBIT A

                                 FORM OF BOND

                                   See attached.




DMEAST #39795115 v4A-1
           Case 21-10527-JTD       Doc 533-2     Filed 05/28/21       Page 106 of 157




                                        (Form of Bond)

               Unless this bond is presented by an authorized representative of
               The Depository Trust Company, a New York corporation
               (“DTC”), to the Trustee or its agent for registration of transfer,
               exchange or payment, and any bond issued is registered in the
               name of Cede & Co. or in such other name as is requested by an
               authorized representative of DTC (and any payment is made to
               Cede & Co. or to such other entity as is requested by an authorized
               representative of DTC), ANY TRANSFER, PLEDGE OR OTHER
               USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
               PERSON IS WRONGFUL inasmuch as the registered owner
               hereof, Cede & Co., has an interest herein.
No. R-__                                                                       $[____________]


                     UNITED STATES OF AMERICA
     PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
                    Solid Waste Disposal Revenue Bond
                       (CarbonLite P, LLC Project)
                           Series [2019][2020]

    Maturity Date             Dated Date              Interest Rate                  CUSIP
                                                            %



REGISTERED OWNER:            CEDE & CO.

PRINCIPAL AMOUNT:            __________________________________ DOLLARS

        The Pennsylvania Economic Development Financing Authority (the “Issuer”), a public
instrumentality of the Commonwealth of Pennsylvania (the “Commonwealth”) and a public body
corporate and politic organized and existing under the Pennsylvania Economic Development
Financing Law, as amended (the “Act”), for value received, hereby promises to pay (but only out
of Revenues as hereinafter provided) to the registered owner identified above or registered
assigns, on the maturity date set forth above, the principal sum set forth above and to pay (but
only out of Revenues as hereinafter provided) interest thereon from the interest payment date to
which interest has been paid or, if this Bond is authenticated on or before [_________, 20__],
from the Date of Delivery specified above, until payment of such principal sum shall be
discharged as provided in the Indenture hereinafter mentioned, and to pay (but only out of
Revenues as hereinafter provided) interest on overdue principal at the rate borne by this Bond
plus 3.00% (the “Post-Default Rate”) on the date on which such principal or interest became due
and payable, except as the provisions hereinafter set forth with respect to redemption prior to
maturity or purchase may become applicable hereto. Interest shall be computed at the interest
rate per annum set forth above, payable on [June 1] and [December 1] in each year (each, an
“Interest Payment Date”), commencing on [_________, 20__], based on a 360-day year of


DMEAST #39795115 v4                           A-2
           Case 21-10527-JTD        Doc 533-2     Filed 05/28/21     Page 107 of 157




twelve 30-day months. The principal of and premium, if any, on this Bond are payable at final
maturity, acceleration or redemption in lawful money of the United States of America upon
surrender hereof at the Corporate Trust Office of UMB Bank, N.A., as Trustee, or its successor
in trust (the “Trustee”). Interest payments on this Bond shall be made to the Person appearing on
the bond registration books of the Trustee, as bond registrar (the “Bond Registrar”), as the
Bondholder thereof on the applicable Record Date, which is the date as of the close of business
on the fifteenth day of the calendar month preceding any Interest Payment Date (the “Record
Date”), and shall be paid (i) by check mailed on the Interest Payment Date to such Bondholder’s
address as it appears on the registration books or at such other address as has been furnished to
the Bond Registrar as provided below, in writing by such Bondholder not later than the Record
Date or (ii) upon written request, at least three Business Days prior to the applicable Record Date
of the Bondholder of Bonds aggregating not less than $1,000,000 in principal amount, by wire
transfer in immediately available funds at an account maintained in the United States at such
wire address as such Bondholder shall specify in its written notice; except, in each case, that, if
and to the extent that there shall be a default in the payment of the interest due on such Interest
Payment Date, such defaulted interest rate shall be the Post-Default Rate and such defaulted
interest shall be paid to the Bondholder in whose name any such Bonds are registered at the close
of business on the fifth Business Day next preceding the date of payment of such defaulted
interest.

         This Bond is one of a duly authorized issue of bonds of the Issuer designated as
“Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue
Bonds (CarbonLite P, LLC Project), Series [2019][2020],” issued pursuant to the Act and issued
under and secured by the Indenture hereinafter mentioned. The Bonds are limited obligations of
the Issuer and, as and to the extent set forth in the Indenture, are payable solely from, and
secured by a pledge of and lien on, the Revenues (as defined in the Indenture). Proceeds from
the sale of the Bonds will be loaned by the Issuer to CarbonLite P, LLC, a Delaware limited
liability company (the “Borrower”), under the terms of a Loan Agreement, dated as of June 1,
2019, between the Issuer and the Borrower, as amended, modified or supplemented from time to
time (the “Agreement”). The Borrower’s obligations under the Agreement will be further
evidenced by the Borrower’s execution and issuance of one or more promissory notes (the
“Note”), dated the Date of Delivery, in an amount equal to the aggregate principal amount of the
Bonds. The Bonds are issued under and secured by and entitled to the benefits of an Indenture of
Trust, dated as of June 1, 2019, between the Issuer and the Trustee, as amended, modified or
supplemented from time to time (the “Indenture”), and the Revenues pledged to the Bonds
thereunder, and there shall be no other recourse against the Issuer or any property now or
hereafter owned by it.

        Reference is hereby made to the Indenture and any Supplemental Indentures for a
description of the rights thereunder of the registered Bondholders of the Bonds, of the nature and
extent of the security, of the rights, duties and immunities of the Trustee and of the rights and
obligations of the Issuer thereunder, to all of the provisions of which Indenture and of the
Agreement the Holder of this Bond, by acceptance hereof, assents and agrees.

       All terms not herein defined shall have the meanings ascribed to them in the Indenture.




DMEAST #39795115 v4                            A-3
           Case 21-10527-JTD       Doc 533-2     Filed 05/28/21     Page 108 of 157




        The Bonds are issuable as fully registered bonds without coupons in Authorized
Denominations of $100,000 or any integral multiple of $5,000 in excess of thereof. Subject to
the limitations and upon payment of the charges, if any, provided in the Indenture, Bonds may be
exchanged at the Corporate Trust Office of the Trustee for a like aggregate principal amount of
Bonds of other Authorized Denominations.

        This Bond is transferable by the Bondholder hereof, in person, or by its duly authorized
attorney, but only in the manner, subject to the limitations and upon payment of the charges
provided in the Indenture, and upon surrender and cancellation of this Bond. Upon such transfer
a new fully registered Bond or Bonds, in an Authorized Denomination or Denominations, for the
same aggregate principal amount, will be issued to the transferee in exchange therefor. The
Issuer and the Trustee may treat the Bondholder hereof as the absolute Bondholder hereof for all
purposes, and the Issuer and the Trustee shall not be affected by any notice to the contrary.

     THIS BOND AND THE ISSUE OF WHICH IT IS A PART AND THE PREMIUM,
IF ANY, AND INTEREST HEREON ARE LIMITED OBLIGATIONS OF THE ISSUER
PAYABLE SOLELY FROM THE REVENUES AND RECEIPTS DERIVED FROM THE
AGREEMENT PURSUANT TO THE AGREEMENT, INCLUDING PAYMENTS
RECEIVED THEREUNDER, WHICH PAYMENTS, REVENUES AND RECEIPTS
HAVE BEEN PLEDGED AND ASSIGNED TO THE TRUSTEE TO SECURE
PAYMENT OF THE BONDS. THE BONDS, THE PREMIUM, IF ANY, AND THE
INTEREST THEREON SHALL NOT BE DEEMED TO CONSTITUTE A DEBT OR A
PLEDGE OF THE FAITH AND CREDIT OF THE COMMONWEALTH OF
PENNSYLVANIA OR ANY POLITICAL SUBDIVISION THEREOF, INCLUDING THE
ISSUER. NEITHER THE COMMONWEALTH OF PENNSYLVANIA NOR ANY
POLITICAL SUBDIVISION THEREOF, SHALL BE OBLIGATED TO PAY THE
PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON THE BONDS OR OTHER
COSTS INCIDENT THERETO. THE ISSUER SHALL NOT BE OGLIGATED TO PAY
THE PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON THE BONDS OR
OTHER COSTS INCIDENT THERETO EXCEPT FROM THE REVENUES AND
RECEIPTS PLEDGED THEREFOR, AND NEITHER THE FAITH AND CREDIT NOR
THE TAXING POWER OF THE COMMONWEALTH OF PENNSYLVANIA OR ANY
POLITICAL SUBDIVISION OF THE COMMONWEALTH OF PENNSYLVANIA, NOR
THE FAITH AND CREDIT OF THE ISSUER, IS PLEDGED TO THE PAYMENT OF
THE PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON THE BONDS OR
OTHER COSTS INCIDENT THERETO. THE ISSUER HAS NO TAXING POWER.

        No past, present or future officer, member, director, commissioner, employee or agent of
the Issuer shall be personally liable on the Bonds; and no covenant, agreement or obligation
contained therein shall be deemed to be a covenant, agreement or obligation of any present or
future officer, member, director, commissioner, employee or agent of the Issuer in his individual
capacity. The Issuer has no taxing power.

       The Bonds are subject to redemption as set forth in the Indenture.




DMEAST #39795115 v4                           A-4
           Case 21-10527-JTD        Doc 533-2      Filed 05/28/21     Page 109 of 157




       The Holder of this Bond shall have no right to institute any suit, action or proceeding at
law or in equity, for the protection or enforcement of any right or remedy under the Indenture,
except as provided in the Indenture.

        No recourse shall be had for the payment of the principal of, premium, if any, or interest
on any of the Bonds or for any claim based thereon or upon any obligation, covenant or
agreement in the Indenture contained, against any past, present or future member, director,
officer, employee or agent of the Issuer, or through the Issuer, or any successor to the Issuer,
under any rule of law or equity, statute or constitution or by the enforcement of any assessment
or penalty or otherwise, and all such liability of any such member, director, officer, employee or
agent as such is hereby expressly waived and released as a condition of and in consideration for
the execution of the Indenture and the issuance of any of the Bonds.

        The Indenture contains provisions permitting the Issuer and the Holders of a majority in
aggregate principal amount of all Bonds then Outstanding to execute Supplemental Indentures,
to modify or amend the Indenture from time to time by a Supplemental Indenture; provided,
however, that no such modification or amendment shall (1) extend the fixed maturity of any
Bond, or reduce the amount of principal thereof, or extend the time of payment, or change the
method of computing the rate of interest thereon, or extend the time of payment of interest
thereon, without the consent of the Holder of each Bond so affected, or (2) reduce the aforesaid
percentage of Bonds the consent of the Holders of which is required to effect any such
modification or amendment, or permit the creation of any lien on the Revenues and other assets
pledged under the Indenture prior to or on a parity with the lien created by the Indenture, or
deprive the Holders of the Bonds of the lien created by the Indenture on such Revenues and other
assets (except as expressly provided in the Indenture), without the consent of the Holders of all
Bonds then Outstanding. Under certain circumstances described in the Indenture, the Trustee
and the Issuer may enter into a Supplemental Indenture without consent of Holders.

       The Indenture prescribes the manner in which it may be discharged and after which the
Bonds shall no longer be secured by or entitled to the benefits of the Indenture, except for the
purposes of payment of the principal of and premium, if any, and interest on the Bonds as the
same become due and payable, including a provision that under certain circumstances the Bonds
shall be deemed to be paid if certain securities, as defined in the Indenture, maturing as to
principal and interest in such amounts and at such times as to insure the availability of sufficient
moneys to pay the principal of, premium, if any, and interest on such Bonds and all necessary
and proper fees, compensation and expenses of the Trustee shall have been deposited with the
Trustee.

       No member or officer of the Issuer, nor any individual executing this Bond, shall in any
event be subject to any personal liability or accountability by reason of the issuance of the
Bonds.

       All of the acts and proceedings required by law to have happened and to have been
performed precedent to and in the issuance of this Bond do exist, have happened and have been
performed in due time, form and manner as required by the Constitution and statutes of the
Commonwealth.



DMEAST #39795115 v4                             A-5
           Case 21-10527-JTD        Doc 533-2     Filed 05/28/21     Page 110 of 157




       This Bond shall not be entitled to any benefit under the Indenture, or become valid or
obligatory for any purpose, until the certificate of authentication hereon endorsed shall have been
manually signed by the Trustee.




DMEAST #39795115 v4                            A-6
           Case 21-10527-JTD       Doc 533-2        Filed 05/28/21      Page 111 of 157




       In witness whereof, the Pennsylvania Economic Development Financing Authority has
caused this Bond to be executed in its name and on its behalf by the manual or facsimile
signature of its Executive Director, its seal to be impressed or imprinted thereon and attested by
the manual or facsimile signature of its Assistant Secretary, all as of the above date.

                                             PENNSYLVANIA ECONOMIC DEVELOPMENT
                                             FINANCING AUTHORITY, as Issuer



                                             By:
                                                   Executive Director
(SEAL)

ATTEST:


By:
       Assistant Secretary




DMEAST #39795115 v4                            A-7
           Case 21-10527-JTD       Doc 533-2      Filed 05/28/21    Page 112 of 157




              [FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]



       Dated: _____________

              This is one of the Bonds described in the within mentioned Indenture.




                                             UMB BANK, N.A., as Trustee

                                             By
                                                            Authorized Signature

        Unless this Bond is presented by an authorized representative of The Depository Trust
Company, a New York corporation (“DTC”), to Issuer or its agent for registration of transfer,
exchange, or payment, and any Bond issued upon such registration of transfer is registered in the
name of Cede & Co. or in such other name as is requested by an authorized representative of
DTC (and any payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the
registered owner hereof Cede & Co., has an interest herein.




DMEAST #39795115 v4                           A-8
           Case 21-10527-JTD       Doc 533-2     Filed 05/28/21    Page 113 of 157




                                 [FORM OF ASSIGNMENT]

       For value received the undersigned do(es) hereby sell,        assign and transfer unto
_______________________ [name, address and tax i.d. number           of transferee] the within
mentioned Registered Bond and do(es) hereby irrevocably               constitute and appoint
_______________________ attorney, to register the transfer of the    same on the books of the
Trustee with full power of substitution in the premises.

       Dated: __________ , _________

Note: The signature(s) to this Assignment must correspond with the name(s) as written on the
face of the within Registered Bond in every particular, without alteration or enlargement or any
change whatsoever.

Note: Signature(s) must be guaranteed by a guarantor institution participating in the Securities
Transfer Agents Medallion Program or in such other guarantee program acceptable to the
Trustee.




DMEAST #39795115 v4                           A-9
             Case 21-10527-JTD              Doc 533-2         Filed 05/28/21         Page 114 of 157



                                  CONTINUING DISCLOSURE AGREEMENT

                             Pennsylvania Economic Development Financing Authority
                                       Solid Waste Disposal Revenue Bonds
                                     (CarbonLite P, LLC Project), Series 2020

                                                    [Closing Date]

         This Continuing Disclosure Agreement (the “Disclosure Agreement”) is executed and delivered by
CarbonLite P, LLC (the “Borrower”), CarbonLite P Holdings, LLC (the “Original Guarantor”), PinnPack P, LLC
(“PinnPack P” and, together with the Original Guarantor, the “Guarantor”) and UMB Bank, N.A., as dissemination
agent (the “Dissemination Agent”), in connection with the issuance of the above-named bonds (the “Bonds”). The
Bonds are being issued pursuant to the Indenture of Trust, dated as of June 1, 2019 (the “Original Indenture”), as
amended and supplemented by a First Supplemental Indenture of Trust, dated as of [CLOSING MONTH] 1, 2020
(the “First Supplemental Indenture” and, together with the Original Indenture, the “Indenture”) by and between the
Pennsylvania Economic Development Financing Authority (the “Authority”) and UMB Bank, N.A., as Trustee. The
Borrower, Guarantor and Dissemination Agent covenant and agree as follows:

         SECTION 1.       Purpose of the Disclosure Agreement. This Disclosure Agreement is being executed and
delivered by the Borrower, the Guarantor and the Dissemination Agent for the benefit of the Holders and Beneficial
Owners of the Bonds and in order to assist the Participating Underwriter in complying with Securities and Exchange
Commission’s Rule 15c2-12(b)(5).

         SECTION 2.         Definitions. In addition to the definitions set forth in the Indenture, which apply to any
capitalized term used in this Disclosure Agreement unless otherwise defined in this Section, the following capitalized
terms shall have the following meanings:

          “Annual Report” shall mean any Annual Report provided by (i) the Borrower pursuant to, and as described
in, Section 3(a) of this Disclosure Agreement and (ii) the Guarantor pursuant to, and as described in, Section 4(b)(1)
of this Disclosure Agreement.

         “Beneficial Owner” shall mean any person who has or shares the power, directly or indirectly, to make
investment decisions concerning ownership of any Bonds (including persons holding Bonds through nominees,
depositories or other intermediaries).

        “Dissemination Agent” shall mean UMB Bank, N.A., acting in its capacity as Dissemination Agent
hereunder, or such other officer or employee as the Borrower shall designate in writing to the Trustee and the
Dissemination Agent from time to time.

         “Financial Obligation” shall mean, for purposes of the Listed Events set out in Section 5(a)(10) and Section
(5)(b)(8), a (i) debt obligation; (ii) derivative instrument entered into in connection with, or pledged as security or a
source of payment for, an existing or planned debt obligation; or (iii) guarantee of (i) or (ii). The term “Financial
Obligation” shall not include municipal securities (as defined in the Securities Exchange Act of 1934, as amended) as
to which a final official statement (as defined in the Rule) has been provided to the MSRB consistent with the Rule.

         “Holder” shall mean the person in whose name any Bond shall be registered.

         “Listed Events” shall mean any of the events listed in Section 5(a) or 5(b) of this Disclosure Agreement.

         “Loan Agreement” shall have the meaning given to such term in the Indenture.

         “MSRB” shall mean the Municipal Securities Rulemaking Board or any other entity designated or authorized
by the Securities and Exchange Commission to receive reports pursuant to the Rule. Until otherwise designated by
the MSRB or the Securities and Exchange Commission, filings with the MSRB are to be made through the Electronic
Municipal Market Access (EMMA) website of the MSRB, currently located at http://emma.msrb.org.



                                                          D-1
               Case 21-10527-JTD           Doc 533-2        Filed 05/28/21         Page 115 of 157



         “Participating Underwriter” shall mean the original underwriter of the Bonds which, if not exempt, would be
required to comply with the Rule in connection with the offering of the Bonds.

         “Progress Reports” shall have the meaning ascribed thereto in Section 4(a)(5) of this Disclosure Agreement.

          “Quarterly Report” shall mean any Quarterly Report provided by the Borrower pursuant to, and as described
in, Section 3(b) of this Disclosure Agreement.

         “Rule” shall mean Rule 15c2-12(b)(5) adopted by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as the same may be amended from time to time.

         SECTION 3.        Provision of Annual Reports and Quarterly Reports.

          (a)      Annual Report. The Borrower shall, or shall cause the Dissemination Agent not later than 150 days
after the end of the Borrower’s Fiscal Year, commencing with the report for the Fiscal Year ending December 31,
20__, to provide to the MSRB an Annual Report which is consistent with the requirements of Section 4(a)(1) of this
Disclosure Agreement. If the Borrower’s Fiscal Year changes, the Borrower shall give notice of such change in a
filing with the MSRB. The Annual Report shall be submitted on a standard form in use by industry participants or
other appropriate form and shall identify the Bonds by name and CUSIP number.

                  (1)    Not later than fifteen (15) Business Days prior to the date specified in subsection (a) for
         providing the Annual Report to the MSRB, the Borrower shall provide the Annual Report to the
         Dissemination Agent (if other than the Borrower). If the Borrower is unable to provide to the MSRB an
         Annual Report by the date required in subsection (a) above, the Borrower shall, or shall cause the
         Dissemination Agent to, in a timely manner, send to the MSRB a notice in substantially the form attached as
         Exhibit A.

                  (2)      The Dissemination Agent shall (if the Dissemination Agent is other than the Borrower) file
         a report with the Borrower certifying that the Annual Report has been provided pursuant to this Disclosure
         Agreement, stating the date it was provided to the MSRB.

          (b)      Quarterly Report. The Borrower shall, or shall cause the Dissemination Agent not later than 45 days
after the end of each fiscal quarterly period to provide to the MSRB a Quarterly Report which is consistent with the
requirements of Section 4(a)(2) and 4(a)(3) of this Disclosure Agreement.

         (c)      Other Borrower Reports. The Borrower shall, or shall cause the Dissemination Agent to, provide
to the MSRB a report or reports which are consistent with the requirements of Sections 4(a)(4), 4(a)(5) and 4(a)(6) of
this Disclosure Agreement.

       (d)      Guarantor Reports. The Guarantor shall, or shall cause the Dissemination Agent to, provide to the
MSRB a report or reports which are consistent with the requirements of Section 4(b) of this Disclosure Agreement.

         SECTION 4.        Reporting Requirements.

         (a)      The Borrower shall provide:

                  (1)     Within 150 days after the end of the Borrower’s Fiscal Year, the Borrower’s Audited
         Financial Statements, including an opinion letter and management letter from the auditor;

                  (2)      Within 45 days after the end of each quarterly period of each Fiscal Year, commencing
         with the quarterly period ended ____________, 20__, and within 45 days after the end of the Borrower’s
         Fiscal Year, commencing with Fiscal Year ending December 31, 20__, the Borrower’s unaudited financial
         information (presented on a stand-alone basis), such information consisting of (i) an income statement,
         balance sheet and statement of operations (including changes in cash position) for the preceding quarterly
         period and, solely with respect to the information due within 45 days after the end of the Borrower’s Fiscal



                                                         D-2
   Case 21-10527-JTD              Doc 533-2         Filed 05/28/21         Page 116 of 157



Year, for the preceding annual period, and (ii) calculations of the Borrower’s Days Cash on Hand
Requirement (as defined in the Loan Agreement) and Debt Service Coverage Ratio, each presented on a basis
substantially consistent with the format of the Guarantor’s audited financial statements and in a form
reasonably ascertainable to the Holders, provided that the Quarterly Report for the period ending on or before
____________, 20__ need not include the items required by clause (ii) above;

         (3)      Within 45 days after the end of each quarterly period of each Fiscal Year, commencing
with the quarterly period ending ____________, 20__, a report from the Borrower consisting of:

                  (a)      a report from the Borrower of the volume of pcrPET bales and pcrPET flake
         received, and the volume of pcrPET pellets produced and sold (by weight, including type – clear or
         green) during such quarterly period;

                  (b)      a report from the Borrower providing the identity of its feedstock suppliers, the
         estimated monthly pounds of pcrPET supplied by each supplier during such quarterly period, and
         the expiration date and renewal status of any such contracts with feedstock suppliers;

                 (c)       a report from the Borrower providing the identity of the parties with whom the
         Borrower has executed or received tentative output contracts, the volume of pcrPET to be purchased
         per month pursuant to such contracts, and the term of such contracts, including the expiration date
         and renewal status;

                  (d)      the Borrower’s budget-to-actual report for such quarterly period;

                  (e)       together with a report showing aged accounts receivable as of the end of such
         quarterly period, on a 30/60/90 day basis.

        (4)    Not later than January 15 of each Fiscal Year, the Borrower’s annual budget for such Fiscal
Year commencing with the budget for Fiscal Year 20__;

         (5)       Prior to the Completion Date and by the 15th day of the subsequent month during which
the Project is under construction commencing with the month ending ____________, 20__, Progress Reports
from the Borrower with respect to the construction, equipping, installation and completion of the Project and
with respect to the Lessor’s construction of the building on the site subject to the Lease, which shall include
the following information as of the end of the reporting period:

                  (i)      brief description of construction activity for applicable reporting period,
         including:

                           (A)       construction work performed on site during reporting period,

                           (B)       status of procurement of equipment,

                          (C)     material issues with vendor performance (including delivery issues,
                  performance problems or material cost overruns);

                  (ii)     adherence to expected construction timeline (including estimated number of days
         ahead or behind);

                  (iii)   adherence to expected construction budget (including material work order, dollar
         or percentage deviation from budget); and

                  (iv)     if applicable, brief narrative description of the reasons behind any material delays
         indicated in Subsection (5)(ii) and (5)(iii) above; and




                                                D-3
            Case 21-10527-JTD               Doc 533-2         Filed 05/28/21         Page 117 of 157



                  (6)      Promptly upon sending or receipt, copies of any material correspondence between the
         Borrower and any governmental entity regarding compliance with Environmental Regulations, potential
         material violations of state or local law, or other material correspondence relating to the Borrower’s
         construction of or operations of the Facility.

         The Borrower’s audited financial statements, if required or permitted by GAAP, may be in the form of
consolidated statements within the audited financial statements of the Guarantor. If at any time the Borrower’s
financial statements are no longer included within the consolidated audited financial statements of the Guarantor, the
Borrower shall separately provide audited financial statements for the Borrower’s fiscal year.

         (b)      If the Guarantor has no operational cashflow, any financial information will be incorporated into
the Borrower’s financial data. If the Guarantor has financial operations, it shall provide:

                  (1)     Within 150 days of each Fiscal Year end commencing with the year ended December 31,
         20__, the Guarantor’s audited financial statements (presented on a stand-alone basis); and

                 (2)      Within 45 days after the end of each fiscal quarterly period of each Fiscal Year,
         commencing with the fiscal quarterly period ended ____________, 20__, unaudited financial information of
         the Guarantor presented on a stand-alone basis and on a basis substantially consistent with the format of the
         Guarantor’s audited financial statements and in a form reasonably ascertainable to the Holders.

          (c)      Investor Calls. The Borrower will make, and will cause the Guarantor to make, its appropriate
officers available for investor calls quarterly at a mutually agreeable time through ____________, 20__, and after
such time, upon no less than 10 days’ prior written request of the holders of twenty-five percent (25%) in aggregate
principal amount of Bonds, which request may be delivered by the Trustee, so long as such calls are no more often
than quarterly during each year; provided, however, that if a Loan Event Default (as defined in the Loan Agreement)
or an event of default under the Guaranty Agreement has occurred and is continuing, the Borrower and Guarantor
shall be available for monthly calls at the discretion of the Trustee or the Holders of twenty-five (25%) in aggregate
principal amount of Bonds. Notice of any investor calls under this Section shall be provided to all Holders, the Trustee
and the MSRB no later than five (5) days prior to such call.

         SECTION 5.        Reporting of Significant Events.

        (a)      The Borrower shall give, or cause to be given, notice of the occurrence of any of the following
events with respect to the Bonds in a timely manner not later than ten (10) Business Days of the occurrence of the
event:

                  (1)      Principal and interest payment delinquencies;

                  (2)      Unscheduled draws on debt service reserves reflecting financial difficulties;

                  (3)      Unscheduled draws on credit enhancements reflecting financial difficulties;

                  (4)      Substitution of credit or liquidity providers, or their failure to perform;

                 (5)       Adverse tax opinions or issuance by the Internal Revenue Service of proposed or final
         determination of taxability or of a Notice of Proposed Issue (IRS Form 5701 TEB);

                  (6)      Tender offers;

                  (7)      Defeasances;

                  (8)      Rating changes;

                  (9)      Bankruptcy, insolvency, receivership or similar event of the obligated person; or



                                                          D-4
            Case 21-10527-JTD               Doc 533-2         Filed 05/28/21          Page 118 of 157



                  (10)   Default, event of acceleration, termination event, modification of terms, or other similar
        events under the terms of a Financial Obligation of the obligated person, any of which reflect financial
        difficulties.

                 (11)      Any Change in Control under the Indenture.

                  Note: for the purposes of the event identified in subparagraph (9), the event is considered to occur
        when any of the following occur: the appointment of a receiver, fiscal agent or similar officer for an obligated
        person in a proceeding under the U.S. Bankruptcy Code or in any other proceeding under state or federal law
        in which a court or governmental authority has assumed jurisdiction over substantially all of the assets or
        business of the obligated person, or if such jurisdiction has been assumed by leaving the existing
        governmental body and officials or officers in possession but subject to the supervision and orders of a court
        or governmental authority, or the entry of an order confirming a plan of reorganization, arrangement or
        liquidation by a court or governmental authority having supervision or jurisdiction over substantially all of
        the assets or business of the obligated person.

        (b)       The Borrower shall give, or cause to be given, notice of the occurrence of any of the following
events with respect to the Bonds, if material, in a timely manner not later than ten (10) Business Days after the
occurrence of the event:

                 (1)    Unless described in Section 5(a)(5), other material notices or determinations by the Internal
        Revenue Service with respect to the tax status of the Bonds or other material events affecting the tax status
        of the Bonds;

                 (2)       Modifications to rights of Bondholders;

                 (3)       Optional, unscheduled or contingent Bond calls;

                 (4)       Release, substitution, or sale of property securing repayment of the Bonds;

                 (5)       Non-payment related defaults;

                  (6)       The consummation of a merger, consolidation, or acquisition involving an obligated person
        or the sale of all or substantially all of the assets of the obligated person, other than in the ordinary course of
        business, the entry into a definitive agreement to undertake such an action or the termination of a definitive
        agreement relating to any such actions, other than pursuant to its terms;

                 (7)       Appointment of a successor or additional trustee or the change of name of a trustee; or

                 (8)       Incurrence of a Financial Obligation of the obligated person, or agreement to covenants,
        events of default, remedies, priority rights, or other similar terms of a Financial Obligation of the obligated
        person, any of which affect security holders.

        (c)       Whenever the Borrower obtains knowledge of the occurrence of a Listed Event described in Section
5(b) above, the Borrower shall determine if such event would be material under applicable federal securities laws.

         (d)      Upon occurrence of a Listed Event described in Section 5(a) above, or determines that knowledge
of a Listed Event described in Section 5(b) above would be material under applicable federal securities laws, the
Borrower shall within ten (10) Business Days of occurrence file a notice of such occurrence with the MSRB.
Notwithstanding the foregoing, notice of the Listed Event described in Section 5(b)(3) above need not be given under
this subsection any earlier than the notice (if any) of the underlying event is given to Holders of affected Bonds
pursuant to the Indenture.

         (e)      The Borrower intends to comply with the Listed Events described in Section 5(a)(10) and Section
5(b)(8), and the definition of “Financial Obligation” in Section 1, with reference to the Rule, any other applicable



                                                          D-5
               Case 21-10527-JTD            Doc 533-2         Filed 05/28/21         Page 119 of 157



federal securities laws and the guidance provided by the Commission in Release No. 34-83885 dated August 20, 2018
(the “2018 Release”), and any further amendments or written guidance provided by the Commission or its staff with
respect the amendments to the Rule effected by the 2018 Release.

         SECTION 6.     Format for Filings with MSRB. Any report or filing with the MSRB pursuant to this
Disclosure Agreement must be submitted in electronic format, accompanied by such identifying information as is
prescribed by the MSRB.

         SECTION 7.         Termination of Reporting Obligation. The Borrower’s and the Guarantor’s obligations
under this Disclosure Agreement shall terminate upon the legal defeasance, prior redemption or payment in full of all
of the Bonds. If such termination occurs prior to the final maturity of the Bonds, the Borrower shall give notice of
such termination in a filing with the MSRB.

          SECTION 8.       Dissemination Agent. The Borrower may, from time to time, appoint or engage a
Dissemination Agent to assist it in carrying out its obligations under this Disclosure Agreement, and may discharge
any such Dissemination Agent, with or without appointing a successor Dissemination Agent. The Dissemination
Agent shall not be responsible in any manner for the content of any notice or report prepared by the Borrower pursuant
to this Disclosure Agreement. The initial Dissemination Agent shall be the Trustee.

         SECTION 9.       Amendment; Waiver. Notwithstanding any other provision of this Disclosure Agreement,
the Borrower, the Guarantor and the Dissemination Agent may amend this Disclosure Agreement, and any provision
of this Disclosure Agreement may be waived, provided that the following conditions are satisfied:

         (a)       if the amendment or waiver relates to the above provisions of Sections 3(a), 4, or 5(a) or (b), it may
only be made in connection with a change in circumstances that arises from a change in legal requirements, change in
law, or change in the identity, nature or status of an obligated person with respect to the Bonds, or the type of business
conducted;

        (b)      the undertaking, as amended or taking into account such waiver, would, in the opinion of nationally
recognized bond counsel, have complied with the requirements of the Rule at the time of the original issuance of the
Bonds, after taking into account any amendments or interpretations of the Rule, as well as any change in
circumstances;

         (c)       The amendment or waiver does not, in the opinion of nationally recognized bond counsel, materially
impair the interests of the Holders or Beneficial Owners of the Bonds; and

         (d)      the amendment or waiver is permitted by the Rule.

         In the event of any amendment or waiver of a provision of this Disclosure Agreement, the Borrower shall
describe such amendment in the next Annual Report, and shall include, as applicable, a narrative explanation of the
reason for the amendment or waiver and its impact on the type (or in the case of a change of accounting principles, on
the presentation) of financial information or operating data being presented by the Borrower. In addition, if the
amendment relates to the accounting principles to be followed in preparing financial statements, (i) notice of such
change shall be given in a filing with the MSRB, and (ii) the Annual Report for the year in which the change is made
should present a comparison (in narrative form and also, if feasible, in quantitative form) between the financial
statements as prepared on the basis of the new accounting principles and those prepared on the basis of the former
accounting principles.

         SECTION 10. Additional Information. Nothing in this Disclosure Agreement shall be deemed to prevent
the Borrower from disseminating any other information, using the means of dissemination set forth in this Disclosure
Agreement or any other means of communication, or including any other information in any Annual Report or notice
required to be filed pursuant to this Disclosure Agreement, in addition to that which is required by this Disclosure
Agreement. If the Borrower chooses to include any information in any Annual Report or notice in addition to that
which is specifically required by this Disclosure Agreement, the Borrower shall have no obligation under this




                                                           D-6
             Case 21-10527-JTD              Doc 533-2         Filed 05/28/21         Page 120 of 157



Disclosure Agreement to update such information or include it in any future Annual Report or notice of occurrence of
a Listed Event or any other event required to be reported.

         SECTION 11. Default. In the event of a failure of the Borrower, the Guarantor or the Dissemination Agent
to comply with any provision of this Disclosure Agreement, any Holder or Beneficial Owner of the Bonds may take
such actions as may be necessary and appropriate, including seeking mandate or specific performance by court order,
to cause the Borrower, the Guarantor or the Dissemination Agent to comply with its obligations under this Disclosure
Agreement. The sole remedy under this Disclosure Agreement in the event of any failure of the Borrower, the
Guarantor or the Dissemination Agent to comply with this Disclosure Agreement shall be an action to compel
performance.

         SECTION 12. Beneficiaries. This Disclosure Agreement shall inure solely to the benefit of the Borrower,
the Guarantor, the Dissemination Agent, the Participating Underwriter and Holders and Beneficial Owners from time
to time of the Bonds, and shall create no rights in any other person or entity.

           SECTION 13. Duties and Liabilities of Dissemination Agent. The Dissemination Agent shall have only
such duties as are specifically set forth in this Disclosure Agreement, and, to the extent permitted by law, the Borrower
agrees to indemnify and save the Dissemination Agent, its officers, directors, employees and agents, harmless against
any loss, expense and liabilities which it may incur arising out of or in the exercise or performance of its powers and
duties hereunder, including the costs and expenses (including attorneys’ fees) of defending against any claim of
liability, but excluding claims and liabilities due to the Dissemination Agent’s negligence or willful misconduct. The
obligations of the Borrower under this Section shall survive resignation or removal of the Dissemination Agent and
payment of the Bonds. The Borrower shall pay the fees, charges and expenses of the Dissemination Agent in
connection with its administration of this Disclosure Agreement.




                                                          D-7
             Case 21-10527-JTD                Doc 533-2    Filed 05/28/21      Page 121 of 157



Dated as of the date first set forth above.

                                                          CARBONLITE P, LLC


                                                          By:
                                                                 Name: Leon Farahnik
                                                                 Title: Chief Executive Officer


                                                          CARBONLITE P HOLDINGS, LLC


                                                          By:
                                                                 Name: Leon Farahnik
                                                                 Title: Chief Executive Officer


                                                          PINNPACK P, LLC


                                                          By:
                                                                 Name: Leon Farahnik
                                                                 Title: Chief Executive Officer


                                                          UMB BANK, N.A., as Dissemination Agent


                                                          By:
                                                                 Authorized Officer




                    SIGNATURE PAGE TO CONTINUING DISCLOSURE AGREEMENT
            Case 21-10527-JTD         Doc 533-2       Filed 05/28/21       Page 122 of 157



                                               EXHIBIT A

               FORM OF NOTICE TO THE MUNICIPAL SECURITIES RULEMAKING BOARD
                             OF FAILURE TO FILE ANNUAL REPORT

Name of Bond Issue:     Pennsylvania Economic Development Financing Authority
                        Solid Waste Disposal Revenue Bonds
                        (CarbonLite P, LLC Project),
                        Series 2020

Name of Borrower:       CarbonLite P, LLC

Date of Issuance:       ________, 2020



NOTICE IS HEREBY GIVEN that the Borrower has not provided an Annual Report with respect to the above-named
Bonds as required by the Continuing Disclosure Agreement of the Borrower, dated the Date of Issuance. [The
Borrower anticipates that the Annual Report will be filed by ________________.]

Dated: _______________, 20____.

                                                CARBONLITE P, LLC



                                                By:                   [to be signed only if filed]
          Case 21-10527-JTD         Doc 533-2        Filed 05/28/21   Page 123 of 157




                                     AMENDED AND
                                       RESTATED
                                  PLEDGE AND SECURITY
                                      AGREEMENT

         This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
(“Security Agreement”) dated as of March __, 2020, is entered into by and among CARBONLITE
P, LLC, a Delaware limited liability company (“Borrower”), CARBONLITE P HOLDINGS, LLC,
a Delaware limited liability company (“Holdings”) and PINNPACK P, LLC, a Delaware limited
liability company and wholly owned subsidiary of Borrower (“Pinnpack” and together with
Holdings, the “Guarantors”) and UMB BANK, NA as Trustee (the “Bank”) pursuant to that
certain Indenture dated as of June 1, 2019 (“Indenture”) relating to $61,800,000 Pennsylvania
Economic Development Financing Authority Solid Waste Disposal Revenue Bonds (CarbonLite
P, LLC Project), Series 2018 (the “Bonds”). The Borrower and Guarantors are collectively referred
to herein as “Grantor”.

        Initially capitalized terms used in this Security Agreement have the meanings ascribed to
such terms in Annex 1. All initially capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Indenture.

                                         RECITALS

        A.    Borrower, Holdings, and Bank previously entered into that certain Pledge and
Security Agreement, dated as of June 1, 2019 (the “Original Security Agreement”) in connection
with that certain Loan Agreement with PENNSYLVANIA ECONOMIC DEVELOPMENT
FINANCING AUTHORITY (the “Issuer”), dated as of June 1, 2019 (the “Original Loan
Agreement”) pursuant to which Issuer would lend to Borrower the gross proceeds from issuance
of the Bonds pursuant to the Indenture;

        B.      In connection with the Original Loan Agreement, Borrower and Holdings entered
into the Original Security Agreement and granted to the Issuer a security interest in special assets
as collateral security for the performance of all of the Secured Obligations (as defined therein);

       C.      The Original Loan Agreement is being amended by that certain Amendment No.1
to Credit Agreement and Waiver, dated as of the date hereof (the “Loan Amendment”);

        D.     To secure Borrower and Holdings’ obligations under the Loan Agreement,
Borrower and Holdings entered into the Original Security Agreement, granting to Bank, for the
benefit of the holders of the Bonds, a lien and security interest in and to all of the collateral
described in the Original Security Agreement.

       E.     The Indenture is being amended by that certain [Supplemental Indenture], dated as
of the date hereof (the “Supplemental Indenture”), relating to $25,000,000 [Pennsylvania
Economic Development Financing Authority Solid Waste Disposal Revenue Bonds (CarbonLite
P, LLC Project), Series 2020] (the “Additional Bonds”).



                                                 1
                                                                               US_ACTIVE-151993803.6
            Case 21-10527-JTD         Doc 533-2        Filed 05/28/21    Page 124 of 157




       F.      Pursuant to that certain Guaranty Agreement, dated as of June 1, 2019 (as may be
amended or restated from time to time, the “Guaranty”), Holdings unconditionally agreed to
guarantee the obligations of the Borrower under the Loan Agreement;

      G.      Pursuant to that certain Guaranty Agreement, dated as of the date hereof (as may
be amended or restated from time to time, the “Pinnpack Guaranty”), Pinnpack has
unconditionally agreed to guarantee the obligations of the Borrower under the Loan Agreement
and Loan Amendment; and

       H.     In connection with the Loan Amendment and Supplemental Indenture, Borrower,
Holdings, and Bank desire to amend and restate the Original Security Agreement to add Pinnpack,
a newly formed wholly owned subsidiary of Borrower, to be a Guarantor;

        I.    Each Grantor agrees to enter into this Security Agreement and to grant to the
Bank,for the benefit of the holders of the Bonds and Additional Bonds, as collateral security for
the performance by Borrower and Guarantors of all of the Secured Obligations (as defined herein);

       J.      This Security Agreement is for the express benefit of Issuer and Bank, in its
capacity as Trustee under the Indenture.

                                        AGREEMENT

        NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties hereinafter set forth, and for other good and valuable consideration,
the parties hereto agree as follows:

        1.      Creation of Security Interest. Each Grantor hereby grants to Bank a continuing
security interest in all of its presently existing and hereafter acquired or arising Collateral in order
to secure the prompt payment and performance of all of the Secured Obligations. Each Grantor
acknowledges and affirms that such security interest in the Collateral has attached to all Collateral
without further act on the part of Bank or such Grantor. By its signature hereto, each Grantor
hereby consents to the foregoing grant of collateral security for the Secured Obligations. IN THE
EVENT BORROWER SELLS ALL THE SHARES OF PINNPACK, OR PINNPACK SELLS
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, CONCURRENTLY WITH THE
COMPLETION OF SUCH SALE, BORROWER SHALL DEPOSIT WITH TRUSTEE THE
SUM OF [$10,000,000]. UPON SUCH DEPOSIT, PINNPACK SHALL BE RELEASED FROM
ITS GUARANTY OF THE OBLIGATIONS OF BORROWER, THE TRUSTEE SHALL
RELEASE THE SHARES OF PINNPACK FROM PLEDGE AND TRUSTEE SHALL
RELEASE AND TERMINATE TRUSTEE’S SECURITY INTEREST IN PINNPACK’S
ASSETS.

       2.      Further Assurances.

                2.1    Each Grantor hereby authorizes Bank to file, all financing statements,
continuation financing statements, amendments, fixture filings and all other filings and recordings,
with respect to the Collateral or any part thereof and amendments thereto that contain information


US_ACTIVE-151993803.6                              2                       Amended and Restated Pledge and
                                                                                        Security Agreement
           Case 21-10527-JTD          Doc 533-2        Filed 05/28/21    Page 125 of 157




required, useful, convenient or appropriate to perfect the security interest granted pursuant to this
Security Agreement, describing the Collateral as described in this Agreement or as Bank may
otherwise determine is necessary, advisable or prudent to ensure the perfection of such security
interests, including, with respect to any Grantor, describing the Collateral as “all assets” or “all
property” or words of similar import. Grantor hereby irrevocably makes, constitutes, and appoints
Bank (and Bank’s officers, employees, or agents) as Grantor’s true and lawful attorney with power
to sign the name of such Grantor on any of the above-described documents or on any other similar
documents which need to be executed, recorded, or filed, and to do any and all things necessary in
the name and on behalf of Grantor in order to perfect, or continue the perfection of, Bank’s security
interests in the Collateral. Grantor agrees that neither Bank, nor any of its designees or attorneys-
in-fact, will be liable for any act of commission or omission, or for any error of judgment or
mistake of fact or law with respect to the exercise of the power of attorney granted under this
Section 2.1, other than as a result of its or their gross negligence or willful misconduct. THE
POWER OF ATTORNEY GRANTED UNDER THIS SECTION 2.1 IS COUPLED WITH
AN INTEREST AND SHALL BE IRREVOCABLE UNTIL ALL OF THE SECURED
OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH, THE INDENTURE AND LOAN
AGREEMENT TERMINATED, AND ALL OF GRANTOR’S DUTIES HEREUNDER
AND THEREUNDER HAVE BEEN DISCHARGED IN FULL.

                2.2     Without limiting the generality of the foregoing Section 2.1 or any of the
provisions of the Loan Agreement, promptly upon Bank’s request, Grantor shall : (i) mark
conspicuously Grantor’s books and records with a legend, in form and substance reasonably
satisfactory to Bank, indicating that the Collateral is subject to the security interest granted hereby;
(ii) mark all Chattel Paper with a conspicuous legend indicating Bank’s security interest therein
and otherwise in form and substance reasonably satisfactory to Bank; and (iii) appear in and defend
any action or proceeding which may affect Grantor’s title to, or the security interest of Bank in,
any of the Collateral.

                2.3    With respect to the Negotiable Collateral (other than drafts received in the
ordinary course of business so long as no Loan Default Event is continuing), Grantor shall,
promptly upon reasonable request by Bank, endorse (where appropriate) and assign the Negotiable
Collateral over to Bank, and deliver to Bank actual physical possession of the Negotiable Collateral
together with such undated powers, or other relevant document of transfer, endorsed in blank as
shall be reasonably requested by Bank, all in form and substance reasonably satisfactory to Bank.

               2.4      Borrower Interests.

                        (a)    Neither Borrower nor Guarantors shall consent to the amendment of
the Operating Agreement which modify the ownership structure of Holdings and its subsidiaries,
or creates any additional ownership interests in Borrower or Holdings, in each case without the
written consent of Bank (which consent the Bank shall not be obligated to provide absent the
written direction of the Holders of a majority of the aggregate principal amount of the Outstanding
Bonds and Additional Bonds).




US_ACTIVE-151993803.6                              3                       Amended and Restated Pledge and
                                                                                        Security Agreement
           Case 21-10527-JTD          Doc 533-2        Filed 05/28/21    Page 126 of 157




                      (b)    Holdings shall at all times be the sole owner of 100% of the
Borrower Interests. The Borrower shall not issue any Borrower Interests to any person other than
Holdings until the Bonds and Additional Bonds are no longer Outstanding.

                        (c)    Without the prior written consent of Bank (which consent the Bank
shall not be obligated to provide absent the written direction of the Holders of a majority of the
aggregate principal amount of the Outstanding Bonds and Additional Bonds), Guarantors will not
vote to enable, or take any other action to permit, Borrower to issue any limited liability company
or other beneficial interests or to any issue any other securities convertible into or granting the
right to purchase or exchange limited liability company or other beneficial interests in Borrower,
nor permit Borrower to have any new interest in Pinnpack.

                        (d)     To the extent not already delivered to Bank, Holdings shall deliver
to Bank (i) simultaneously with the execution and delivery of this Agreement, all original
certificates representing the Borrower Interests (each of which certificates shall constitute a
“security certificate” (as defined in the UCC)), and (ii) promptly upon the receipt thereof by or on
behalf of Grantor, all other certificates and instruments constituting Collateral. Prior to delivery
to Bank, all such certificates and instruments constituting Borrower Interests shall be held in trust
by Grantor for the benefit of Bank pursuant hereto. To the extent not already delivered to Bank,
Borrower shall deliver to Bank (i) simultaneously with the execution and delivery of this
Agreement, all original certificates representing the Pinnpack Interests (each of which certificates
shall constitute a “security certificate” (as defined in the UCC)), and (ii) promptly upon the receipt
thereof by or on behalf of Grantor, all other certificates and instruments constituting Collateral.
Prior to delivery to Bank, all such certificates and instruments constituting Borrower Interests shall
be held in trust by Grantor for the benefit of Bank pursuant hereto. All such certificates shall be
delivered in suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form provided in Schedule 3
attached hereto with, if Bank so requests, which original certificate(s) shall be held by Bank.

                         (e)    If Holdings shall, as a result of its ownership of the Borrower
Interests, become entitled to receive or shall receive any limited liability company certificate
(including, without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to, in substitution of, as
a conversion of, or in exchange for any interest in or shares or certificates of the Borrower Interests,
or otherwise in respect thereof, Holdings shall accept the same as the agent of Bank, hold the same
in trust for Bank and deliver the same forthwith to Bank in the exact form received, duly endorsed
by Holdings to Bank together with an undated transfer power covering such certificate duly
executed in blank by Holdings, to be held by Bank, subject to the terms hereof, as additional
collateral security for the Secured Obligations.

                      (f)     If Borrower shall, as a result of its ownership of the Pinnpack
Interests, become entitled to receive or shall receive any limited liability company certificate
(including, without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any certificate issued in


US_ACTIVE-151993803.6                              4                       Amended and Restated Pledge and
                                                                                        Security Agreement
            Case 21-10527-JTD         Doc 533-2        Filed 05/28/21    Page 127 of 157




connection with any reorganization), option or rights, whether in addition to, in substitution of, as
a conversion of, or in exchange for any interest in or shares or certificates of the Pinnpack Interests,
or otherwise in respect thereof, Borrower shall accept the same as the agent of Bank, hold the same
in trust for Bank and deliver the same forthwith to Bank in the exact form received, duly endorsed
by Borrower to Bank together with an undated transfer power covering such certificate duly
executed in blank by Borrower, to be held by Bank, subject to the terms hereof, as additional
collateral security for the Secured Obligations.

               2.5    Borrower and Guarantors shall deliver to Bank a duly executed control
agreement in form and substance reasonably satisfactory to Bank with respect to all Deposit
Accounts, electronic Chattel Paper and Investment Property, before opening such Deposit Account
or within five Business Days of acquiring electronic Chattel Paper or Investment Property.

                2.6     In the event Grantor acquires or forms a Subsidiary, Grantor shall cause
100% of the issued and outstanding Ownership Interests of each such Subsidiary to be subject at
all times to a first priority, perfected lien in favor of Bank. In addition, promptly upon Bank’s
request, Grantor shall enter into such amendments to this Security Agreement as are reasonably
requested by Bank to facilitate the pledge of such Ownership Interests.

       3.      Performance of Obligations.

                 3.1     Anything herein to the contrary notwithstanding, (i) the Grantor shall
remain liable under the contracts and agreements included in the Collateral, to perform all of the
duties and obligations thereunder to the same extent as if this Security Agreement had not been
executed, (ii) the exercise by Bank of any of the rights hereunder shall not release any Grantor
from any of its duties or obligations under such contracts and agreements included in the Collateral,
and (iii) to the extent allowed under applicable law, Bank shall not have any obligation or liability
under such contracts and agreements included in the Collateral by reason of this Security
Agreement, nor shall Bank be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment assigned hereunder.
Until an Event of Default shall occur and be continuing, except as otherwise provided in this
Security Agreement, the Loan Agreement, or any other Borrower Loan Document (as defined in
the Loan Agreement), Grantor shall have the right to possession and enjoyment of the Collateral
for the purpose of conducting the ordinary course of their business, subject to and upon the terms
hereof and of the Loan Agreement. Without limiting the generality of the foregoing, it is the
intention of the parties hereto that record and beneficial ownership of any Pledged Interests,
including, without limitation, all of Grantor’s voting, consensual, and dividend or distribution
rights (except as set forth in Section 3.2 below), shall remain with the Grantor until the occurrence
of and during the continuation of an Loan Default Event and until Bank shall notify the Grantor of
Bank’s exercise of voting, consensual, and/or dividend rights with respect to the Pledged Interests
pursuant to Section 3.3 hereof.

                3.2   Each Grantor shall be entitled to receive and retain (or dividend or distribute
to its parent company) any and all dividends and/or distributions paid in respect of Ownership
Interests which were distributed in accordance with the Loan Agreement; provided, however, that


US_ACTIVE-151993803.6                              5                       Amended and Restated Pledge and
                                                                                        Security Agreement
           Case 21-10527-JTD         Doc 533-2        Filed 05/28/21   Page 128 of 157




any and all distributions paid or payable other than in cash in respect of, and any and all additional
shares or instruments or other property received, receivable, or otherwise distributed in respect of,
or in exchange for the Ownership Interests shall become and remain part of the Collateral without
any further action by any Party, including:

                       (a)    All distributions paid or payable in cash in respect of any Ownership
Interests in connection with a partial or total liquidation or dissolution, merger, consolidation of
any Ownership Interests, or any exchange of stock, conveyance of assets, or similar corporate
reorganization;

                       (b)   All cash paid with respect to, payable, or otherwise distributed on
redemption of, or in exchange for, any Ownership Interests, and

                       (c)    after the occurrence and during the continuance of a Loan Default
Event, and upon the election of Bank, all distributions in respect of any Ownership Interests
(including cash dividends other than those described in clauses (a) and (b) above), shall be
forthwith deposited by Grantor in the Deposit Account which is the subject of the Deposit Account
Control Agreement and until so deposited, shall, if received by Grantor, be received in trust for
the benefit of Bank, be segregated from the other property or funds of Grantor.

               3.3      Voting Rights.

                        (a)     Upon the occurrence and during the continuation of Loan Default
Event, (i) Bank may, at its option, and with 5 business days’ prior notice to Grantor, and in addition
to all rights and remedies available to Bank under any other agreement, at law, in equity, or
otherwise, exercise all voting rights, and all other ownership or consensual rights in respect of any
Pledged Interests owned by Grantor, but under no circumstances is Bank obligated by the terms
of this Security Agreement to exercise such rights, and (ii) if Bank duly exercises its right to vote
any of such Pledged Interests, Grantor hereby appoints Bank, Grantor’s true and lawful attorney-
in-fact and irrevocable proxy to vote such Pledged Interests in any manner Bank deems advisable
for or against all matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be. The power-of-attorney granted hereby is coupled with an interest
and shall be irrevocable until the Secured Obligations have been paid in cash, in full.

                       (b)     For so long as Grantor shall have the right to vote the Pledged
Interests owned by it, Grantor covenants and agrees that it will not, without the prior written
consent of Bank, vote or take any consensual action with respect to such Pledged Interests which
would reasonably be expected to materially and adversely affect the rights of Bank or which could
have the effect of materially impairing the value of the Pledged Interests or that would reasonably
be expected to materially and adversely affect the rights and remedies of Bank or Issuer under the
Loan Agreement or the Indenture.

               3.4     Intercreditor Agreement. Bank agrees that upon request of a Grantor made
       at a time that there exists no Event of Default, that Bank will, without need for consent of
       holders of the Bonds or Additional Bonds, enter into an Intercreditor Agreement
       substantially in the form attached to the Indenture (“Intercreditor Agreement”).

US_ACTIVE-151993803.6                             6                       Amended and Restated Pledge and
                                                                                       Security Agreement
           Case 21-10527-JTD         Doc 533-2         Filed 05/28/21   Page 129 of 157




       4.      Representations and Warranties. In order to induce Issuer to enter into the Loan
Amendment and Supplemental Indenture and to make available the proceeds of the issuance of the
Bonds and Additional Bonds to Borrower, in addition to the representations and warranties of
Borrower set forth in the other documents which are incorporated herein by express reference,
each Grantor represents and warrants to Issuer and to the Bank that, on the date hereof:

                4.1     Legal Name; State of Organization; Location of Chief Executive Office and
Collateral; FEIN. Such Grantor’s exact legal name, state of organization, FEIN and charter or
organizational identification number is accurately set forth in Section 4.1 of Schedule 1. Grantor’s
chief executive office is located at the address set forth in Schedule 1, and all other locations where
such Grantor conducts business or Collateral is kept are set forth in Section 4.1 of Schedule 1.
Such Grantor will not, without the prior written consent of Bank (which consent the Bank shall
not be obligated to provide absent the written direction of the Holders of a majority of the aggregate
principal amount of the Outstanding Bonds and Additional Bonds), (i) change either of its names,
entity types or ownership structures or (ii) reorganize or reincorporate under the laws of another
jurisdiction.

                4.2     Trade Names and Trade Styles. All trade names and trade styles under
which such Grantor presently conduct its business operations are set forth in Section 4.2 of
Schedule 1, and, except as set forth in Section 4.2 of Schedule 1, Grantor has not, at any time
during the five years preceding the date of this Security Agreement: (i) been known as or used any
other corporate, trade or fictitious name; (ii) changed its name; (iii) been the surviving or resulting
corporation in a merger or consolidation; or (iv) acquired through asset purchase or otherwise any
business of any person.

                4.3     Enforceability; Priority of Security Interest. (i) This Security Agreement
creates a security interest which is enforceable against the Collateral in which such Grantor now
has rights and will create a security interest which is enforceable against the Collateral in which
Grantor hereafter acquires rights at the time such Grantor acquires any such rights, and (ii) Bank
has a perfected security interest (to the fullest extent perfection can be obtained by filing,
notification to third persons, possession or control) and a first priority security interest in the
Collateral in which such Grantor now has rights (subject only to Permitted Liens), and will have a
perfected and first priority security interest (to the fullest extent perfection can be obtained by
filing, notification to third persons, possession or control) in the Collateral in which Grantor
hereafter acquires rights at the time such Grantor acquires any such rights (subject only to
Permitted Liens), in each case securing the payment and performance of the Secured Obligations.

               4.4      Other Financing Statements. Other than financing statements in favor of
Bank and financing statements filed in connection with Permitted Liens, to the knowledge of
Grantor, no effective financing statement naming such Grantor as debtor, assignor, grantor,
mortgagor, pledgor or the like and covering all or any part of the Collateral is on file in any filing
or recording office in any jurisdiction.




US_ACTIVE-151993803.6                              7                       Amended and Restated Pledge and
                                                                                        Security Agreement
           Case 21-10527-JTD          Doc 533-2         Filed 05/28/21   Page 130 of 157




                4.5     Equipment.

                        (a)    None of the Equipment or other Collateral is affixed to real property,
except the items of Collateral listed on Schedule 2, if any. Each Grantor may from time to time
supplement Schedule 2 by written notice to Bank, in which event such Grantor shall supply Bank
with all information and documentation necessary to make all fixture filings required to perfect
and protect the priority of Bank’s security interest in all such Collateral which may be fixtures as
against all persons having an interest in the premises to which such property may be affixed.

                        (b)    None of the Equipment is leased from or leased to any third person,
except as set forth in Section 4.5 of Schedule 1.

               4.6    Deposit Accounts. The names and addresses of all financial institutions at
which each Grantor maintains its Deposit Accounts, and the account numbers and account names
of all such Deposit Accounts, are set forth in Schedule 1.

              4.7    Investment Property. No Grantor presently owns, holds or is in possession,
of any Investment Property.

                 4.8     Loan Agreement Representations. Each Grantor makes the representations
and warranties set forth in Section 2.2 of the Loan Agreement as they relate to such Grantor or to
the Loan Documents to which such Grantor is a party, each of which is hereby incorporated herein
by reference, and the Issuer and the Bank shall be entitled to rely on each of them as if they were
fully set forth herein, provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.8, be deemed to be a reference to
such Grantors’ knowledge.

        5.     Covenants. In addition to the covenants of each Grantor set forth in the Loan
Agreement and other documents expressly incorporated herein by reference, Grantor agrees that
from the Closing Date and thereafter until the payment, performance and satisfaction in full, in
cash, of the Secured Obligations:

                5.1   Defense of Collateral. Such Grantor shall appear in and defend any action,
suit or proceeding which may affect its title to or right or interest in, or Bank’s right or interest in,
any Collateral.

               5.2    Compliance with Laws, Etc. Such Grantor shall comply with all laws,
regulations and ordinances, and all policies of insurance, relating to the possession, operation,
maintenance and control of the Collateral.

                5.3     Location of Collateral. Each Grantor shall keep the tangible Collateral only
at the locations identified on Section 4.1 of Schedule 1.

               5.4   Change in Name, Trade Name, Trade Style or FEIN. No Grantor shall
change its legal name, trade names, trade styles or FEIN, or add any new trade names or trade



US_ACTIVE-151993803.6                               8                       Amended and Restated Pledge and
                                                                                         Security Agreement
           Case 21-10527-JTD         Doc 533-2         Filed 05/28/21   Page 131 of 157




styles from those listed on Schedule 1, except upon giving at least thirty (30) days advance written
notice thereof and delivering such documents as may be required by the Loan Agreement.

             5.5     Maintenance of Records. Each Grantor shall keep separate, accurate and
complete books and records, disclosing Bank’s security interest hereunder.

                5.6     Disposition of Collateral. Each Grantor shall not surrender or lose
possession of, sell, lease, rent, license, or otherwise dispose of or transfer any of the Collateral or
any right or interest therein, except as permitted under the Loan Agreement.

               5.7      Investment Related Property.

                        (a)     If any Grantor shall receive or become entitled to receive any
Pledged Interests after the date hereof, it shall promptly (and in any event within 5 business days
of receipt thereof) deliver to Bank a duly executed document which identify such Pledged Interests
and make the same subject to this Agreement;

                      (b)    Except as otherwise permitted under the Loan Agreement, all sums
of money and any property paid or distributed in respect of the Investment Property which are
received by any Grantor shall be held by such Grantor in trust for the benefit of Bank segregated
from such Grantor’s other property, and such Grantor shall deliver it forthwith to Bank in the exact
form received;

                       (c)     Each Grantor shall promptly deliver to Bank a copy of each material
notice or other material written communication received by it in respect of any Pledged Interests;

                        (d)     Each Grantor shall not make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, or enter into any agreement or permit
to exist any restriction with respect to any Pledged Interests, to the extent prohibited by the Loan
Agreement or the Indenture; and

                      (e)   Each Grantor agrees that it will cooperate with Bank in obtaining all
necessary approvals and making all necessary filings under federal, state, local, or foreign law in
connection with Bank’s Lien on the Investment Property or any sale or transfer thereof.

               5.8      Delivery of Securities and Chattel Paper. Each Grantor will (a) deliver to
the Bank immediately upon execution of this Security Agreement the originals of all Chattel Paper,
and Securities constituting Collateral owned by it (if any then exist) and having a value in excess
of $100,000, (b) hold in trust for the Bank upon receipt and immediately thereafter deliver to the
Bank any Chattel Paper or Securities constituting Collateral having a value in excess of $100,000,
(c) upon the Bank’s request, following the occurrence and during the continuance of an Event of
Default, deliver to the Bank (and thereafter hold in trust for the Bank upon receipt and immediately
deliver to the Bank) any Securities and Chattel Paper evidencing or constituting Collateral and
having a value in excess of $100,000.




US_ACTIVE-151993803.6                              9                       Amended and Restated Pledge and
                                                                                        Security Agreement
            Case 21-10527-JTD        Doc 533-2        Filed 05/28/21   Page 132 of 157




                5.9    Commercial Tort Claims. Each Grantor shall promptly, and in any event
within ten (10) Business Days after the same is acquired by it, notify the Bank of any commercial
tort claim (as defined in the UCC) acquired by it which is reasonably expected to be material to
the business of the Grantor and, unless the Bank otherwise consents, Grantor shall enter into an
amendment to this Security Agreement, granting to Bank a first priority security interest in such
commercial tort claim.

        6.      Events of Default. An event of default (“Event of Default”) shall exist under the
terms of this Security Agreement (i) upon the occurrence of an Event of Default under the terms
of the Indenture, Loan Agreement or Guaranty; or (ii) upon the failure by any Grantor to observe
and perform any covenant, condition or agreement on its part required to be observed or performed
by this Security Agreement, which continues for a period of fifteen (15) days after written notice
delivered to the Grantors by the Bank and which notice shall specify such failure and request that
it be remedied..

       7.      Rights and Remedies.

             7.1    During the continuance of an Event of Default, Bank, without notice or
demand, may do any one or more of the following, all of which are authorized by each Grantor:

                         (a)    exercise (i) those rights and remedies provided in this Security
Agreement or the Loan Agreement; or (ii) any rights and remedies without limitation available to a
secured party under the UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the exercise of a bank’s right
of setoff or bankers’ lien) when a debtor is in default under a security agreement;

                        (b)       Without notice to or demand upon any Grantor, make such
payments and do such acts as Bank considers necessary or reasonable to protect its security
interests in the Collateral. Each Grantor agrees to assemble the Collateral if Bank so requires, and
to make the Collateral available to Bank as Bank may designate. Each Grantor authorizes Bank
to enter the premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any encumbrance, charge,
or Lien that in Bank’s reasonably determination appears to conflict with its security interests and
to pay all expenses incurred in connection therewith. With respect to any of owned or leased
premises of a Grantor, such Grantor hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

                      (c)       Without notice to any Grantor (such notice being expressly waived),
and without constituting a retention of any collateral in satisfaction of an obligation), set off and
apply to the Secured Obligations any and all (i) balances and Deposit Accounts of each Grantor
held by Bank or Issuer, or (ii) indebtedness at any time owing to or for the credit or the account of
a Grantor held by Bank, including without limitation exercise any rights or remedies under any
applicable Deposit Account Control Agreement;




US_ACTIVE-151993803.6                            10                      Amended and Restated Pledge and
                                                                                      Security Agreement
           Case 21-10527-JTD         Doc 533-2         Filed 05/28/21   Page 133 of 157




                    (d)   Hold, as cash collateral, any and all balances and Deposit Accounts
of any Grantor held by Bank, to secure the full and final repayment of all of the Secured
Obligations;

                       (e)     Store, finish, maintain, repair, prepare for sale, advertise for sale,
and sell (in the manner provided for herein) and ship the Collateral. Bank is hereby granted an
irrevocable license or other right to use, without charge, Grantor’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service marks, URLs, domain
names and advertising matter, or any property of a similar nature, and to the extent it pertains to
the Collateral, in completing production of, advertising for sale, and selling any Collateral;

                       (f)     Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner and at such places
(including any Grantor’s premises) as Bank determines is commercially reasonable. Bank shall
have no obligation to clean-up or otherwise prepare the Collateral for sale. It is not necessary that
the Collateral be present at any such sale;

                        (g)    Bank shall give notice of the disposition of the Collateral as follows:

                               (i)     Bank shall give each Grantor and each holder of a security
interest in the Collateral who has filed with Bank a written request for notice, a notice in writing
of the time and place of public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Collateral, then the time on or after which the private sale
or other disposition is to be made;

                                (ii)     The notice shall be personally delivered or mailed, postage
prepaid, to each Grantor as provided in Section 9.1 of the Loan Agreement, at least 10 days before
the date fixed for the sale, or at least 10 days before the date on or after which the private sale or
other disposition is to be made; no notice needs to be given prior to the disposition of any portion
of the Collateral that is perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market. Notice to persons other than Grantor claiming an interest
in the Collateral shall be sent to such addresses as they have furnished to Bank;

                              (iii) If the sale is to be a public sale, Bank also shall give notice
of the time and place by publishing a notice one time at least 10 days before the date of the sale in
a newspaper of general circulation in the county in which the sale is to be held;

                        (h)    Bank may credit bid and purchase at any public sale;

                       (i)     Each Grantor agrees that Bank shall be under no obligation to accept
any noncash proceeds in connection with any sale or disposition of Collateral unless failure to do
so would be commercially unreasonable. If Bank agrees in its sole discretion to accept noncash
proceeds (unless the failure to do so would be commercially unreasonable), Bank may ascribe any
commercially reasonable value to such proceeds. Without limiting the foregoing, Bank may apply
a commercially reasonable discount factor in determining the present value of proceeds to be



US_ACTIVE-151993803.6                             11                       Amended and Restated Pledge and
                                                                                        Security Agreement
           Case 21-10527-JTD         Doc 533-2        Filed 05/28/21   Page 134 of 157




received in the future or may elect to apply proceeds to be received in the future only as and when
such proceeds are actually received in cash by Bank;

                        (j)      The following shall be the basis for any finder of fact’s
determination of the value of any Collateral which is the subject matter of a disposition giving rise
to a calculation of any surplus or deficiency under Section 9-615(f) of the UCC: (i) the Collateral
which is the subject matter of the disposition shall be valued in an “as is” condition as of the date
of the disposition, without any assumption or expectation that such Collateral will be repaired or
improved in any manner; (ii) the valuation shall be based upon an assumption that the transferee
of such Collateral desires a resale of the Collateral for cash promptly (but no later than 30 days)
following the disposition; (iii) all reasonable closing costs customarily borne by the seller in
commercial sales transactions relating to property similar to such Collateral shall be deducted
including, without limitation, brokerage commissions, tax prorations, attorney’s fees, whether in-
house or outside counsel is used, and marketing costs; (iv) the value of the Collateral which is the
subject matter of the disposition shall be further discounted to account for any estimated holding
costs associated with maintaining such Collateral pending sale (to the extent not accounted for in
(iii) above), and other maintenance, operational and ownership expenses; and (v) any expert
opinion testimony given or considered in connection with a determination of the value of such
Collateral must be given by persons having at least 5 years’ experience in appraising property
similar to the Collateral and who have conducted and prepared a complete written appraisal of
such Collateral taking into consideration the factors set forth above. The “value” of any such
Collateral shall be a factor in determining the amount of proceeds which would have been realized
in a disposition to a transferee other than a secured party, a person related to a secured party or a
secondary obligor under Section 9-615(f) of the UCC; and

                        (k)    Notwithstanding any provision hereof to the contrary, Bank shall be
entitled to register on the books of the appropriate Grantor, the equity interests held by Bank as
Collateral Security in the name of the Bank or its designee (if not already so registered), upon
providing ten (10) Business Days’ notice to the applicable Grantor commencing on the date on
which notice of such intention to exercise any of such rights shall have been given by Bank to the
appropriate Grantor, which notice may, at Bank’s option, be included within any notice furnished
by Bank to Borrower under the Loan Agreement.

               7.2      Bank shall have no obligation to attempt to satisfy the Secured Obligations
by collecting any portion of the Collateral which includes a claim for payment, and Bank may
release, modify or waive any Collateral provided as security for the Secured Obligations or any
portion thereof, all without affecting Bank’s rights against each Grantor. Each Grantor waives any
right it may have to require Bank to pursue any third person for any of the Secured Obligations.

               7.3    Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral, and Bank’s compliance therewith will not be
considered to adversely affect the commercial reasonableness of any sale of the Collateral.

              7.4    Bank may sell the Collateral without giving any warranties as to the
Collateral. Bank may specifically disclaim any warranties of title, fitness for a particular purpose


US_ACTIVE-151993803.6                            12                      Amended and Restated Pledge and
                                                                                      Security Agreement
           Case 21-10527-JTD        Doc 533-2        Filed 05/28/21   Page 135 of 157




or the like. This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

               7.5    If Bank sells any of the Collateral upon credit, the applicable Grantor will
be credited only with payments actually made by the purchaser, received by Bank and applied to
the indebtedness of the purchaser. In the event that the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and the applicable Grantor will be credited with the proceeds of
such sale.

               7.6      Bank shall be under no obligation to marshal any assets in favor of any
Grantor, or against or in payment of the Secured Obligations or any other obligation owed to Bank
by any Grantor or any other person.

                7.7    Upon the exercise by Bank of any power, right, privilege, or remedy
pursuant to this Security Agreement which requires any consent, approval, registration,
qualification, or authorization of any governmental authority, each Grantor agrees to execute and
deliver, or will cause the execution and delivery of, all applications, certificates, instruments,
assignments, and other documents and papers that Bank or any purchaser of the Collateral may be
required to obtain for such governmental consent, approval, registration, qualification, or
authorization.

                7.8    The rights and remedies of Bank and/or Issuer under this Security
Agreement, the Loan Agreement, the Indenture, and all other agreements contemplated hereby and
thereby shall be cumulative. Bank shall have all other rights and remedies not inconsistent
herewith as provided under the UCC, by law, or in equity. No exercise by Bank of any one right
or remedy shall be deemed an election of remedies, and no waiver by Bank of any default on
Grantor’s part shall be deemed a continuing waiver of any further defaults. No delay by Bank
shall constitute a waiver, election or acquiescence with respect to any right or remedy.

               7.9    All Proceeds of Collateral and any other amounts received by Bank as
payment on the Secured Obligations following an Event of Default and exercise by Bank of its
rights and remedies shall be applied as follows:

                        (a)   first, to pay any Expenses due to Bank until paid in full,

                        (b)   second, as provided in the Indenture, and

                        (c)   third, to the applicable Grantor or such other person entitled thereto
under applicable law.

                7.10 Grantor’s Obligations Upon Event of Default. Upon the request of the Bank
after the occurrence and during the continuation of an Event of Default, each Grantor will:

                        (a)   assemble and make available to the Bank the Collateral and any
books and records relating thereto at any place or places specified by the Bank, whether at the
Facility, the Grantor’s premises or elsewhere; and


US_ACTIVE-151993803.6                           13                      Amended and Restated Pledge and
                                                                                     Security Agreement
           Case 21-10527-JTD         Doc 533-2         Filed 05/28/21   Page 136 of 157




                        (b)     permit the Bank, by the Bank’s representatives and agents, to enter,
occupy and use any premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the Collateral or the books
and records relating thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay the Grantor for such use and occupancy.

        8.     Bank Not Liable. Bank shall not otherwise be liable or responsible in any way or
manner for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto occurring or
arising in any manner or fashion or from any cause; (c) any diminution in the value thereof; or
(d) any act or default of any carrier, warehouseman, bailee, forwarding agency, or other person
whomsoever. Each Grantor shall bear the risk of loss or damage of the Collateral; provided,
however, that Bank shall be liable for any such loss or damage arising out of Bank’s gross
negligence or willful misconduct.

         9.     Notices. All notices or demands by any party hereto to the other party and relating
to this Security Agreement shall be made in the manner and to the addresses set forth in Section 8.1
of the Loan Agreement, except that notice to any Grantor shall be sent to Borrower.

       10.     General Provisions.

                        (a)     Successors and Assigns. This Security Agreement shall bind and
inure to the benefit of the respective successors and permitted assigns of each Grantor and Bank;
provided, however, that no Grantor may assign this Security Agreement nor delegate any of their
duties hereunder without Bank’s prior written consent, which such consent shall not be
unreasonably withheld, and any prohibited assignment or delegation shall be absolutely void. No
consent by Bank to an assignment by any Grantor shall release such Grantor from the Secured
Obligations.

                      (b)    Exhibits and Schedules. All of the exhibits and schedules attached
hereto shall be deemed incorporated by reference.

                      (c)      No Presumption Against Any Party. Neither this Security
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved against Bank or
the Grantors, whether under any rule of construction or otherwise. On the contrary, this Security
Agreement has been reviewed by each of the parties and their counsel and shall be construed and
interpreted according to the ordinary meaning of the words used so as to accomplish fairly the
purposes and intentions of all parties hereto.

                       (d)     Amendments and Waivers. Any provision of this Security
Agreement, the Loan Agreement or any other document to which the Grantors are a party may be
amended or waived if, but only if, such amendment or waiver is in writing and is signed by the
party asserted to be bound thereby, and then such amendment or waiver shall be effective only in
the specific instance and specific purpose for which given.




US_ACTIVE-151993803.6                             14                      Amended and Restated Pledge and
                                                                                       Security Agreement
           Case 21-10527-JTD         Doc 533-2         Filed 05/28/21   Page 137 of 157




                       (e)     Counterparts; Integration; Effectiveness. This Security Agreement
may be signed in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. This Security
Agreement constitutes the entire agreement and understanding among the parties hereto and
supersedes any and all prior agreements and understandings, oral or written, relating to the subject
matter hereof. This Security Agreement shall become effective when executed by each of the
parties hereto and delivered to Bank.

                        (f)    Severability. The provisions of this Security Agreement are
severable. The invalidity, in whole or in part, of any provision of this Security Agreement shall
not affect the validity or enforceability of any other of its provisions. If one or more provisions
hereof shall be declared invalid or unenforceable, the remaining provisions shall remain in full
force and effect and shall be construed in the broadest possible manner to effectuate the purposes
hereof.

                         (g)    Further Documentation.         In the event any Grantor intends to
enter into an agreement with a lender to provide Short Term Indebtedness and in connection therewith
to grant a Lien to such lender (or an Administrative Agent for the lenders) in Shared Collateral, Bank
and such Grantor agree to enter into the Intercreditor Agreement in substantially the form set forth in
the Indenture and such other customary documentation, that is consistent with the Intercreditor
Agreement, as may be reasonably requested by such lender, and which is in form and substance
reasonably satisfactory to Bank. Bank shall be entitled to rely on an opinion of counsel as to whether
any Intercreditor Agreement proposed by such Grantor is substantially in the form set forth in the
Indenture.

        11.    Termination. Upon the payment, performance and satisfaction in full of the
Secured Obligations, Bank shall, at any Grantor’s expense, upon the written request of any
Grantor, execute and deliver to the Grantor a proper instrument or instruments acknowledging the
release and termination of the security interests created by this Security Agreement and shall
authorize the Grantor to file the appropriate termination statements evidencing the same, and shall
duly assign and deliver to the applicable Grantor such of the Collateral as may be in the possession
of the Bank.

     12.       CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; CLASS ACTION
WAIVER.

                (a)  THE VALIDITY OF THIS SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN
ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.


US_ACTIVE-151993803.6                             15                      Amended and Restated Pledge and
                                                                                       Security Agreement
           Case 21-10527-JTD       Doc 533-2        Filed 05/28/21   Page 138 of 157




                (b)  THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS SECURITY AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND FEDERAL COURTS LOCATED IN BERKS COUNTY, (OR THE EASTERN
DISTRICT OF PENNSYLVANIA) COMMONWEALTH OF PENNSYLVANIA, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL
OR OTHER PROPERTY MAY BE BROUGHT, AT BANK’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE BANK ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GRANTOR AND BANK
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION.

                (c)   EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS SECURITY AGREEMENT OR ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS SECURITY
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

        13.     Obligations Absolute. Each Grantor hereby waives demand, notice, protest, notice
of acceptance of this Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and notices of any
description. All obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of:

                      (a)     any illegality or lack of validity or enforceability of any Secured
Obligation or the Indenture, Loan Agreement, the Guaranty Agreement, or any related agreement
or instrument;

                      (b)    any change in the time, place or manner of payment of, or in any
other term of, the Secured Obligations or any other obligation of any party under the Borrower
Loan Documents, or any rescission, waiver, amendment or other modification of any Borrower
Loan Document, the Guaranty Agreement or any other agreement, including any increase in the
Secured Obligations resulting from any extension of additional credit or otherwise;

                      (c)     any taking, exchange, substitution, release, impairment or non-
perfection of any Collateral, or any taking, release, impairment, amendment, waiver or other
modification of any guaranty, for the Secured Obligations;



US_ACTIVE-151993803.6                          16                     Amended and Restated Pledge and
                                                                                   Security Agreement
           Case 21-10527-JTD        Doc 533-2        Filed 05/28/21   Page 139 of 157




                       (d)     any manner of sale, disposition or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the Secured Obligations;

                      (e)     any default, failure or delay, willful or otherwise, in the performance
of the Secured Obligations;

                       (f)    any change, restructuring or termination of the corporate structure,
ownership or existence of any Grantor or any of its Subsidiaries or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Grantor or its assets or any resulting
release or discharge of any Secured Obligations;

                      (g)     the failure of any other Person to execute or deliver this Agreement,
any Joinder Agreement or any other agreement or the release or reduction of liability of any
Grantor or other grantor or surety with respect to the Secured Obligations;

                      (h)      the failure of any Secured Party to assert any claim or demand or to
exercise or enforce any right or remedy under the provisions of any Borrower Loan Document or
otherwise;

                       (i)     any defense, set-off or counterclaim (other than a defense of
payment or performance) that may at any time be available to, or be asserted by, any Grantor
against the Issuer or Bank or any other financing participant; or

                      (j)     any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or reliance on any
representation by any financing participant that might vary the risk of any Grantor or otherwise
operate as a defense available to, or a legal or equitable discharge of, any Grantor or any other
guarantor or surety.

                                             * * *
                         [remainder of this page intentionally left blank]




US_ACTIVE-151993803.6                           17                       Amended and Restated Pledge and
                                                                                      Security Agreement
            Case 21-10527-JTD   Doc 533-2      Filed 05/28/21   Page 140 of 157




         IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
 date first set forth above.


Borrower:                                CARBONLITE P, LLC,
                                         a Delaware limited liability company


                                         By:
                                         Name:
                                         Title:



Bank:                                    UMB BANK, NA



                                         By
                                         Name:
                                         Title:




Guarantors:                              CARBONLITE P HOLDINGS, LLC,
                                         a Delaware limited liability company


                                         By:
                                         Name:
                                         Title:



                                         PINNPACK P, LLC,
                                         a Delaware limited liability company


                                         By:
                                         Name:
                                         Title:




                                       Signature Page             Amended and Restated Pledge and
                                                                               Security Agreement
          Case 21-10527-JTD         Doc 533-2        Filed 05/28/21   Page 141 of 157




                                 Annex 1 to Security Agreement

                                   Definitions and Construction

1.     Definitions. The following terms, as used in this Security Agreement, shall have the
following meanings:

               “Accounts” means any and all of each Grantor’s presently existing and hereafter
arising accounts (as defined in the UCC).

               “Bank” has the meaning assigned to such term in the Preamble.

               “Borrower” is defined in the Preamble.

               “Borrower Interests” means any membership interest in the Borrower of whatever
type or any options, warrants, calls or commitments of any such character whatsoever relating to
ownership or equity in the Borrower and any indebtedness or other security convertible into any
ownership interest or equity in the Borrower.

               “Operating Agreement” means the Limited Liability Company Agreement of
Borrower dated May 23, 2018, as amended by First Amendment dated as of May 31, 2019, and as
the same may be further amended, restated, supplemented and otherwise modified from time to
time in accordance with Section 2.4 hereof.

                “Chattel Paper” means all of each Grantor’s presently existing and hereafter
acquired or created chattel paper (as defined in the UCC).

                “Collateral” means the following of each Grantor, collectively: (i) any and all
Accounts, Payment Intangibles, Inventory, Chattel Paper, Deposit Accounts, Documents,
Equipment, Fixtures, General Intangibles, Goods, Instruments, Investment Property, Negotiable
Collateral, Ownership Interests, copyrights, patents and trademarks (and all licenses thereof),
commercial tort claims (as defined in the UCC), and all accession to, substitutions for and
replacements, proceeds, insurance proceeds and products of the foregoing, together with all books
and records, operational manuals or like documents relating to the activities of each Grantor at the
Facility, customer lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto, and any General Intangibles at any time evidencing or
relating to any of the foregoing, in each case whether now existing or hereafter acquired or created
, and (ii) any cash, cash equivalents, money or other assets of any Grantor that now or hereafter
come into the possession, custody, or control of Bank and any Proceeds or products of any of the
foregoing, or any portion thereof.

                “Deposit Account” means all of each Grantor’s presently existing and hereafter
acquired or arising deposit accounts (as defined in the UCC).

               “Documents” means all of each Grantor’s presently existing and hereafter acquired
or arising documents (as defined in the UCC).

                                                 1                                               Annex 1
                                                                      to Amended and Restated Pledge and
                                                                                      Security Agreement
          Case 21-10527-JTD          Doc 533-2        Filed 05/28/21   Page 142 of 157




              “Equipment” means any and all of each Grantor’s presently existing and hereafter
acquired equipment (as defined in the UCC), wherever located, and all Fixtures (as defined in the
UCC).

               “Event of Default” has the meaning defined in Section 6.

                “Expenses” has the meaning of “Expenses” under the Loan Agreement and shall
also mean: any and all reasonable costs or expenses required to be paid by Grantor under this
Security Agreement which are paid or advanced by Bank; all reasonable costs and expenses of
Bank (and Issuer), including their respective reasonable attorneys’ fees and expenses (including
reasonable attorneys’ fees incurred pursuant to proceedings arising under the Bankruptcy Code),
incurred or expended to correct any default or enforce any provision of this Security Agreement,
or in gaining possession of, maintaining, handling, preserving, storing, shipping, selling, preparing
for sale, or advertising to sell the Collateral, irrespective of whether a sale is consummated; and
all reasonable costs and expenses of suit incurred or expended by Bank and/or Issuer, including its
reasonable attorneys’ fees and expenses (including reasonable attorneys’ fees incurred pursuant to
proceedings arising under the Bankruptcy Code) in enforcing or defending this Security
Agreement, irrespective of whether suit is brought.

               “FEIN” means Federal Employer Identification Number.

               “Fixtures” has the meaning set forth in the UCC.

               “General Intangibles” has the meaning set forth in the UCC.

               “Goods” has the meaning set forth in the UCC.

               “Grantor” has the meaning assigned to such term in the Preamble.

               “Guarantors” has the meaning assigned to such term in the Preamble.

               “Indenture” has the meaning assigned to such term in the Preamble.

               “Instruments” means any and all of Grantor’s presently existing and hereafter
acquired or arising instruments (as defined in the UCC).

               “Intercreditor Agreement” has the meaning assigned to such term in Section 3.4.

               “Inventory” has the meaning set forth in the UCC.

               “Investment Property” means any and all of each Grantor’s presently existing and
hereafter acquired (i) investment property (as defined in the UCC), and (ii) all of the following
regardless of whether classified as investment property under the UCC: all Pledged Interests.

               “Issuer” is defined in the Recitals.

               “Loan Agreement” is defined in the Recitals.
                                                 2                                                Annex 1
                                                                       to Amended and Restated Pledge and
                                                                                       Security Agreement
           Case 21-10527-JTD           Doc 533-2         Filed 05/28/21     Page 143 of 157




              “Loan Documents” means the Loan Agreement, Loan Amendment, Indenture,
Supplemental Indenture, Pinnpack Guaranty, Guaranty, and any other related document.

                “Negotiable Collateral” means any and all of each Grantor’s presently existing and
hereafter acquired or arising letters of credit, letter of credit rights, advises of credit, certificates of
deposit, notes, drafts, money, cash, cash equivalents, Instruments, Documents and tangible Chattel
Paper.

                “Ownership Interests” means all of each Grantor’s shares of stock, partnership
interests, limited liability company interests, any evidence of ownership of an equity interest in
any Subsidiary, including without limitation the Borrower Interests.

                “Payment Intangibles” has the meaning set forth in the UCC.

                “Pinnpack” is defined in the Preamble.

               “Pinnpack Interests” means any membership interest in Pinnpack of whatever type
or any options, warrants, calls or commitments of any such character whatsoever relating to
ownership or equity in the Borrower and any indebtedness or other security convertible into any
ownership interest or equity in the Borrower.

                 “Pledged Interests” means all of Grantor’s right, title and interest in and to all of
the Ownership Interests now or hereafter owned by Grantor, regardless of class or designation,
including, without limitation, in each subsidiary company of Grantor, and all substitutions therefor
and replacements thereof, all Proceeds thereof and all rights relating thereto, including, without
limitation, any certificates representing the Ownership Interests, the right to request after the
occurrence and during the continuation of an Event of Default that such Ownership Interests be
registered in the name of Bank or any of its nominees, the right to receive any certificates
representing any of the Ownership Interests and the right to require that such certificates be
delivered to Bank together with undated powers or assignments of investment securities with
respect thereto, duly endorsed in blank by Grantor.

                “Proceeds” means whatever is receivable or received from or upon the sale, lease,
license, collection, use, exchange or other disposition, whether voluntary or involuntary, of any
Collateral, including “proceeds” as defined in the UCC, any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to or for the account of Grantor from time to time with
respect to any of the Collateral, any and all payments (in any form whatsoever) made or due and
payable to Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any person acting under color of Governmental Authority), any and all other amounts
from time to time paid or payable under or in connection with any of the Collateral or for or on
account of any damage or injury to or conversion of any Collateral by any person, any and all other
tangible or intangible property received upon the sale or disposition of Collateral, and all proceeds
of proceeds.

                “Rights to Payment” means all Accounts and any and all rights and claims to the
                                                     3                                                 Annex 1
                                                                            to Amended and Restated Pledge and
                                                                                            Security Agreement
          Case 21-10527-JTD          Doc 533-2        Filed 05/28/21   Page 144 of 157




payment or receipt of money or other forms of consideration of any kind in, to and under all
electronic Chattel Paper, Negotiable Collateral and Proceeds thereof.

                 “Secured Obligations” means, collectively, (i) the obligation to make “Loan
Repayments” as defined in the Loan Agreement and/or the Indenture, all other obligations of any
Grantor arising under the Indenture, Loan Agreement or the Guaranty Agreement, and (ii) any and
all debts, liabilities, obligations, or undertakings owing by any Grantor to Bank or Issuer arising
under, advanced pursuant to, or evidenced by this Security Agreement, whether direct or indirect,
absolute or contingent, matured or unmatured, due or to become due, voluntary or involuntary,
whether now existing or hereafter arising, and including all interest not paid when due and all
Expenses which Grantor is required to pay or reimburse pursuant to this Security Agreement, the
Indenture, the Loan Agreement or the Guaranty Agreement.

               “Security Agreement” shall mean this Security Agreement, as amended or restated
from time to time.

               “Shared Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement, if any.

             “Subsidiary” means any entity a majority of whose voting equity interests are
owned by Grantor.

                “UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania.

2.     Construction. Unless the context of this Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular include the plural, the part
includes the whole, “including” is not limiting, and “or” has the inclusive meaning represented by
the phrase “and/or.” References in this Security Agreement to “determination” by Bank include
reasonable estimates (absent manifest error) by Bank (in the case of quantitative determinations)
and reasonable beliefs (absent manifest error) by Bank (in the case of qualitative determinations).
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Security
Agreement refer to this Security Agreement as a whole and not to any particular provision of this
Security Agreement. Article, section, subsection, exhibit, and schedule references are to this
Security Agreement unless otherwise specified.




                                                  4                                                Annex 1
                                                                        to Amended and Restated Pledge and
                                                                                        Security Agreement
          Case 21-10527-JTD       Doc 533-2       Filed 05/28/21    Page 145 of 157




                                       SCHEDULE 1

Section 4.1 – Legal Name; State of Organization; Location of Chief Executive Office and
Collateral; FEIN

                          State of                       Organizational ID
Grantor                                FEIN                                Locations
                          Organization                   #
CarbonLite P, LLC         Delaware       XX-XXXXXXX       6896653              10250 Constellation
                                                                               Blvd, Suite 2820
                                                                               Los Angeles CA
                                                                               90067

Pinnpack P, LLC           Delaware       []              7814798               []




                                              1                                              Schedule 1
                                                                    to Amended and Restated Pledge and
                                                                                    Security Agreement
          Case 21-10527-JTD       Doc 533-2       Filed 05/28/21   Page 146 of 157




                                       SCHEDULE 1

Section 4.2 – Trade Names and Styles; Fictitious Business Names

None.



                                       SCHEDULE 1

Section 4.5 – Equipment


None




                                              2                                             Schedule 1
                                                                   to Amended and Restated Pledge and
                                                                                   Security Agreement
          Case 21-10527-JTD        Doc 533-2       Filed 05/28/21   Page 147 of 157




                                       SCHEDULE 1

Section 4.6 – Deposit Accounts

                      Name of                                       Account
Grantor                                Address                                      Account Name
                      Depository                                    Number
CarbonLite P, LLC     Pacific Western 9320 Wilshire Boulevard
                      Bank            Suite 105
                                      Beverly Hills, CA 90212

Pinnpack P, LLC       [ ]              [ ]




                                               3                                             Schedule 1
                                                                    to Amended and Restated Pledge and
                                                                                    Security Agreement
          Case 21-10527-JTD        Doc 533-2        Filed 05/28/21   Page 148 of 157




                                        SCHEDULE 2

                                           Fixtures

All “fixtures” as defined by Pennsylvania law




                                                1                                             Schedule 2
                                                                     to Amended and Restated Pledge and
                                                                                     Security Agreement
           Case 21-10527-JTD          Doc 533-2        Filed 05/28/21       Page 149 of 157




                                              SCHEDULE 3

                   Form of Irrevocable Transfer Power (Carbonlite P, LLC)

        FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
___________ _______________________________________________________ the following
equity interest in CARBONLITE P, LLC, a Delaware limited liability company.

                            Certificate No.                      No. of Units/Interests



and irrevocably appoints: _______________________________

its agent and attorney-in-fact to transfer all or any part of such equity interest and to take all
necessary and appropriate action to effect any such transfer. The agent and attorney-in-fact may
substitute and appoint one or more persons to act for it. The effectiveness of a transfer pursuant
to this transfer power shall be subject to any and all transfer restrictions referenced on the face of
the certificates evidencing such interest or in the operating agreement of the subject limited liability
company, to the extent they may from time to time exist.

 Date: ___________

 Witness by:
                                                        CARBONLITE P HOLDINGS, LLC, a
                                                        Delaware limited liability company


                                                        By:
                                                              Name:
                                                              Title:




                                                   1                                                 Schedule 3
                                                                            to Amended and Restated Pledge and
                                                                                            Security Agreement
           Case 21-10527-JTD          Doc 533-2        Filed 05/28/21       Page 150 of 157




                   Form of Irrevocable Transfer Power (Pinnpack P, LLC)

        FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
___________ _______________________________________________________ the following
equity interest in PINNPACK P, LLC, a Delaware limited liability company.

                            Certificate No.                      No. of Units/Interests



and irrevocably appoints: _______________________________

its agent and attorney-in-fact to transfer all or any part of such equity interest and to take all
necessary and appropriate action to effect any such transfer. The agent and attorney-in-fact may
substitute and appoint one or more persons to act for it. The effectiveness of a transfer pursuant
to this transfer power shall be subject to any and all transfer restrictions referenced on the face of
the certificates evidencing such interest or in the operating agreement of the subject limited liability
company, to the extent they may from time to time exist.

 Date: ___________

 Witness by:
                                                        CARBONLITE P, LLC, a Delaware limited
                                                        liability company


                                                        By:
                                                              Name:
                                                              Title:




                                                   1                                                 Schedule 3
                                                                            to Amended and Restated Pledge and
                                                                                            Security Agreement
           Case 21-10527-JTD          Doc 533-2      Filed 05/28/21       Page 151 of 157




             CALIFORNIA NOTARY ACKNOWLEDGEMENT
                        (CARBONLITE P, LLC)

A notary public or other officer completing this certificate verifies only the identity of the
individual who signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document.

State of California
County of ______________



On ______________ before me, ____________________________ (insert name and title of
the officer), personally appeared ____________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the
foregoing paragraph is true and correct.


WITNESS my hand and official seal.



Signature ____________________________.                 (Seal)




                                                                                             Acknowledgement
                                                         to Amended and Restated Pledge and Security Agreement
           Case 21-10527-JTD          Doc 533-2      Filed 05/28/21       Page 152 of 157




             CALIFORNIA NOTARY ACKNOWLEDGEMENT
                         (PINNPACK P, LLC)

A notary public or other officer completing this certificate verifies only the identity of the
individual who signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document.

State of California
County of ______________



On ______________ before me, ____________________________ (insert name and title of
the officer), personally appeared ____________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the
foregoing paragraph is true and correct.


WITNESS my hand and official seal.



Signature ____________________________.                 (Seal)




                                                                                             Acknowledgement
                                                         to Amended and Restated Pledge and Security Agreement
           Case 21-10527-JTD          Doc 533-2      Filed 05/28/21       Page 153 of 157




             MINNESOTA NOTARY ACKNOWLEDGEMENT
                                          UMB BANK, NA

A notary public or other officer completing this certificate verifies only the identity of the
individual who signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document.

STATE OF MINNESOTA

COUNTY OF ___________________

This instrument was acknowledged before me ___________________________ (date) by
_____________________________________ (name of signatory) as
_____________________________________ (type of authority, e.g., officer, trustee, etc.) of
______________________________________ (name of party on behalf of whom the instrument
was executed).



Notary Public

Signature: _________________________

Printed Name: _________________

My Commission Expires:_____________________

Acting in the County of: ______________________




                                                                                  (Seal)




                                                                                             Acknowledgement
                                                         to Amended and Restated Pledge and Security Agreement
           Case 21-10527-JTD          Doc 533-2      Filed 05/28/21       Page 154 of 157




             CALIFORNIA NOTARY ACKNOWLEDGEMENT
                               CARBONLITE P HOLDINGS, LLC

A notary public or other officer completing this certificate verifies only the identity of the
individual who signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document.

State of California
County of ______________



On ______________ before me, ____________________________ (insert name and title of
the officer), personally appeared ____________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the
foregoing paragraph is true and correct.


WITNESS my hand and official seal.



Signature ____________________________.                 (Seal)




                                                                                             Acknowledgement
                                                         to Amended and Restated Pledge and Security Agreement
            Case 21-10527-JTD     Doc 533-2    Filed 05/28/21   Page 155 of 157




                                       SCHEDULE 1

                                 NEW SCHEDULE 1.01(c)

                                   SCHEDULE 1.01(c)
                                          TO
                                  CREDIT AGREEMENT

                                     Shareholder Notes

    1. 7% Notes

       Date                                   Name                           Loan Amount
  FIRST BATCH:
    11/27/2012         Ebrahim Simhaee                                           $500,000
    12/14/2012         Behrooz Broukhim, MD, Inc. Defined Pension Plan &         $250,000
                       Trust
     12/17/2012        RAM 2 GP, A General Partnership                           $350,000
      1/2/2013         Morad M. Hariri Family Trust                            $1,000,000
      1/4/2013         George & Soheila Daneshgar Family Living Trust Dtd.       $500,000
                       3/14/2003
      1/11/2013        Ebrahim Simhaee                                           $100,000
      1/14/2013        Kambiz Hakim                                              $500,000
                                                            SUBTOTAL:          $3,200,000
      SECOND
      BATCH:
       5/1/2013        Morad M. Hariri Family Trust                              $300,000
       5/1/2013        Kamran H. Broukhim MD DBPP                                $150,000
       5/1/2013        Hariri Family 2012 Irrevocable Trust                      $120,000
       5/1/2013        Max-California Associates                                 $100,000
      5/21/2013        Benjamin Broukhim, MD, Inc.                               $120,000
       5/1/2013        Bijan Daneshgar                                           $100,000
       5/1/2013        Bijan Nahai                                                $60,000
       5/1/2013        Farhad (David) Hekmat                                      $60,000
       5/1/2013        Farshid Hekmat                                             $60,000
       5/1/2013        KRT Trust                                                  $70,000
       5/1/2013        The Brian G. Trust, Sassan Ohebsion Trustee                $30,000
       5/1/2013        The Theodore G. Trust, Sassan Ohebsion Trustee             $30,000
                                                              SUBTOTAL:        $1,200,000
                                                          GRAND TOTAL:         $4,400,000


    2. 10% Notes

      Date                                    Name                           Loan Amount
  FIRST BATCH:


US-DOCS\114054394.14
            Case 21-10527-JTD      Doc 533-2    Filed 05/28/21   Page 156 of 157




      9/30/2011        HPC Industries, LLC                                    $1,435,551
      9/30/2011        CLI Mason, LLC                                         $1,233,198
      9/30/2011        George Daneshgar, Trustee of The George & Soheila        $424,516
                       Daneshgar Family Living Trust dtd 3/14/2003
      9/30/2011        Joseph and Shiva Daneshgar, Trustees of the Joseph      $424,949
                       and Shiva Daneshgar Family Living Trust
      9/30/2011        Bahman Farahnik, Trustee of the 1996 Bahman                 $38,532
                       Farahnik & Raheleh Farahnik Revocable Trust
      9/30/2011        Sassan Ohebsion, Trustee of The Brian G. Trust           $48,592
      9/30/2011        Sassan Ohebsion, Trustee of The Theodore G. Trust        $48,592
      9/30/2011        Kambiz Hakim                                            $188,718
      9/30/2011        Halimi Capital LLC                                      $242,808
      9/30/2011        Morad Hariri, Trustee of the MoradM. Hariri Family      $151,148
                       Trust
      9/30/2011        ANMH Investments LLC                                        $64,832
      9/30/2011        Marvin Liebman & Simone Liebman as trustees of the          $19,420
                       Liebman Family Trust dated 10-20-10
      9/30/2011        Iraj Maroofian, Trustee of the Iraj and Shirin              $27,262
                       Maroofian 2008 Trust
      9/30/2011        David Pourbaba                                           $53,963
      9/30/2011        Max-California Associates, a California General         $259,202
                       Partnership
      9/30/2011        Kamiar Torbati, Trustee of the KRT Trust Dated              $80,791
                       5/21/07
      9/30/2011        Gita Torbati, Trustee of the GED Trust Dated May 11,        $53,963
                       2010
      9/30/2011        AAEE Ldd. Partnership                                     $53,963
      9/30/2011        Richard Zirkler                                          $150,000
                                                                 SUBTOTAL:    $5,000,000
      SECOND
      BATCH:
      1/15/2012        HPC Industries, LLC                                    $1,435,550
      1/15/2012        CLI Mason, LLC                                         $1,233,198
      1/15/2012        George Daneshgar, Trustee of The George & Soheila         $94,000
                       Daneshgar Family Living Trust dtd 3/14/2003
      1/15/2012        Joseph and Shiva Daneshgar, Trustees of the Joseph          $94,000
                       and Shiva Daneshgar Family Living Trust
      1/15/2012        Sassan Ohebsion, Trustee of The Brian G. Trust           $94,840
      1/15/2012        Sassan Ohebsion, Trustee of The Theodore G. Trust        $94,840
      1/15/2012        Kambiz Hakim                                            $188,718
      1/15/2012        Halimi Capital LLC                                      $242,808
      1/15/2012        Morad Hariri                                            $151,148
      1/15/2012        ANMH Investments LLC                                     $64,832
      1/15/2012        Marvin Liebman & Simone Liebman as trustees of the       $19,420
                       Liebman Family Trust dated 10-20-10



US-DOCS\114054394.14
            Case 21-10527-JTD      Doc 533-2     Filed 05/28/21   Page 157 of 157




      1/15/2012        Iraj Maroofian                                              $27,262
      1/15/2012        Max-California Associates, CA General Partnership          $920,667
      1/15/2012        Kamiar Torbati, Trustee of the KRT Trust Dated              $80,791
                       5/21/07
      1/15/2012        Gita Torbati, Trustee of the GED Trust Dated May 11,       $107,926
                       2010
      1/15/2012        Rick Zirkler                                                $150,000
                                                               SUBTOTAL:         $5,000,000
                                                          GRAND TOTAL:          $10,000,000


    3. Additional Subordinated Notes

         Date                                Name                             Loan Amount
        2/06/20        Windmill Realty Advisors, Inc.                            $1,000,000
        2/06/20        KRT Trust                                                 $2,000,000
        2/06/20        Emil Halimi                                               $3,000,000
                                                         GRAND TOTAL:            $6,000,000




US-DOCS\114054394.14
